Exhibit 10.2

 

EXECUTION COPY

 

 

$850,000,000

 

FIFTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 

Dated as of June 5, 2018

 

among

 

CONSUMERS ENERGY COMPANY,
as the Company,

 

THE FINANCIAL INSTITUTIONS NAMED HEREIN,
as the Banks,

 

JPMORGAN CHASE BANK, N.A.,
as Agent,

 

BARCLAYS BANK PLC AND MUFG UNION BANK, N.A.,

as Co-Syndication Agents,

 

MIZUHO BANK, LTD. AND BANK OF AMERICA, N.A.,
as Co-Documentation Agents,

 

and

 

BARCLAYS BANK PLC,

as Sustainability Structuring Agent

 

 

JPMORGAN CHASE BANK, N.A., BARCLAYS BANK PLC, MUFG UNION BANK, N.A., MIZUHO
BANK, LTD. AND MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers and Joint Bookrunners

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I DEFINITIONS

1

 

1.1

Definitions

1

 

1.2

Interpretation

21

 

1.3

Accounting Terms

22

 

1.4

Amendment and Restatement of Existing Credit Agreement

23

 

1.5

Interest Rates

23

 

 

 

ARTICLE II THE ADVANCES

24

 

2.1

Commitment

24

 

2.2

Repayment

24

 

2.3

Ratable Loans

24

 

2.4

Types of Advances

24

 

2.5

Fees and Changes in Commitments

24

 

2.6

Minimum Amount of Advances

24

 

2.7

Principal Payments

25

 

2.8

Method of Selecting Types and Interest Periods for New Advances

25

 

2.9

Conversion and Continuation of Outstanding Advances

25

 

2.10

Interest Rates, Interest Payment Dates

26

 

2.11

Rate after Maturity

27

 

2.12

Method of Payment; Sharing Set-Offs

27

 

2.13

Bonds; Record-keeping; Telephonic Notices

27

 

2.14

Lending Installations

28

 

2.15

Non-Receipt of Funds by the Agent

28

 

2.16

Expansion Option

29

 

2.17

Extension of Termination Date

30

 

 

 

ARTICLE III LETTER OF CREDIT FACILITY

32

 

3.1

Issuance

32

 

3.2

Participations

33

 

3.3

Notice; Amount of Facility LC

33

 

3.4

LC Fees

33

 

3.5

Administration; Reimbursement by Banks

34

 

3.6

Reimbursement by Company

34

 

3.7

Obligations Absolute

34

 

3.8

Actions of LC Issuers

35

 

3.9

Indemnification

35

 

3.10

Banks’ Indemnification

36

 

3.11

Rights as a Bank

36

 

3.12

LC Issuer Agreements

36

 

 

 

ARTICLE IV CHANGE IN CIRCUMSTANCES

37

 

4.1

Yield Protection

37

 

4.2

Replacement of Banks

38

 

i

--------------------------------------------------------------------------------


 

 

4.3

Availability of Eurodollar Rate Loans

39

 

4.4

Funding Indemnification

40

 

4.5

Taxes

40

 

4.6

Bank Certificates, Survival of Indemnity

43

 

4.7

Defaulting Banks

43

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

46

 

5.1

Incorporation and Good Standing

46

 

5.2

Corporate Power and Authority: No Conflicts

46

 

5.3

Governmental Approvals

46

 

5.4

Legally Enforceable Agreements

46

 

5.5

Financial Statements

46

 

5.6

Litigation

47

 

5.7

Margin Stock

47

 

5.8

ERISA

47

 

5.9

Insurance

47

 

5.10

Taxes

47

 

5.11

Investment Company Act

48

 

5.12

Bonds

48

 

5.13

Disclosure

48

 

5.14

Anti-Corruption Laws and Sanctions

48

 

5.15

Delivery of Documents

48

 

5.16

EEA Financial Institution

48

 

5.17

Sustainability Percentage

49

 

 

 

ARTICLE VI AFFIRMATIVE COVENANTS

49

 

6.1

Payment of Taxes, Etc.

49

 

6.2

Maintenance of Insurance

49

 

6.3

Preservation of Corporate Existence, Etc.

49

 

6.4

Compliance with Laws, Etc.

49

 

6.5

Visitation Rights

49

 

6.6

Keeping of Books

50

 

6.7

Reporting Requirements

50

 

6.8

Use of Proceeds

52

 

6.9

Maintenance of Properties, Etc.

53

 

6.10

Bonds

53

 

 

 

ARTICLE VII NEGATIVE COVENANTS

53

 

7.1

Liens

53

 

7.2

Sale of Assets

55

 

7.3

Mergers, Etc.

55

 

7.4

Compliance with ERISA

55

 

7.5

Organizational Documents

55

 

7.6

Change in Nature of Business

55

 

7.7

Transactions with Affiliates

55

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VIII FINANCIAL COVENANT

56

 

 

ARTICLE IX EVENTS OF DEFAULT

56

 

9.1

Events of Default

56

 

9.2

Remedies

58

 

 

 

ARTICLE X WAIVERS, AMENDMENTS AND REMEDIES

59

 

10.1

Amendments

59

 

10.2

Preservation of Rights

60

 

 

 

ARTICLE XI CONDITIONS PRECEDENT

61

 

11.1

Effectiveness of this Agreement

61

 

11.2

Each Credit Extension

62

 

 

 

ARTICLE XII GENERAL PROVISIONS

62

 

12.1

Successors and Assigns

62

 

12.2

Survival of Representations

65

 

12.3

Governmental Regulation

65

 

12.4

Taxes

65

 

12.5

Choice of Law

65

 

12.6

Headings

66

 

12.7

Entire Agreement

66

 

12.8

Expenses; Indemnification

66

 

12.9

Severability of Provisions

66

 

12.10

Setoff

67

 

12.11

Ratable Payments

67

 

12.12

Nonliability

67

 

12.13

Other Agents

68

 

12.14

USA Patriot Act

68

 

12.15

Electronic Delivery

68

 

12.16

Confidentiality

69

 

12.17

No Advisory or Fiduciary Responsibility

70

 

12.18

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

71

 

12.19

Maximum Rate

72

 

 

 

ARTICLE XIII THE AGENT

72

 

13.1

Appointment

72

 

13.2

Powers

72

 

13.3

General Immunity

72

 

13.4

No Responsibility for Recitals, Etc.

72

 

13.5

Action on Instructions of Banks

72

 

13.6

Employment of Agents and Counsel

73

 

13.7

Reliance on Documents; Counsel

73

 

13.8

Agent’s Reimbursement and Indemnification

73

 

13.9

Rights as a Bank

73

 

13.10

Bank Credit Decision

73

 

13.11

Successor Agent

74

 

iii

--------------------------------------------------------------------------------


 

 

13.12

Additional ERISA Matters

75

 

 

 

ARTICLE XIV NOTICES

77

 

14.1

Giving Notice

77

 

14.2

Change of Address

77

 

 

 

ARTICLE XV COUNTERPARTS

77

 

SCHEDULES

 

Schedule 1

Pricing Schedule

Schedule 2

Commitment Schedule

Schedule 3.1

Existing LCs

 

EXHIBITS

 

Exhibit A

Form of Opinion from Melissa M. Gleespen, Esq., Vice President, Chief Compliance
Officer and Corporate Secretary of the Company

Exhibit B

Form of Compliance Certificate

Exhibit C

Form of Assignment and Assumption Agreement

Exhibit D

Terms of Subordination (Junior Subordinated Debt)

Exhibit E

Intentionally Omitted

Exhibit F

Form of Increasing Bank Supplement

Exhibit G

Form of Augmenting Bank Supplement

 

iv

--------------------------------------------------------------------------------


 

FIFTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 

This FIFTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT, dated as of June 5,
2018, is among CONSUMERS ENERGY COMPANY, a Michigan corporation (the “Company”),
the financial institutions listed on the signature pages hereof (together with
their respective successors and assigns and any other Person that shall have
become a Bank hereunder pursuant to Section 2.16, the “Banks”) and JPMORGAN
CHASE BANK, N.A., as Agent.

 

W I T N E S S E T H:

 

WHEREAS, the Company, the banks party thereto and JPMorgan Chase Bank, N.A., as
administrative agent thereunder, are currently party to the Fourth Amended and
Restated Revolving Credit Agreement, dated as of May 27, 2015 (as amended,
supplemented or otherwise modified prior to the date hereof, the “Existing
Credit Agreement”);

 

WHEREAS, the Company, the Banks and the Agent have agreed to enter into this
Agreement in order to (i) amend and restate the Existing Credit Agreement in its
entirety; (ii) re-evidence the “Obligations” under, and as defined in, the
Existing Credit Agreement, which shall be repayable in accordance with the terms
of this Agreement; and (iii) set forth the terms and conditions under which the
Banks will, from time to time, make loans and extend other financial
accommodations to or for the benefit of the Company in an aggregate amount not
to exceed $850,000,000 at any time outstanding;

 

NOW THEREFORE, the parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS

 

1.1                               Definitions.  As used in this Agreement:

 

“Accounting Changes” — see Section 1.3.

 

“Additional Commitment Bank” - see Section 2.17(d).

 

“Additional LC Issuer” — see Section 3.1.

 

“Administrative Questionnaire” means an administrative questionnaire,
substantially in the form supplied by the Agent, completed by a Bank and
furnished to the Agent in connection with this Agreement.

 

“Advance” means a group of Loans made by the Banks hereunder of the same Type,
made, converted or continued on the same day and, in the case of Eurodollar Rate
Loans, having the same Interest Period.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including all directors and officers of such Person),
controlled by, or under direct or

 

1

--------------------------------------------------------------------------------


 

indirect common control with such Person.  A Person shall be deemed to control
another entity if such Person possesses, directly or indirectly, the power to
direct or cause the direction of the management and policies of such entity,
whether through the ownership of voting securities, by contract or otherwise.

 

“Agent” means JPMorgan Chase Bank, N.A., in its capacity as administrative agent
for the Banks pursuant to Article XIII, and not in its individual capacity as a
Bank, and any successor Agent appointed pursuant to Article XIII.

 

“Aggregate Commitment” means the aggregate amount of the Commitments of all
Banks.

 

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Banks.

 

“Agreement” means this Fifth Amended and Restated Revolving Credit Agreement, as
amended from time to time.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Eurodollar Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that the Eurodollar Rate for any day
shall be based on the Base Eurodollar Rate at approximately 11:00 a.m. London
time on such day, subject to the interest rate floors set forth therein.  Any
change in the Alternate Base Rate due to a change in the Prime Rate, the NYFRB
Rate or the Eurodollar Rate shall be effective from and including the effective
date of such change in the Prime Rate, the NYFRB Rate or the Eurodollar Rate,
respectively.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

 

“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in Schedule 1.  The Applicable Margin for
Eurodollar Rate Loans and Floating Rate Loans set forth in Schedule 1 may be
increased or decreased by the Applicable Sustainability Adjustment as in effect
from time to time.

 

“Applicable Sustainability Adjustment” means, for any fiscal year (beginning
with fiscal year 2019, by reference to the reported values for the fiscal year
ending December 31, 2018),  with reference to the Sustainability Amount and
Sustainability Percentage, as applicable, reflected in the Company’s most
recently filed annual report on Form 10-K (or, subject to the satisfaction of
the requirements set forth in Section 6.7(c), any amendment thereto and reported
in the certificate required by Section 6.7(c)) (or any successor form), and
reported in the certificate required by Section 6.7(c) of this Agreement, in
each case for the end of the most recent previously ended fiscal year: (a) if
(x) the annual Sustainability Amount is greater than or equal to 105% of the
Baseline Sustainability Amount, and (y) the annual Sustainability Percentage is
greater than or equal to the Baseline Sustainability Percentage, a 0.025%
reduction

 

2

--------------------------------------------------------------------------------


 

in the specified Applicable Margins; (b) if (x) the annual Sustainability Amount
is greater than or equal to 110% of the Baseline Sustainability Amount, and
(y) the annual Sustainability Percentage is greater than or equal to the
Baseline Sustainability Percentage, a 0.05% reduction in the specified
Applicable Margins; (c) if (x) the annual Sustainability Amount is less than or
equal to 95% of the Baseline Sustainability Amount, and (y) the annual
Sustainability Percentage is less than the Baseline Sustainability Percentage, a
0.025% increase in the specified Applicable Margins; and (d) if (x) the annual
Sustainability Amount is less than or equal to 90% of the Baseline
Sustainability Amount, and (y) the annual Sustainability Percentage is less than
the Baseline Sustainability Percentage, a 0.05% increase in the specified
Applicable Margins. For the avoidance of doubt, (i) until the delivery of the
Company’s most recently filed annual report on Form 10-K (or, subject to the
satisfaction of the requirements set forth in Section 6.7(c), any amendment
thereto) (or any successor form) for the year ended December 31, 2018 together
with the accompanying certificate as required by Section 6.7(c), or (ii) for any
year in which the Company shall fail to report the Sustainability Amount or
Sustainability Percentage in its most recently filed annual report on Form 10-K
(or any successor form) and/or accompanying certificate as required by
Section 6.7(c) for any applicable period, the Applicable Sustainability
Adjustment shall be zero, and the Applicable Margin shall be unchanged. If, as a
result of (A) any required restatement of the annual report on Form 10-K which
impacts the Sustainability Amount or the Sustainability Percentage, (B) upon the
agreement by the Company and the Banks that the Sustainability Amount or the
Sustainability Percentage as calculated by the Company at the time of delivery
of the certificate required by Section 6.7(c), was inaccurate or (C) if the
Company or the Banks become aware of any material inaccuracy in the
Sustainability Amount or the Sustainability Percentage as reported on the
Company’s most recently filed annual report on Form 10-K (or any successor
form), and in each case, a proper calculation of the Sustainability Amount or
the Sustainability Percentage would have resulted in an increase in the
specified Applicable Margins for such period, the Company shall immediately and
retroactively be obligated to pay to the Agent for the account of the applicable
Banks or LC Issuers, as the case may be, promptly on demand by the Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the Company under the Bankruptcy Code, automatically and without
further action by the Agent, any Bank or any LC Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period.

 

“Arranger” means each of JPMorgan Chase Bank, N.A., Barclays Bank PLC, MUFG
Union Bank, N.A., Mizuho Bank, Ltd. and Merrill Lynch, Pierce, Fenner & Smith
Incorporated (or any other registered broker-dealer wholly-owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement).

 

“Assignment Agreement” — see Section 12.1(e).

 

“Augmenting Bank” — see Section 2.16.

 

“Available Aggregate Commitment” means, at any time, the Available Commitment
then in effect minus the Aggregate Outstanding Credit Exposure at such time.

 

3

--------------------------------------------------------------------------------


 

“Available Commitment” means, at any time, the lesser of (i) the Aggregate
Commitment and (ii) the face amount of the Bonds.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank Notice Date” see  Section 2.17(b).

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the Agent,
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, provided, further, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Banks” — see the preamble.

 

“Base Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Loan comprising part of the same Advance, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for U.S. dollars for a period equal in
length to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the
Reuters screen or, in the event such rate does not appear on either of such
Reuters pages, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate as shall be selected by the Agent from time to time in its
reasonable discretion (in each case the “LIBOR Screen Rate”) at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period; provided that, if the LIBOR Screen Rate shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement;
provided, further, that if a LIBOR Screen Rate shall not be available at such
time for such Interest Period (the “Impacted Interest Period”), then the Base
Eurodollar Rate for such Interest Period shall be the Interpolated Rate;
provided, that, if any Interpolated Rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement.

 

4

--------------------------------------------------------------------------------


 

“Baseline Sustainability Amount” means the average of the Company’s annual
Sustainability Amount, for the end of each of the Company’s 2015, 2016 and 2017
fiscal years, in each case as reported on the Company’s annual report on
Form 10-K for the fiscal year ended December 31, 2017 filed on February 14,
2018, resulting in 3,299 gigawatt hours as of the Closing Date. This Baseline
Sustainability Amount is not subject to change and will not change during the
duration of this Agreement; provided, that if the Company or the Banks become
aware of any material inaccuracy in the determination of this Baseline
Sustainability Amount, the parties hereto shall enter into any necessary
modifications to this Agreement to correct the Baseline Sustainability Amount
accordingly.

 

“Baseline Sustainability Percentage” means the average of the Company’s annual
Sustainability Percentage for the end of each of the Company’s 2015, 2016 and
2017 fiscal years, in each case as reported on the Company’s annual report on
Form 10-K for the fiscal year ended December 31, 2017 filed on February 14,
2018, resulting in 9.23% as of the Closing Date. This Baseline Sustainability
Percentage is not subject to change and will not change during the duration of
this Agreement; provided, that if the Company or the Banks become aware of any
material inaccuracy in the determination of this Baseline Sustainability
Percentage, the parties hereto shall enter into any necessary modifications to
this Agreement to correct the Baseline Sustainability Percentage accordingly.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

 

“Board” — see definition of Eurodollar Rate Reserve Percentage.

 

“Bond Delivery Agreements” means, collectively, (i) that certain Bond Delivery
Agreement, dated as of March 31, 2011, between the Company and the Agent,
(ii) that certain Bond Delivery Agreement, dated as of December 20, 2013,
between the Company and the Agent and (iii) that certain Bond Delivery
Agreement, dated as of June 5, 2018, between the Company and the Agent, in each
case as the same may be amended, restated, supplemented or otherwise modified
from time to time, including any bond delivery agreement entered into in
connection with the issuance of any Bonds in accordance with Section 2.16.

 

“Bonds” means (i) that certain First Mortgage Bond in the aggregate principal
amount of $500,000,000 created under the One Hundred Fourteenth Supplement and
issued in favor of the Agent, (ii) that certain First Mortgage Bond in the
aggregate principal amount of $150,000,000 created under the One Hundred
Twenty-Third Supplement and issued in favor of the Agent, and (iii) that certain
First Mortgage Bond in the aggregate principal amount of $200,000,000 created

 

5

--------------------------------------------------------------------------------


 

under the One Hundred Thirty-Second Supplement and issued in favor of the Agent,
and including any new interest-bearing First Mortgage Bonds issued in favor of
the Agent pursuant to any supplemental indenture acceptable to the Agent in
accordance with Section 2.16.

 

“Borrowing Date” means a date on which a Credit Extension is made hereunder.

 

“Borrowing Notice” — see Section 2.8.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Rate
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in U.S. dollars in the London interbank market.

 

“Capital Lease” means any lease which has been or would be capitalized on the
books of the lessee in accordance with GAAP, subject to clause (iii) of
Section 1.3.

 

“Change in Control” means (a) any “person” or “group” within the meaning of
Sections 13(d) and 14(d)(2) of the Exchange Act shall become the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act) of more than 50% of the
then outstanding voting capital stock of CMS, or (b) the majority of the board
of directors of CMS shall fail to consist of Continuing Directors, or (c) a
consolidation or merger of CMS shall occur after which the holders of the
outstanding voting capital stock of CMS immediately prior thereto hold less than
50% of the outstanding voting capital stock of the surviving entity, or (d) more
than 50% of the outstanding voting capital stock of CMS shall be transferred to
any entity of which CMS owns less than 50% of the outstanding voting capital
stock, or (e) CMS shall own less than 80% of the Equity Interests of the
Company.

 

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Bank, if later, the date on which such Bank becomes a Bank), of
any of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

 

“Closing Date” means June 5, 2018.

 

“CMS” means CMS Energy Corporation, a Michigan corporation.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

6

--------------------------------------------------------------------------------


 

“Collateral Shortfall Amount” — see Section 9.2.

 

“Commitment” means, for each Bank, the obligation of such Bank to make Loans to,
and participate in Facility LCs issued upon the application of, the Company in
an aggregate amount not exceeding the amount set forth on Schedule 2 or as set
forth in any Assignment Agreement that has become effective pursuant to
Section 12.1, as such amount may be increased pursuant to Section 2.16, or
otherwise modified, from time to time.

 

“Commitment Fee” — see Section 2.5.

 

“Commitment Fee Rate” means, at any time, the percentage rate per annum at which
Commitment Fees are accruing on the Unused Commitment as set forth in Schedule
1.

 

“Company” — see the preamble.

 

“Consolidated Subsidiary” means any Subsidiary the accounts of which are or are
required to be consolidated with the accounts of the Company in accordance with
GAAP.

 

“Continuing Director” means, as of any date of determination, any member of the
board of directors of CMS who (a) was a member of such board of directors on the
Closing Date, or (b) was nominated for election or elected to such board of
directors with the approval of the Continuing Directors who were members of such
board of directors at the time of such nomination or election; provided that an
individual who is so elected or nominated in connection with a merger,
consolidation, acquisition or similar transaction shall not be a Continuing
Director unless such individual was a Continuing Director prior thereto.

 

“Conversion/Continuation Notice” — see Section 2.9.

 

“Credit Documents” means this Agreement, the Facility LC Applications (if any),
the Supplemental Indentures, the Bond Delivery Agreements and the Bonds.

 

“Credit Extension” means the making of an Advance or the issuance of a Facility
LC hereunder.

 

“Credit Party” means the Agent, any LC Issuer or any other Bank.

 

“Debt” means, with respect to any Person, and without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all indebtedness of such
Person for the deferred purchase price of property or services (other than trade
accounts payable arising in the ordinary course of business which are not
overdue), (c) liabilities for accumulated funding deficiencies (prior to the
effectiveness of the applicable provisions of the Pension Protection Act of 2006
with respect to a Plan) and liabilities for failure to make a payment required
to satisfy the minimum funding standard within the meaning of Section 412 of the
Code or Section 302 of ERISA (on and after the effectiveness of the applicable
provisions of the Pension Protection Act of 2006 with respect to a Plan),
(d) all liabilities arising in connection with any withdrawal liability under
ERISA to any Multiemployer Plan, (e) all obligations of such Person arising
under acceptance facilities, (f) all obligations of such Person as lessee under
Capital Leases, (g) all obligations of such Person arising under any interest
rate swap, “cap”, “collar” or other hedging agreement;

 

7

--------------------------------------------------------------------------------


 

provided that for purposes of the calculation of Debt for this clause (g) only,
the actual amount of Debt of such Person shall be determined on a net basis to
the extent such agreements permit such amounts to be calculated on a net basis,
(h) Off-Balance Sheet Liabilities, (i) non-contingent obligations of such Person
in respect of letters of credit and bankers’ acceptances, and (j) all
guaranties, endorsements (other than for collection in the ordinary course of
business) and other contingent obligations of such Person to assure a creditor
against loss (whether by the purchase of goods or services, the provision of
funds for payment, the supply of funds to invest in any Person or otherwise) in
respect of indebtedness or obligations of any other Person of the kinds referred
to in clauses (a) through (i) above.  Notwithstanding the foregoing, solely for
purposes of the calculation required under Article VIII, Debt shall not include
any Junior Subordinated Debt, Hybrid Equity Securities or Hybrid Preferred
Securities each issued by the Company or owned by any Hybrid Equity Securities
Subsidiary or Hybrid Preferred Securities Subsidiary.

 

“Default” means an event which but for the giving of notice or lapse of time, or
both, would constitute an Event of Default.

 

“Defaulting Bank” means any Bank that (a) has failed, within two Business Days
of the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Facility LCs or (iii) pay over to
any Credit Party any other amount required to be paid by it hereunder, unless,
in the case of clause (i) above, such Bank notifies the Agent in writing that
such failure is the result of such Bank’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the Company
or any Credit Party in writing, or has made a public statement to the effect,
that it does not intend or expect to comply with any of its funding obligations
under this Agreement (unless such writing or public statement indicates that
such position is based on such Bank’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Bank that
it will comply with its obligations to fund prospective Loans and participations
in then outstanding Facility LCs under this Agreement, provided that such Bank
shall cease to be a Defaulting Bank pursuant to this clause (c) upon such Credit
Party’s receipt of such certification in form and substance reasonably
satisfactory to it and the Agent, or (d) has become the subject of a Bankruptcy
Event or a Bail-In Action.  Any determination by the Agent that a Bank is a
Defaulting Bank under any one or more of clauses (a) through (d) above shall be
conclusive and binding absent manifest error.

 

“Designated Officer” means the Chief Financial Officer, the Treasurer, an
Assistant Treasurer, any Vice President in charge of financial or accounting
matters or the principal accounting officer of the Company.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to

 

8

--------------------------------------------------------------------------------


 

consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Electronic Signature” means an electronic sound, symbol or process attached to,
or associated with, a contract or other record and adopted by a Person with the
intent to sign, authenticate or accept such contract or record.

 

“Electronic System” means any electronic system, including (i) e-mail,
(ii) e-fax, (iii) Intralinks®, Syndtrak®, ClearPar®, DebtDomain® and (iv) any
other Internet or extranet-based site, whether such electronic system is owned,
operated or hosted by the Agent and any of its Related Parties or any other
Person, providing for access to data protected by passcodes or other security
system.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any governmental agency or authority relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Substance or to
health and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Substance,
(c) exposure to any Hazardous Substance, (d) the release or threatened release
of any Hazardous Substance into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any corporation or trade or business which is a member
of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as the Company or is under common control (within
the meaning of Section 414(c) of the Code) with the Company.

 

9

--------------------------------------------------------------------------------


 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar Advance” means an Advance consisting of Eurodollar Rate Loans.

 

“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate Loan
comprising part of the same Advance, an interest rate per annum equal to the sum
of (i) the rate per annum obtained by dividing (a) the Base Eurodollar Rate
applicable to such Interest Period by (b) a percentage equal to 100% minus the
Eurodollar Rate Reserve Percentage, plus (ii) the Applicable Margin.

 

“Eurodollar Rate Loan” means a Loan which bears interest by reference to the
Eurodollar Rate.

 

“Eurodollar Rate Reserve Percentage” means a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors of the Federal Reserve System of the
United States (together with any successor thereto, the “Board”) to which the
Agent is subject for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D of the
Board.  Loans bearing interest based on the Eurodollar Rate shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Bank under such Regulation D of the Board or
any comparable regulation.  The Eurodollar Reserve Rate Percentage shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

 

“Event of Default” means an event described in Article IX.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Taxes” means, in the case of each Bank, LC Issuer or applicable
Lending Installation and the Agent, (i) taxes imposed on its overall net income,
and franchise taxes imposed on it, including Michigan Business Tax, by (a) the
jurisdiction under the laws of which such Bank, such LC Issuer or the Agent is
incorporated or organized or (b) the jurisdiction in which the Agent’s, such LC
Issuer’s or such Bank’s principal executive office or such Bank’s or such LC
Issuer’s applicable Lending Installation is located, and (ii) any U.S. Federal
withholding taxes resulting from FATCA.

 

“Existing Credit Agreement” — see the recitals.

 

“Existing LC” — see Section 3.1.

 

“Existing Termination Date” - see Section 2.17(a).

 

“Extending Bank” - see Section 2.17(b).

 

10

--------------------------------------------------------------------------------


 

“Extending Date” - see Section 2.17(a).

 

“Facility LC” — see Section 3.1.

 

“Facility LC Application” — see Section 3.3.

 

“Facility LC Collateral Account” means a special, interest-bearing account
maintained (pursuant to arrangements satisfactory to the Agent) at the Agent’s
office at the address specified pursuant to Article XIV, which account shall be
in the name of the Company but under the sole dominium and control of the Agent,
for the benefit of the Banks.

 

“Facility LC Commitment” means, for each LC Issuer, the obligation of such LC
Issuer to issue Facility LCs upon the application of the Company in an aggregate
amount not exceeding $25,000,000, as such amount may be increased with respect
to any Increasing LC Issuer pursuant to Section 3.1.

 

“Facility LC Sublimit” means $75,000,000, as such amount may be increased
pursuant to Section 3.1.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided, that, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

 

“First Mortgage Bonds” means bonds issued by the Company pursuant to the
Indenture.

 

“Fitch” means Fitch Inc. or any successor thereto.

 

“Floating Rate” means, with respect to a Floating Rate Advance, an interest rate
per annum equal to (i) the Alternate Base Rate plus (ii) the Applicable Margin,
changing when and as the Alternate Base Rate or the Applicable Margin changes.

 

“Floating Rate Advance” means an Advance consisting of Floating Rate Loans.

 

“Floating Rate Loan” means a Loan which bears interest at the Floating Rate.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect on the Closing Date, applied on a basis consistent with
those used in the preparation of the financial statements referred to in
Section 5.5 (except, for purposes of the financial

 

11

--------------------------------------------------------------------------------


 

statements required to be delivered pursuant to Sections 6.7(b) and (c), for
changes concurred in by the Company’s independent public accountants).

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
the European Union or the European Central Bank).

 

“Hazardous Substance” means any waste, substance or material identified as
hazardous, dangerous or toxic by any office, agency, department, commission,
board, bureau or instrumentality of the United States or of the State or
locality in which the same is located having or exercising jurisdiction over
such waste, substance or material.

 

“Hybrid Equity Securities” means securities issued by the Company or a Hybrid
Equity Securities Subsidiary that (i) are classified as possessing a minimum of
at least two of the following:  (x) “intermediate equity content” by S&P;
(y) “Basket C equity credit” by Moody’s; and (z) “50% equity credit” by Fitch
and (ii) require no repayment, prepayment, mandatory redemption or mandatory
repurchase prior to the date that is at least 91 days after the later of the
termination of the Commitments and the repayment in full of all Obligations.

 

“Hybrid Equity Securities Subsidiary” means any Delaware business trust (or
similar entity) (i) all of the common equity interest of which is owned (either
directly or indirectly through one or more wholly-owned Subsidiaries of the
Company) at all times by the Company or a wholly-owned direct or indirect
Subsidiary of the Company, (ii) that has been formed for the purpose of issuing
Hybrid Equity Securities and (iii) substantially all of the assets of which
consist at all times solely of Junior Subordinated Debt issued by the Company or
a wholly-owned direct or indirect Subsidiary of the Company (as the case may be)
and payments made from time to time on such Junior Subordinated Debt.

 

“Hybrid Preferred Securities” means any preferred securities issued by a Hybrid
Preferred Securities Subsidiary, where such preferred securities have the
following characteristics:

 

(i)                                     such Hybrid Preferred Securities
Subsidiary lends substantially all of the proceeds from the issuance of such
preferred securities to the Company or a wholly-owned direct or indirect
Subsidiary of the Company in exchange for Junior Subordinated Debt issued by the
Company or such wholly-owned direct or indirect Subsidiary, respectively;

 

(ii)                                  such preferred securities contain terms
providing for the deferral of interest payments corresponding to provisions
providing for the deferral of interest payments on such Junior Subordinated
Debt; and

 

(iii)                               the Company or a wholly-owned direct or
indirect Subsidiary of the Company (as the case may be) makes periodic interest
payments on such Junior Subordinated Debt, which interest payments are in turn
used by the Hybrid Preferred Securities Subsidiary to make corresponding
payments to the holders of the preferred

 

12

--------------------------------------------------------------------------------


 

securities.

 

“Hybrid Preferred Securities Subsidiary” means any Delaware business trust (or
similar entity) (i) all of the common equity interest of which is owned (either
directly or indirectly through one or more wholly-owned Subsidiaries of the
Company) at all times by the Company or a wholly-owned direct or indirect
Subsidiary of the Company, (ii) that has been formed for the purpose of issuing
Hybrid Preferred Securities and (iii) substantially all of the assets of which
consist at all times solely of Junior Subordinated Debt issued by the Company or
a wholly-owned direct or indirect Subsidiary of the Company (as the case may be)
and payments made from time to time on such Junior Subordinated Debt.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “Base Eurodollar Rate”.

 

“Increase Date” means any date on which an increase of the Commitments pursuant
to Section 2.16 occurs.

 

“Increasing Bank” — see Section 2.16.

 

“Increasing LC Issuer” — see Section 3.1.

 

“Indemnified Person” — see Section 12.8.

 

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Bank,
(c) the Company, any of its Subsidiaries or any of its Affiliates, or (d) a
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof.

 

“Indenture” means the Indenture, dated as of September 1, 1945, as supplemented
and amended from time to time, from the Company to The Bank of New York Mellon,
as successor trustee.

 

“Interest Period” means, with respect to a Eurodollar Advance, a period of one
week or one, two, three or six months, or such shorter period agreed to by the
Company and the Banks, commencing on a Business Day selected by the Company
pursuant to this Agreement.  Such Interest Period shall end on the day which
corresponds numerically to such date (i) one week or (ii) one, two, three or six
months thereafter (or such shorter period agreed to by the Company and the
Banks); provided that if there is no such numerically corresponding day in such
next week or such next, second, third or sixth succeeding month (or such shorter
period, as applicable), such Interest Period shall end on the last Business Day
of such next week or such next, second, third or sixth succeeding month (or such
shorter period, as applicable).  If an Interest Period would otherwise end on a
day which is not a Business Day, such Interest Period shall end on the next
succeeding Business Day; provided that if said next succeeding Business Day
falls in a new calendar month, such Interest Period shall end on the immediately
preceding Business Day.  The Company may not select any Interest Period that
ends after the scheduled Termination Date.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Agent (which determination shall be conclusive and
binding absent manifest

 

13

--------------------------------------------------------------------------------


 

error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the LIBOR Screen Rate for the longest period (for which the LIBOR
Screen Rate is available) that is shorter than the Impacted Interest Period and
(b) the LIBOR Screen Rate for the shortest period (for which the LIBOR Screen
Rate is available) that exceeds the Impacted Interest Period, in each case, at
such time. When determining the rate for a period which is less than the
shortest period for which the LIBOR Screen Rate is available, the LIBOR Screen
Rate for purposes of paragraph (a) above shall be deemed to be the overnight
screen rate where “overnight screen rate” means the overnight rate determined by
the Agent from such information service that publishes rates as the Agent may
select.

 

“ISP” means, with respect to any Facility LC, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Junior Subordinated Debt” means any unsecured Debt of the Company or a
Subsidiary of the Company that is (i) issued in connection with the issuance of
Hybrid Equity Securities or Hybrid Preferred Securities and (ii) subordinated to
the rights of the Banks hereunder and under the other Credit Documents pursuant
to terms of subordination substantially similar to those set forth in Exhibit D,
or pursuant to other terms and conditions satisfactory to the Majority Banks.

 

“LC Fee” — see Section 3.4.

 

“LC Issuer” means each of JPMorgan Chase Bank, N.A., Bank of America, N.A. and
MUFG Union Bank, N.A. (or any subsidiary or affiliate of any of the foregoing
designated by such Person) in its capacity as an issuer of Facility LCs
hereunder, and any other Bank designated by the Company that (i) agrees to be an
issuer of Facility LCs hereunder (which agreement may include a maximum limit on
the aggregate face amount of all Facility LCs to be issued by such Bank
hereunder, and such Bank and the Company shall provide notice of such limitation
to the Agent) and (ii) is approved by the Agent (such approval not to be
unreasonably withheld or delayed).

 

“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.  For all purposes of this Agreement, if on any date of
determination a Facility LC has expired by its terms but any amount may still be
drawn thereunder by reason of the operation of Rule 3.14 of the ISP, such
Facility LC shall be deemed to be “outstanding” in the amount so remaining
available to be drawn.

 

“LC Payment Date” — see Section 3.5.

 

“Lending Installation” means any office, branch, subsidiary or Affiliate of a
Bank.

 

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“Base Eurodollar Rate”.

 

“Lien” means any lien (statutory or otherwise), security interest, mortgage,
deed of trust, priority, pledge, charge, conditional sale, title retention
agreement, financing lease or other

 

14

--------------------------------------------------------------------------------


 

encumbrance or similar right of others, or any agreement to give any of the
foregoing.

 

“Loan” — see Section 2.1.

 

“Majority Banks” means, as of any date of determination, Banks in the aggregate
having more than 50% of the Aggregate Commitment as of such date or, if the
Aggregate Commitment has been terminated, Banks in the aggregate holding more
than 50% of the aggregate unpaid principal amount of the Aggregate Outstanding
Credit Exposure as of such date.

 

“Material Adverse Change” means any event, development or circumstance that has
had or could reasonably be expected to have a material adverse effect on (a) the
financial condition or results of operations of the Company and its Consolidated
Subsidiaries, taken as a whole, (b) the Company’s ability to perform its
obligations under any Credit Document or (c) the validity or enforceability of
any Credit Document or the rights or remedies of the Agent or the Banks
thereunder.

 

“Material Subsidiary” means any Subsidiary of the Company that, on a
consolidated basis with any of its Subsidiaries as of any date of determination,
accounts for more than 10 % of the consolidated assets of the Company and its
Consolidated Subsidiaries.

 

“Maximum Rate” — see Section 12.19.

 

“Modify” and “Modification” — see Section 3.1.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.

 

“Net Proceeds” means, with respect to any sale or issuance of securities or
incurrence of Debt by any Person, the excess of (i) the gross cash proceeds
received by or on behalf of such Person in respect of such sale, issuance or
incurrence (as the case may be) over (ii) customary underwriting commissions,
auditing and legal fees, printing costs, rating agency fees and other customary
and reasonable fees and expenses incurred by such Person in connection
therewith.

 

“Net Worth” means, with respect to any Person, the excess of such Person’s total
assets over its total liabilities, total assets and total liabilities each to be
determined in accordance with GAAP consistently applied, excluding from the
determination of total assets (i) goodwill, organizational expenses, research
and development expenses, trademarks, trade names, copyrights, patents, patent
applications, licenses and rights in any thereof, and other similar intangibles,
(ii) cash held in a sinking or other analogous fund established for the purpose
of redemption, retirement or prepayment of capital stock or Debt, and (iii) any
item not included in clause (i) or (ii) above, that is treated as an intangible
asset in conformity with GAAP.

 

“Non-Extending Bank” see Section 2.17(b).

 

“NYFRB” means the Federal Reserve Bank of New York.

 

15

--------------------------------------------------------------------------------


 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the Agent
from a federal funds broker of recognized standing selected by it; provided,
further, that if any of the aforesaid rates as so determined would be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all Reimbursement Obligations, all accrued and unpaid fees and all
other obligations (including indemnities and interest and fees accruing during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) of
the Company to the Banks or to any Bank, any LC Issuer or the Agent arising
under the Credit Documents.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.

 

“Off-Balance Sheet Liability” of a Person means (i) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (ii) any liability under any sale and leaseback transaction which
is not a Capital Lease, or (iii) any liability under any so-called “synthetic
lease” transaction entered into by such Person; but excluding from this
definition, any Operating Leases.

 

“One Hundred Fourteenth Supplement” means that certain One Hundred Fourteenth
Supplemental Indenture, dated as of March 31, 2011, between the Company and The
Bank of New York Mellon, as successor trustee, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

 

“One Hundred Twenty-Third Supplement” means that certain One Hundred
Twenty-Third Supplemental Indenture, dated as of December 20, 2013, between the
Company and The Bank of New York Mellon, as successor trustee, as the same may
be amended, restated, supplemented or otherwise modified from time to time.

 

“One Hundred Thirty-Second Supplement” means that certain One Hundred
Thirty-Second Supplemental Indenture, dated as of June 5, 2018, between the
Company and The Bank of New York Mellon, as successor trustee, as the same may
be amended, restated, supplemented or otherwise modified from time to time.

 

“Operating Lease” of a Person means any lease of Property (other than a Capital
Lease) by such Person as lessee.

 

“Other Taxes” — see Section 4.5(b).

 

“Outstanding Credit Exposure” means, as to any Bank at any time, the sum of
(i) the aggregate principal amount of its Loans outstanding at such time, plus
(ii) an amount equal to its Pro Rata Share of the LC Obligations at such time.

 

16

--------------------------------------------------------------------------------


 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

 

“Parent” means, with respect to any Bank, any Person as to which such Bank is,
directly or indirectly, a subsidiary.

 

“Payment Date” means the second Business Day of each calendar quarter occurring
after the Closing Date.

 

“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

 

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, governmental authority or other entity of whatever nature.

 

“Plan” means any employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Company or any ERISA Affiliate and covered by
Title IV of ERISA.

 

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA.

 

“Plan Termination Event” means (a) a Reportable Event described in Section 4043
of ERISA and the regulations issued thereunder (other than a Reportable Event
not subject to the provision for 30-day notice to the PBGC under such
regulations), (b) the withdrawal of the Company or any ERISA Affiliate from a
Plan during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a
Plan or the treatment of a Plan amendment as a termination under Section 4041 of
ERISA, or (d) the institution of proceedings to terminate a Plan by the PBGC or
to appoint a trustee to administer any Plan.

 

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the United States, or, if The Wall Street Journal ceases
to quote such rate, the highest per annum interest rate published by the Board
in Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as
the “bank prime loan” rate or, if such rate is no longer quoted therein, any
similar rate quoted therein (as determined by the Agent) or any similar release
by the Board (as determined by the Agent). Each change in the Prime Rate shall
be effective from and including the date such change is publicly announced or
quoted as being effective.

 

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

 

“Pro Rata Share” means, with respect to a Bank, a portion equal to (i) a
fraction the numerator of which is such Bank’s Commitment and the denominator of
which is the Aggregate

 

17

--------------------------------------------------------------------------------


 

Commitment and (ii) after the Commitments of all of the Banks have terminated, a
fraction the numerator of which is the Outstanding Credit Exposure for such
Bank, and the denominator of which is the Aggregate Outstanding Credit Exposure
at such time; provided, that in the case of Section 4.7(d)(i), when a Defaulting
Bank shall exist the Commitment or Outstanding Credit Exposure, as applicable,
of such Defaulting Bank shall be disregarded when calculating such Bank’s “Pro
Rata Share”.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Regulation D” means Regulation D of the Board from time to time in effect and
shall include any successor or other regulation or official interpretation of
the Board relating to reserve requirements applicable to member banks of the
Federal Reserve System.

 

“Regulation U” means Regulation U of the Board from time to time in effect and
shall include any successor or other regulation or official interpretation of
the Board relating to the extension of credit by banks, non-banks and
non-broker-dealers for the purpose of purchasing or carrying margin stocks.

 

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Company then outstanding under Article III to reimburse the applicable LC
Issuer for amounts paid by such LC Issuer in respect of any one or more drawings
under Facility LCs issued by such LC Issuer.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Renewable Energy” means energy derived from hydroelectricity (excluding pumped
storage), wind, solar and biomass, as identified in the Company’s most recent
annual report on Form 10-K (or any successor form) and other sources reasonably
acceptable to the Majority Banks. With respect to the Company’s
purchased/supplied energy, the term “Renewable Energy” shall also include energy
produced from wind and “Other renewable generation” (as identified in the
Company’s most recent annual report on Form 10-K (or any successor form), and in
any event limited to only those sources enumerated in the first sentence of this
definition).

 

“Reportable Event” has the meaning assigned to that term in Title IV of ERISA.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc., or any successor thereto.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, or by the United Nations Security Council, the European
Union or any European Union member state, Her

 

18

--------------------------------------------------------------------------------


 

Majesty’s Treasury of the United Kingdom, (b) any Person operating, organized or
resident in a Sanctioned Country, (c) any Person owned or controlled by any such
Person or Persons described in the foregoing clauses (a) or (b) or (d) any
Person otherwise the subject of any Sanctions.

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union, any European Union member
state, Her Majesty’s Treasury of the United Kingdom.

 

“SEC” means the Securities and Exchange Commission or any governmental authority
which may be substituted therefor.

 

“Secured Debt” has the meaning assigned to such term in Schedule 1.

 

“Securitized Bonds” means nonrecourse bonds or similar asset-backed securities
issued by a special-purpose Subsidiary of the Company which are payable solely
from specialized charges authorized by the utility commission of the relevant
state in connection with the recovery of (x) stranded regulatory costs,
(y) stranded clean air and pension costs and (z) other “Qualified Costs” (as
defined in M.C.L. §460.10h(g)) authorized to be securitized by the Michigan
Public Service Commission.

 

“Senior Debt Rating” has the meaning assigned to such term in Schedule 1.

 

“Single Employer Plan” means a Plan maintained by the Company or any ERISA
Affiliate for employees of the Company or any ERISA Affiliate.

 

“Subsidiary” means, as to any Person, any corporation or other entity of which
at least a majority of the securities or other ownership interests having
ordinary voting power (absolutely or contingently) for the election of directors
or other Persons performing similar functions are at the time owned directly or
indirectly by such Person. Unless otherwise specified, all references herein to
a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries
of the Company.

 

“Substitute Rating Agency” has the meaning assigned to such term in Schedule 1.

 

“Sustainability Amount” means, for any period, the Company’s total Renewable
Energy generation and supply (both generated and purchased) without duplication,
measured in gigawatt hours, during such period, as reported in the Company’s
annual report on Form 10-K (or any successor form) for such period filed with
the SEC. For the avoidance of doubt, the Company is under no obligation to
update the Sustainability Amount between the filing of the annual reports on
Form 10-K (or any successor form), has no obligation to report the
Sustainability Amount in the Company’s quarterly report on Form 10-Q (or any
successor form), and is further under no obligation to advise of changes to the
Sustainability Amount as a result of a business change throughout the year by or
for the Company (other than any material inaccuracy of which it becomes aware as
described in the definition of “Applicable Sustainability Adjustment” or
Section 6.7(c)).

 

19

--------------------------------------------------------------------------------


 

“Sustainability Percentage” means, for any period, (x) the Sustainability Amount
for such period, over (y) the Company’s total energy generation and supply (both
generated and purchased) without duplication, measured in gigawatt hours, during
such period, as reported in the Company’s annual report on Form 10-K (or any
successor form) for such period filed with the SEC. For the avoidance of doubt,
the Company is under no obligation to update the Sustainability Percentage
between the filing of the annual reports on Form 10-K (or any successor form),
has no obligation to report the Sustainability Percentage in the Company’s
quarterly report on Form 10-Q (or any successor form), and is further under no
obligation to advise of changes to the Sustainability Percentage as a result of
a business change throughout the year by or for the Company (other than any
material inaccuracy of which it becomes aware as described in the definition of
“Applicable Sustainability Adjustment” or Section 6.7(c)).

 

“Supplemental Indentures” means, collectively, the One Hundred Fourteenth
Supplement, the One Hundred Twenty-Third Supplement and the One Hundred
Thirty-Second Supplement, and including any supplemental indenture entered into
in connection with the issuance of any Bonds in accordance with Section 2.16.

 

“Taxes” means any and all present or future taxes, duties, assessments, fees,
levies, imposts, deductions, charges or withholdings, and any and all
liabilities with respect to the foregoing, that are imposed by a Governmental
Authority on or with respect to any payment made by the Company hereunder or
under any Bond or Facility LC, but excluding Excluded Taxes and Other Taxes.

 

“Termination Date” means the earlier of (i) June 5, 2023 (or such later date
pursuant to an extension in accordance with the terms of Section 2.17) and
(ii) the date on which the Commitments are terminated.

 

“Total Consolidated Capitalization” means, at any date of determination, without
duplication, the sum of (a) Total Consolidated Debt plus all amounts excluded
from Total Consolidated Debt pursuant to clauses (ii), (iii) and (v) of the
proviso to the definition of such term (but only, in the case of securities of
the type described in clause (iii) of such proviso, to the extent such
securities have been deemed to be equity pursuant to Accounting Standards
Codification Subtopic 480-10 (previously referred to as Statement of Financial
Accounting Standards No. 150)), (b) equity of the common stockholders of the
Company, (c) equity of the preference stockholders of the Company and (d) equity
of the preferred stockholders of the Company, in each case determined at such
date.

 

“Total Consolidated Debt” means, at any date of determination, the aggregate
Debt of the Company and its Consolidated Subsidiaries (including, without
limitation, all Off-Balance Sheet Liabilities); provided that Total Consolidated
Debt shall exclude, without duplication, (i) the principal amount of any
Securitized Bonds, (ii) any Junior Subordinated Debt, Hybrid Equity Securities
or Hybrid Preferred Securities each issued by the Company or owned by any Hybrid
Equity Securities Subsidiary or Hybrid Preferred Securities Subsidiary,
(iii) such percentage of the Net Proceeds from any issuance of hybrid
debt/equity securities (other than Junior Subordinated Debt, Hybrid Equity
Securities and Hybrid Preferred Securities) by the Company or any Consolidated
Subsidiary as shall be agreed to be deemed equity by the Agent and the Company
prior to the issuance thereof (which determination shall be based on, among
other

 

20

--------------------------------------------------------------------------------


 

things, the treatment (if any) given to such securities by the applicable rating
agencies), (iv) to the extent that any portion of the disposition of the
Company’s Palisades Nuclear Plant shall be required to be accounted for as a
financing under GAAP rather than as a sale, the amount of liabilities reflected
on the Company’s consolidated balance sheet as the result of such disposition,
(v) Debt of any Affiliate of the Company that is (1) consolidated on the
financial statements of the Company solely as a result of the effect and
application of Accounting Standards Codification Subtopic 810-10 (previously
referred to as Financial Accounting Standards Board Interpretation No. 46(R) and
Accounting Research Bulletin No. 51) and (2) non-recourse to the Company or any
of its Affiliates (other than the primary obligor of such Debt and any of its
Subsidiaries) and (vi) Debt of the Company and its Affiliates that is
re-categorized as such from certain lease obligations pursuant to Section 15 of
Accounting Standards Codification Subtopic 840-10 (previously referred to as
Emerging Issues Task Force Issue No. 01-8), any subsequent recommendation or
other interpretation, bulletin or other similar document by the Financial
Accounting Standards Board on or related to such re-categorization.

 

“Type” — see Section 2.4.

 

“Unsecured Debt” has the meaning assigned to such term in Schedule 1.

 

“Unused Commitment” means, at any time, the Aggregate Commitment then in effect
minus the Aggregate Outstanding Credit Exposure at such time.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56, 115 Stat. 272 (2001), as amended.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2                               Interpretation.

 

(a)                                 The foregoing definitions shall be equally
applicable to both the singular and plural forms of the defined terms.

 

(b)                                 The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.”

 

(c)                                  Unless otherwise specified, each reference
to an Article, Section, Exhibit and Schedule means an Article or Section of or
an Exhibit or Schedule to this Agreement.

 

(d)                                 Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.

 

(e)                                  The word “will” shall be construed to have
the same meaning and effect as the word “shall”.

 

21

--------------------------------------------------------------------------------


 

(f)                                   The word “law” shall be construed as
referring to all statutes, rules, regulations, codes and other laws (including
official rulings and interpretations thereunder having the force of law or with
which affected Persons customarily comply), and all judgments, orders and
decrees, of all Governmental Authorities.

 

(g)                                  Unless the context requires otherwise, any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein).

 

(h)                                 Unless the context requires otherwise, any
definition of or reference to any statute, rule or regulation shall be construed
as referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws).

 

(i)                                     Unless the context requires otherwise,
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof.

 

(j)                                    Unless the context requires otherwise,
the words “herein”, “hereof” and “hereunder”, and words of similar import, shall
be construed to refer to this Agreement in its entirety and not to any
particular provision hereof.

 

(k)                                 Unless the context requires otherwise, the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

1.3                               Accounting Terms.  All accounting terms not
specifically defined herein shall be construed in accordance with GAAP.  If any
changes in generally accepted accounting principles are hereafter required or
permitted and are adopted by the Company or any of its Subsidiaries, or the
Company or any of its Subsidiaries shall change its application of generally
accepted accounting principles with respect to any Off-Balance Sheet
Liabilities, in each case with the agreement of its independent certified public
accountants, and such changes result in a change in the method of calculation of
any of the financial covenants, tests, restrictions or standards herein or in
the related definitions or terms used therein (“Accounting Changes”), the
parties hereto agree, at the Company’s request, to enter into negotiations, in
good faith, in order to amend such provisions in a credit neutral manner so as
to reflect equitably such changes with the desired result that the criteria for
evaluating the Company’s and its Subsidiaries’ financial condition shall be the
same after such changes as if such changes had not been made; provided that,
until such provisions are amended in a manner reasonably satisfactory to the
Majority Banks, no Accounting Change shall be given effect in such
calculations.  In the event such amendment is entered into, all references in
this Agreement to GAAP shall mean generally accepted accounting principles as of
the date of such amendment.  Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, (i) without giving effect to any election under Section 25 of
Accounting Standards Codification Subtopic 825-10

 

22

--------------------------------------------------------------------------------


 

(previously referred to as Statement of Financial Accounting Standards No. 159)
(or any other Accounting Standards Codification Topic having a similar result or
effect) to value any Debt or other liabilities of the Company or any Subsidiary
at “fair value”, as defined therein, (ii) without giving effect to any treatment
of Debt in respect of convertible debt instruments under Accounting Standards
Codification Subtopic 470-20 (or any other Accounting Standards Codification
Topic having a similar result or effect) to value any such Debt in a reduced or
bifurcated manner as described therein, and such Debt shall at all times be
valued at the full stated principal amount thereof and (iii) without giving
effect to any changes in GAAP under Accounting Standards Codification 842, or
any other financial accounting standard having similar result or effect,
occurring after the Closing Date, the effect of which would be to cause leases
which would be treated as operating leases under GAAP as of the Closing Date to
be recorded as a liability/debt on the Company’s statement of financial position
under GAAP.

 

1.4                               Amendment and Restatement of Existing Credit
Agreement.  The parties to this Agreement agree that, on the Closing Date, the
terms and provisions of the Existing Credit Agreement shall be and hereby are
amended, superseded and restated in their entirety by the terms and provisions
of this Agreement.  This Agreement is not intended to and shall not constitute a
novation, payment and reborrowing or termination of the “Obligations” under (and
as defined in) the Existing Credit Agreement and the other Credit Documents as
in effect prior to the Closing Date.  All “Loans” made and “Obligations”
incurred under (and as defined in) the Existing Credit Agreement which are
outstanding on the Closing Date shall continue as Loans and Obligations,
respectively, under (and shall be governed by the terms of) this Agreement and
the other Credit Documents.  Without limiting the foregoing, upon the
effectiveness hereof: (a) all references in the “Credit Documents” (as defined
in the Existing Credit Agreement) to the “Agent”, the “Credit Agreement” and the
“Credit Documents” shall be deemed to refer to the Agent, this Agreement and the
Credit Documents, (b) all obligations constituting “Obligations” (under and as
defined in the Existing Credit Agreement) with any Bank or any Affiliate of any
Bank which are outstanding on the Closing Date shall continue as Obligations
under this Agreement and the other Credit Documents, (c) the Company hereby
agrees to compensate each Bank for any and all losses, costs and expenses
incurred by such Bank in connection with the sale and assignment of any
Eurodollar Rate Loans (including the “Eurodollar Rate Loans” under the Existing
Credit Agreement) and such reallocation described below and in Section 2.1, in
each case on the terms and in the manner set forth in Section 4.4 hereof and
(d) the “Loans” (as defined in the Existing Credit Agreement) shall be
reallocated as Loans owing to the Banks under this Agreement on the Closing Date
in accordance with each Bank’s Pro Rata Share and, in connection therewith, the
Agent shall, and is hereby authorized to, make such reallocations, sales,
assignments or other relevant actions in respect of each Bank’s Loans under the
Existing Credit Agreement as are necessary in order that each such Bank’s
outstanding Loans hereunder reflect such Bank’s Pro Rata Share of the Aggregate
Commitment on the Closing Date.  The Company hereby (i) agrees that this
Agreement and the transactions contemplated hereby and thereby shall not limit
or diminish its obligations arising under or pursuant to the Credit Documents to
which it is a party, (ii) reaffirms all of its obligations under the Credit
Documents to which it is a party and (iii) acknowledges and agrees that each
Credit Document executed by it remains in full force and effect and is hereby
reaffirmed, ratified and confirmed.

 

1.5                               Interest Rates. The Agent does not warrant or
accept responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related

 

23

--------------------------------------------------------------------------------


 

to the rates in the definition of “Base Eurodollar Rate” or with respect to any
comparable or successor rate thereto, or replacement rate therefor.

 

ARTICLE II
THE ADVANCES

 

2.1                               Commitment.  From and including the Closing
Date and prior to the Termination Date, each Bank severally agrees, on the terms
and conditions set forth in this Agreement, (a) to make loans in U.S. dollars to
the Company from time to time (the “Loans”), and (b) to participate in Facility
LCs issued upon the request of the Company from time to time; provided that,
after giving effect to the making of each such Loan and the issuance of each
such Facility LC, such Bank’s Outstanding Credit Exposure shall not exceed its
Commitment.  In no event may the Aggregate Outstanding Credit Exposure exceed
the Available Commitment.  Subject to the terms and conditions of this
Agreement, the Company may borrow, repay and reborrow at any time prior to the
Termination Date.  The Commitments shall expire on the Termination Date.

 

2.2                               Repayment.  The Aggregate Outstanding Credit
Exposure and all other unpaid obligations of the Company hereunder shall be paid
in full on the Termination Date.

 

2.3                               Ratable Loans.  Each Advance shall consist of
Loans made by the several Banks ratably according to their Pro Rata Shares.

 

2.4                               Types of Advances.  The Advances may be
Floating Rate Advances or Eurodollar Advances (each a “Type” of Advance), or a
combination thereof, as selected by the Company in accordance with Sections 2.8
and 2.9.

 

2.5                               Fees and Changes in Commitments.

 

(a)                                 The Company agrees to pay to the Agent for
the account of each Bank according to its Pro Rata Share a commitment fee (the
“Commitment Fee”) at the Commitment Fee Rate on the daily Unused Commitment from
the Closing Date to but not including the date on which this Agreement is
terminated in full and all of the Obligations hereunder have been paid in full. 
The Commitment Fee shall be payable quarterly in arrears on each Payment Date
(for the quarter then most recently ended), on the date of any reduction of the
Aggregate Commitment pursuant to clause (b) below and on the Termination Date
(for the period then ended for which such fee has not previously been paid) and
shall be calculated for actual days elapsed on the basis of a 360 day year.

 

(b)                                 The Company may permanently reduce the
Aggregate Commitment in whole, or in part ratably among the Banks in the minimum
amount of $10,000,000 (and in multiples of $1,000,000 if in excess thereof),
upon at least five (5) Business Days’ prior written notice to the Agent, which
notice shall specify the amount of any such reduction; provided that the
Aggregate Commitment may not be reduced below the Aggregate Outstanding Credit
Exposure.  All accrued Commitment Fees shall be payable on the effective date of
any termination of the obligation of the Banks to make Credit Extensions
hereunder.

 

2.6                               Minimum Amount of Advances.  Each Advance
shall be in the minimum amount of $10,000,000 (and in integral multiples of
$1,000,000 if in excess thereof); provided that any

 

24

--------------------------------------------------------------------------------


 

Floating Rate Advance may be in the amount of the Available Aggregate Commitment
(rounded down, if necessary, to an integral multiple of $1,000,000).

 

2.7                               Principal Payments.  The Company may from time
to time prepay, without penalty or premium, all outstanding Floating Rate
Advances or, in a minimum aggregate amount of $10,000,000 or a higher integral
multiple of $1,000,000, any portion of the outstanding Floating Rate Advances
upon one (1) Business Day’s prior written notice to the Agent.  The Company may
from time to time pay, subject to the payment of any funding indemnification
amounts required by Section 4.4 but without penalty or premium, all outstanding
Eurodollar Advances or, in a minimum aggregate amount of $10,000,000 or a higher
integral multiple of $1,000,000, any portion of any outstanding Eurodollar
Advance upon three (3) Business Days’ prior written notice to the Agent;
provided that if, after giving effect to any such prepayment, the principal
amount of any Eurodollar Advance is less than $10,000,000, such Eurodollar
Advance shall automatically convert into a Floating Rate Advance.  If at any
time the Aggregate Outstanding Credit Exposure exceeds the Available Aggregate
Commitment, the Company shall immediately repay Advances or cash collateralize
LC Obligations in the Facility LC Collateral Account in accordance with the
procedures set forth in Section 9.2, as applicable, in an aggregate principal
amount sufficient to cause the Aggregate Outstanding Credit Exposure to be less
than or equal to the Available Aggregate Commitment.

 

2.8                               Method of Selecting Types and Interest Periods
for New Advances.  The Company shall select the Type of Advance and, in the case
of each Eurodollar Advance, the Interest Period applicable thereto from time to
time.  The Company shall give the Agent irrevocable notice (a “Borrowing
Notice”) not later than 1:00 p.m. (New York City time) on the Borrowing Date of
each Floating Rate Advance and not later than 12:00 noon (New York City time)
three (3) Business Days before the Borrowing Date for each Eurodollar Advance,
specifying:

 

(i)                                     the Borrowing Date, which shall be a
Business Day;

 

(ii)                                  the aggregate amount of such Advance;

 

(iii)                               the Type of Advance selected; and

 

(iv)                              in the case of each Eurodollar Advance, the
initial Interest Period applicable thereto.

 

Promptly after receipt thereof, the Agent will notify each Bank of the contents
of each Borrowing Notice.  Not later than 3:00 p.m. (New York City time) on each
Borrowing Date, each Bank shall make available its Loan in funds immediately
available in Chicago, Illinois to the Agent at its address specified pursuant to
Section 14.1.  To the extent funds are received from the Banks, the Agent will
make such funds available to the Company at the Agent’s aforesaid address.  No
Bank’s obligation to make any Loan shall be affected by any other Bank’s failure
to make any Loan.

 

2.9                               Conversion and Continuation of Outstanding
Advances.  Floating Rate Advances shall continue as Floating Rate Advances
unless and until such Floating Rate Advances are converted into Eurodollar
Advances pursuant to this Section 2.9 or are repaid in accordance with

 

25

--------------------------------------------------------------------------------


 

Section 2.2 or 2.7.  Each Eurodollar Advance shall continue as a Eurodollar
Advance until the end of the then applicable Interest Period therefor, at which
time such Eurodollar Advance shall be automatically converted into a Floating
Rate Advance unless (x) such Eurodollar Advance is or was repaid in accordance
with Section 2.2 or 2.7 or (y) the Company shall have given the Agent a
Conversion/Continuation Notice (as defined below) requesting that, at the end of
such Interest Period, such Eurodollar Advance continue as a Eurodollar Advance
for the same or another Interest Period.  Subject to the terms of Section 2.6,
the Company may elect from time to time to convert all or any part of a Floating
Rate Advance into a Eurodollar Advance.  The Company shall give the Agent
irrevocable notice (a “Conversion/Continuation Notice”) of each conversion of a
Floating Rate Advance into a Eurodollar Advance or continuation of a Eurodollar
Advance not later than 12:00 noon (New York City time) at least three Business
Days prior to the date of the requested conversion or continuation, specifying:

 

(i)                                     the requested date, which shall be a
Business Day, of such conversion or continuation;

 

(ii)                                  the aggregate amount and Type of the
Advance which is to be converted or continued; and

 

(iii)                               the amount of the Advance which is to be
converted into or continued as a Eurodollar Advance and the duration of the
Interest Period applicable thereto;

 

provided that no Advance may be continued as, or converted into, a Eurodollar
Advance if (x) such continuation or conversion would violate any provision of
this Agreement or (y) a Default or Event of Default exists.

 

2.10                        Interest Rates, Interest Payment Dates.  (a) Subject
to Section 2.11, each Advance shall bear interest as follows:

 

(i)                                     at any time such Advance is a Floating
Rate Advance, at a rate per annum equal to the Floating Rate from time to time
in effect; and

 

(ii)                                  at any time such Advance is a Eurodollar
Advance, at a rate per annum equal to the Eurodollar Rate for each applicable
Interest Period.

 

Changes in the rate of interest on that portion or any Advance maintained as a
Floating Rate Advance will take effect simultaneously with each change in the
Floating Rate.

 

(b)                                 Interest accrued on each Floating Rate
Advance shall be payable on each Payment Date and on the Termination Date. 
Interest accrued on each Eurodollar Advance shall be payable on the last day of
its applicable Interest Period, on any date on which such Eurodollar Advance is
prepaid and on the Termination Date.  Interest accrued on each Eurodollar
Advance having an Interest Period longer than three months shall also be payable
on the last day of each three-month interval during such Interest Period. 
Interest on Eurodollar Advances, interest on Floating Rate Advances based on the
Federal Funds Effective Rate and the LC Fee shall be calculated for actual days
elapsed on the basis of a 360-day year.  Interest on Floating Rate Advances
based on the Prime Rate shall be calculated for actual days elapsed on the basis
of a 365- or 366-day year, as appropriate.  Interest on each Advance shall
accrue from and including

 

26

--------------------------------------------------------------------------------


 

the date such Advance is made to but excluding the date payment thereof is
received in accordance with Section 2.12.  If any payment of principal of or
interest on an Advance shall become due on a day which is not a Business Day,
such payment shall be made on the next succeeding Business Day (unless, in the
case of a Eurodollar Advance, such next succeeding Business Day falls in a new
calendar month, in which case such payment shall be due on the immediately
preceding Business Day) and, in the case of a principal payment, such extension
of time shall be included in computing interest in connection with such payment.

 

2.11                        Rate after Maturity.  Any Advance not paid by the
Company at maturity, whether by acceleration or otherwise, shall bear interest
until paid in full at a rate per annum equal to the higher of (i) the rate
otherwise applicable thereto plus 2.00% or (ii) the Floating Rate plus 2.00%.

 

2.12                        Method of Payment; Sharing Set-Offs.  (a) All
payments of principal, interest and fees hereunder shall be made in immediately
available funds to the Agent at its address specified on its signature page to
this Agreement (or at any other Lending Installation of the Agent specified in
writing by the Agent to the Company), without setoff or counterclaim, not later
than 12:00 noon (New York City time) on the date when due and shall (except in
the case of Reimbursement Obligations for which the applicable LC Issuer has not
been fully indemnified by the Banks, or as otherwise specifically required
hereunder) be applied ratably by the Agent among the Banks.  Funds received
after such time shall be deemed received on the following Business Day unless
the Agent shall have received from, or on behalf of, the Company a Federal
Reserve reference number with respect to such payment before 1:00 p.m. (New York
City time) on the date of such payment.  Each payment delivered to the Agent for
the account of any Bank shall be delivered promptly by the Agent in the same
type of funds received by the Agent to such Bank at the address specified for
such Bank in its Administrative Questionnaire or at any Lending Installation
specified in a notice received by the Agent from such Bank.  The Agent is hereby
authorized to charge the account of the Company maintained with JPMorgan Chase
Bank, N.A., if any, for each payment of principal, interest, Reimbursement
Obligations and fees as such payment becomes due hereunder.  Each reference to
the Agent in this Section 2.12 shall also be deemed to refer, and shall apply
equally, to each LC Issuer, in the case of payments required to be made by the
Company to such LC Issuer pursuant to Section 3.6.

 

(b)                                 If any Bank shall fail to make any payment
required to be made by it pursuant to Section 2.8, Section 2.15, Section 3.5 or
Section 13.8, then the Agent may, in its discretion and notwithstanding any
contrary provision hereof, (i) apply any amounts thereafter received by the
Agent for the account of such Bank and for the benefit of the Agent or the
applicable LC Issuer to satisfy such Bank’s obligations under such Sections
until all such unsatisfied obligations are fully paid and/or (ii) hold any such
amounts in a segregated account over which the Agent shall have exclusive
control as cash collateral for, and application to, any future funding
obligations of such Bank under any such Section; in the case of each of clauses
(i) and (ii) above, in any order as determined by the Agent in its discretion.

 

2.13                        Bonds; Record-keeping; Telephonic Notices.

 

(a)                                 The obligation of the Company to repay the
Obligations shall be evidenced by one or more Bonds.

 

27

--------------------------------------------------------------------------------


 

(b)                                 Each Bank shall maintain in accordance with
its usual practice an account or accounts evidencing the indebtedness of the
Company to such Bank resulting from each Loan made by such Bank from time to
time, including the amounts of principal and interest payable and paid to such
Bank from time to time hereunder.

 

(c)                                  The Agent shall also maintain accounts in
which it will record (i) the amount of each Loan made hereunder, the Type
thereof and, if applicable, the Interest Period with respect thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Company to each Bank hereunder, (iii) the original stated amount of
each Facility LC and the amount of LC Obligations outstanding at any time, and
(iv) the amount of any sum received by the Agent hereunder from the Company and
each Bank’s share thereof.

 

(d)                                 The entries maintained in the accounts
maintained pursuant to clauses (b) and (c) above shall be prima facie evidence
of the existence and amounts of the Obligations therein recorded absent manifest
error; provided that the failure of the Agent or any Bank to maintain such
accounts or any error therein shall not in any manner affect the obligation of
the Company to repay the Obligations in accordance with their terms.

 

(e)                                  The Company hereby authorizes the Banks and
the Agent to make Advances based on telephonic notices made by any person or
persons the Agent or any Bank in good faith believes to be acting on behalf of
the Company.  The Company agrees to deliver promptly to the Agent a written
confirmation of each telephonic notice signed by a Designated Officer.  If the
written confirmation differs in any material respect from the action taken by
the Agent and the Banks, the records of the Agent and the Banks shall govern
absent manifest error.

 

2.14                        Lending Installations.  Subject to the provisions of
Section 4.6, each Bank may book its Loans and its participation in any LC
Obligations and each LC Issuer may book the Facility LCs issued by it at any
Lending Installation selected by such Bank or such LC Issuer, as the case may
be, and may change its Lending Installation from time to time.  All terms of
this Agreement shall apply to any such Lending Installation and the Loans shall
be deemed held by the applicable Bank for the benefit of such Lending
Installation.  Each Bank may, by written or facsimile notice to the Company,
designate a Lending Installation through which Loans will be made by it or
Facility LCs will be issued by it and for whose account payments on the Loans or
payments with respect to Facility LCs are to be made.

 

2.15                        Non-Receipt of Funds by the Agent.  Unless a Bank or
the Company, as the case may be, notifies the Agent prior to the time on the
date on which it is scheduled to make payment to the Agent of (i) in the case of
a Bank, the proceeds of a Loan or (ii) in the case of the Company, a payment of
principal, interest or fees to the Agent for the account of the Banks, that it
does not intend to make such payment, the Agent may assume that such payment has
been made.  The Agent may, but shall not be obligated to, make the amount of
such payment available to the intended recipient in reliance upon such
assumption.  If such Bank or the Company, as the case may be, has not in fact
made such payment to the Agent, the recipient of such payment shall, on demand
by the Agent, repay to the Agent the amount so made available together with
interest thereon in respect of each day during the period commencing on the date
such amount was so made available by the Agent until the date the Agent recovers
such amount at a rate per annum equal to (i) in the case of payment by a Bank,
the Federal Funds Effective Rate for such

 

28

--------------------------------------------------------------------------------


 

day or (ii) in the case of payment by the Company, the interest rate applicable
to the relevant Loan.

 

2.16                        Expansion Option.2.17                   The Company
may from time to time elect to increase the Commitments in minimum increments of
$50,000,000 so long as, after giving effect thereto, the aggregate amount of
such increases does not exceed $300,000,000.  The Company may arrange for any
such increase to be provided by one or more Banks (each Bank so agreeing to an
increase in its Commitment, an “Increasing Bank”), or by one or more new banks,
financial institutions or other entities (each such new bank, financial
institution or other entity, an “Augmenting Bank”; provided that no Ineligible
Institution may be an Augmenting Bank), to increase their existing Commitments,
or provide new Commitments, as the case may be; provided that (i) each
Increasing Bank and each Augmenting Bank shall be subject to the approval of the
Company, the Agent and each LC Issuer and (ii) (x) in the case of an Increasing
Bank, the Company and such Increasing Bank execute an agreement substantially in
the form of Exhibit F hereto, and (y) in the case of an Augmenting Bank, the
Company and such Augmenting Bank execute an agreement substantially in the form
of Exhibit G hereto.  No consent of any Bank (other than the Banks participating
in the increase and the Agent and each LC Issuer) shall be required for any
increase in Commitments pursuant to this Section 2.16.  Increases and new
Commitments created pursuant to this Section 2.16 shall become effective on the
date agreed by the Company, the Agent and the relevant Increasing Banks or
Augmenting Banks, and the Agent shall notify each Bank thereof.  Notwithstanding
the foregoing, no increase in the Commitments (or in the Commitment of any Bank)
shall become effective under this paragraph unless, (i) on the proposed date of
the effectiveness of such increase, (A) the conditions set forth in clauses
(i) and (ii) of Section 11.2 shall be satisfied or waived by the Majority Banks
and the Agent shall have received a certificate to that effect dated such date
and executed by a Designated Officer of the Company and (B) the Company shall be
in compliance (on a pro forma basis) with the covenant contained in
Article VIII, (ii) the Agent shall have received (x) documents consistent with
those delivered on the Closing Date as to the organizational power and authority
of the Company to borrow hereunder after giving effect to such increase and
(y) in the case of any Augmenting Bank that is organized under the laws of a
jurisdiction outside the United States of America, its name, address, tax
identification number and/or such other information as shall be necessary for
the Agent to comply with “know your customer” and anti-money laundering
rules and regulations, including without limitation, the USA Patriot Act, and
(iii) the Company shall have issued a new interest-bearing First Mortgage Bond
in favor of the Agent (x) in the amount of the Aggregate Commitment (giving
effect to such increase) or (y) in the amount of such increase, such that the
aggregate principal amount of the Bonds will, when taken together, equal the
Aggregate Commitment (giving effect to such increase).  On the effective date of
any increase in the Commitments, (i) each relevant Increasing Bank and
Augmenting Bank shall make available to the Agent such amounts in immediately
available funds as the Agent shall determine, for the benefit of the other
Banks, as being required in order to cause, after giving effect to such increase
and the use of such amounts to make payments to such other Banks, each Bank’s
portion of the outstanding Loans of all the Banks to equal its Pro Rata Share of
such outstanding Loans, and (ii) the Company shall be deemed to have repaid and
reborrowed all outstanding Loans as of the date of any increase in the
Commitments (with such reborrowing to consist of the Types of Loans, with
related Interest Periods if applicable, specified in a notice delivered by the
Company, in accordance with the requirements of Section 2.8).  The deemed
payments made pursuant to clause (ii) of the immediately preceding sentence
shall be accompanied by payment of all

 

29

--------------------------------------------------------------------------------


 

accrued interest on the amount prepaid and, in respect of each Eurodollar
Advance, shall be subject to indemnification by the Company pursuant to the
provisions of Section 4.4 if the deemed payment occurs other than on the last
day of the related Interest Periods.  Nothing contained in this Section 2.16
shall constitute, or otherwise be deemed to be, a commitment on the part of any
Bank to increase its Commitment hereunder at any time.

 

2.17                        Extension of Termination Date.

 

(a)         The Company may at any time, and from time to time prior to the date
that is one year prior to the then Existing Termination Date (as defined below),
by notice to the Agent (who shall promptly notify the Banks), request that each
Bank extend (each such date on which an extension occurs, an “Extension Date”)
such Bank’s then effective Termination Date (the “Existing Termination Date”) to
the date that is one year after such Bank’s Existing Termination Date; provided
that (i) such notice shall be made on a Business Day, (ii) no Extension Date
shall occur if, after giving effect to such Extension Date, the Termination Date
shall be more than five (5) years after such Extension Date and (iii) if any
requested Extension Date is not a Business Day, such Extension Date shall be the
immediately succeeding Business Day.

 

(b)                                 Each Bank, acting in its sole and individual
discretion, shall, by notice to the Agent given not later than the date that is
ten (10) Business Days after the date on which the Agent received the Company’s
extension request (the “Bank Notice Date”), advise the Agent whether or not such
Bank agrees to such extension (each Bank that determines to so extend its
Termination Date, an “Extending Bank”).  Each Bank that determines not to so
extend its Termination Date (a “Non-Extending Bank”) shall notify the Agent of
such fact promptly after such determination (but in any event no later than the
Bank Notice Date), and any Bank that does not so advise the Agent on or before
the Bank Notice Date shall be deemed to be a Non-Extending Bank.  The election
of any Bank to agree to such extension shall not obligate any other Bank to so
agree, and it is understood and agreed that no Bank shall have any obligation
whatsoever to agree to any request made by the Company for extension of the
Termination Date.

 

(c)                                  The Agent shall promptly notify the Company
of each Bank’s determination under this Section.

 

(d)                                 The Company shall have the right, but shall
not be obligated, on or before the applicable Termination Date for any
Non-Extending Bank to replace such Non-Extending Bank with, and add as “Banks”
under this Agreement in place thereof, one or more financial institutions that
are not Ineligible Institutions (each, an “Additional Commitment Bank”) approved
by the Agent and the LC Issuers in accordance with the procedures provided in
Section 4.2, each of which Additional Commitment Banks shall have entered into
an Assignment Agreement (in accordance with and subject to the restrictions
contained in Section 12.1, with the Company obligated to pay any applicable
processing or recordation fee; provided, that the Agent may, in its sole
discretion, elect to waive the $3,500 processing and recordation fee in
connection therewith) with such Non-Extending Bank, pursuant to which such
Additional Commitment Banks shall, effective on or before the applicable
Termination Date for such Non-Extending Bank, assume a Commitment (and, if any
such Additional Commitment Bank is already a Bank, its Commitment shall be in
addition to such Bank’s Commitment hereunder on such date).  Prior to any
Non-Extending Bank being replaced by one or more Additional Commitment Banks

 

30

--------------------------------------------------------------------------------


 

pursuant hereto, such Non-Extending Bank may elect, in its sole discretion, by
giving irrevocable notice thereof to the Agent and the Company (which notice
shall set forth such Bank’s new Termination Date), to become an Extending Bank,
which election shall be with the Company’s consent on or before the applicable
Extension Date, and in the event the Company does not so consent, such
Non-Extending Bank shall remain a Non-Extending Bank.  The Agent may effect such
amendments to this Agreement as are reasonably necessary to provide solely for
any such extensions with the consent of the Company but without the consent of
any other Banks.

 

(e)                                  If (and only if) the total of the
Commitments of the Banks that have agreed to extend their Termination Date and
the new or increased Commitments of any Additional Commitment Banks is more than
50% of the aggregate amount of the Commitments in effect immediately prior to
the applicable Extension Date, then, effective as of the applicable Extension
Date, the Termination Date of each Extending Bank and of each Additional
Commitment Bank shall be extended to the date that is one year after the then
Existing Termination Date (except that, if such date is not a Business Day, such
Termination Date as so extended shall be the immediately preceding Business Day)
and each Additional Commitment Bank shall thereupon become a “Bank” for all
purposes of this Agreement and shall be bound by the provisions of this
Agreement as a Bank hereunder and shall have the obligations of a Bank
hereunder. For purposes of clarity, it is acknowledged and agreed that the
Termination Date on any date of determination shall not be a date more than five
(5) years after such date of determination, whether such determination is made
before or after giving effect to any extension request made hereunder.

 

(f)                                   Notwithstanding the foregoing, (x) no more
than two (2) extensions of the Termination Date shall be permitted hereunder and
(y) any extension of any Termination Date pursuant to this Section 2.17 shall
not be effective with respect to any Extending Bank unless:

 

(i)                                     no Default or Event of Default shall
have occurred and be continuing on the applicable Extension Date and immediately
after giving effect thereto;

 

(ii)                                  the representations and warranties of the
Company set forth in this Agreement are true and correct on and as of the
applicable Extension Date and after giving effect thereto, as though made on and
as of such date (or to the extent that such representations and warranties
specifically refer to an earlier date, as of such earlier date); and

 

(iii)                               the Agent shall have received a certificate
dated as of the applicable Extension Date from the Company signed by an
authorized officer of the Company (A) certifying the accuracy of the foregoing
clauses (i) and (ii) and (B) certifying and attaching the resolutions adopted by
the Company approving or consenting to such extension.

 

(g)                                  It is understood and agreed that the
Existing Termination Date of each Non-Extending Bank shall remain unchanged and
the repayment of all obligations owed to them pursuant to this Agreement and any
related Credit Documents and the termination of their Commitments shall occur on
the then Existing Termination Date without giving effect to such extension
request.

 

31

--------------------------------------------------------------------------------


 

(h)                                 On the Termination Date of each
Non-Extending Bank, (i) the Commitment of each Non-Extending Bank shall
automatically terminate and (ii) the Company shall repay such Non-Extending Bank
in accordance with Section 2.2 (and shall pay to such Non-Extending Bank all of
the other Obligations owing to it under this Agreement) and after giving effect
thereto shall prepay any Loans outstanding on such date (and pay any additional
amounts required pursuant to Section 4.4) to the extent necessary to keep
outstanding Loans ratable with any revised Pro Rata Shares of the respective
Banks effective as of such date, and the Agent shall administer any necessary
reallocation of the Outstanding Credit Exposures (without regard to any minimum
borrowing, pro rata borrowing and/or pro rata payment requirements contained
elsewhere in this Agreement).

 

(i)                                  This Section shall supersede any provisions
in Section 10.1 or Section 12.11 to the contrary.

 

ARTICLE III
LETTER OF CREDIT FACILITY

 

3.1                               Issuance.  Each LC Issuer hereby agrees, on
the terms and conditions set forth in this Agreement, to issue standby letters
of credit and, to the extent agreed to by any applicable LC Issuer, direct-pay
letters of credit, denominated in U.S. dollars (each, a “Facility LC”) and to
renew, extend, increase, decrease or otherwise modify each Facility LC
(“Modify,” and each such action a “Modification”), from time to time from and
including the Closing Date and prior to the Termination Date upon the request of
the Company; provided, however, that in no event shall (i) immediately after
each such Facility LC is issued or Modified, the Aggregate Outstanding Credit
Exposure exceed the Available Commitment, (ii) immediately after each such
Facility LC is issued or Modified, the amount of the LC Obligations exceed the
Facility LC Sublimit, (iii) immediately after each such Facility LC is issued or
Modified, the LC Obligations in respect of all Facility LCs issued by any LC
Issuer exceed such LC Issuer’s Facility LC Commitment, as such amount may be
increased or decreased from time to time if agreed to by such LC Issuer and the
Company with notice thereof to the Agent (subject at all times to the Facility
LC Sublimit) and (iv) a Facility LC (x) be issued later than 30 days prior to
the scheduled Termination Date, (y) have an expiry date later than the earlier
of (1) the date one year after the date of the issuance of such Facility LC (or,
in the case of any renewal or extension thereof, one year after such renewal or
extension and provided that such Facility LC may contain customary “evergreen”
provisions pursuant to which the expiry date is automatically extended by a
specific time period unless such LC Issuer gives notice to the beneficiary of
such Facility LC at least a specified time period prior to the expiry date then
in effect) and (2) the fifth Business Day prior to the scheduled Termination
Date or (z) provide for time drafts.  The Company may from time to time request
to increase the Facility LC Sublimit so long as, after giving effect thereto,
the aggregate amount of such increases does not exceed $50,000,000, which
increase, in the sole discretion of the applicable LC Issuer, may be provided by
one or more LC Issuers (each LC Issuer so agreeing to an increase in its
Facility LC Commitment, an “Increasing LC Issuer”), or by one or more other
Banks that wish to become an LC Issuer (each such Bank, an “Additional LC
Issuer”); provided that each Increasing LC Issuer and each Additional LC Issuer
shall be subject to the approval of the Company and the Agent.  Nothing
contained in this Section 3.1

 

32

--------------------------------------------------------------------------------


 

shall constitute or otherwise be deemed to be a commitment on the part of any LC
Issuer to increase its Facility LC Commitment.  Notwithstanding the foregoing,
the letters of credit identified on Schedule 3.1 (the “Existing LCs”) shall be
deemed to be “Facility LCs” issued on the Closing Date for all purposes of the
Credit Documents.

 

3.2                               Participations.  Upon the issuance or
Modification by an LC Issuer of a Facility LC in accordance with this
Article III, such LC Issuer shall be deemed, without further action by any party
hereto, to have unconditionally and irrevocably sold to each Bank, and each Bank
shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from such LC Issuer, a participation
in such Facility LC (and each Modification thereof) and the related LC
Obligations in proportion to its Pro Rata Share.

 

3.3                               Notice; Amount of Facility LC.  Subject to
Section 3.1, the Company shall give the Agent and the applicable LC Issuer
notice prior to 12:00 noon (New York City time) at least three (3) Business Days
prior to the proposed date of issuance or Modification of each Facility LC,
specifying the beneficiary, the proposed date of issuance (or Modification) and
the expiry date of such Facility LC, and describing the proposed terms of such
Facility LC and the nature of the transactions proposed to be supported thereby
and including agreed-upon draft language for such Facility LC reasonably
acceptable to the applicable LC Issuer.  Upon receipt of such notice, the Agent
shall promptly notify each Bank, of the contents thereof and of the amount of
such Bank’s participation in such proposed Facility LC.  The issuance or
Modification by an LC Issuer of any Facility LC shall, in addition to the
conditions precedent set forth in Article XI (the satisfaction of which such LC
Issuer shall have no duty to ascertain), be subject to the conditions precedent
that such Facility LC shall be satisfactory to such LC Issuer and that the
Company shall have executed and delivered such application agreement and/or such
other instruments and agreements relating to such Facility LC as such LC Issuer
shall have reasonably requested (each, a “Facility LC Application”).  In the
event of any conflict between the terms of this Agreement and the terms of any
Facility LC Application, the terms of this Agreement shall control.  Unless
otherwise specified herein, the amount of a Facility LC at any time shall be
deemed to be the stated amount of such Facility LC in effect at such time;
provided, however, that with respect to any Facility LC that, by its terms or
the terms of any Facility LC Application related thereto, provides for one or
more automatic increases in the stated amount thereof, the amount of such
Facility LC shall be deemed to be the maximum stated amount of such Facility LC
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such times.

 

3.4                               LC Fees.  The Company shall pay to the Agent,
for the account of the Banks ratably in accordance with their respective Pro
Rata Shares, a letter of credit fee (the “LC Fee”) at a per annum rate equal to
the Applicable Margin for Eurodollar Rate Loans in effect from time to time on
the daily undrawn stated amount of each Facility LC, such fee to be payable in
arrears on each Payment Date (for the quarter then most recently ended) and the
Termination Date (for the period then ended for which such fee has not
previously been paid) (and, if applicable, thereafter on demand).  The Company
shall also pay to each LC Issuer for its own account (a) a fronting fee for each
Facility LC at the time and in the amount separately agreed by the Company and
such LC Issuer, and (b) documentary and processing charges in connection with
the issuance or Modification of and draws under Facility LCs in accordance with
such LC Issuer’s standard schedule for such charges as in effect from time to
time.

 

33

--------------------------------------------------------------------------------


 

3.5                               Administration; Reimbursement by Banks.  Upon
receipt from the beneficiary of any Facility LC of any demand for payment under
such Facility LC, the applicable LC Issuer shall notify the Agent and the Agent
shall promptly notify the Company and each other Bank as to the amount to be
paid by such LC Issuer as a result of such demand and the proposed payment date
(the “LC Payment Date”).  The responsibility of an LC Issuer to the Company and
each Bank shall be only to determine that the documents (including each demand
for payment) delivered under each Facility LC issued by such LC Issuer in
connection with such presentment shall be in conformity in all material respects
with such Facility LC.  Each LC Issuer shall endeavor to exercise the same care
in the issuance and administration of the Facility LCs as it does with respect
to letters of credit in which no participations are granted, it being understood
that in the absence of any gross negligence or willful misconduct by such LC
Issuer, each Bank shall be unconditionally and irrevocably liable without regard
to the occurrence of any Default, Event of Default or any condition precedent
whatsoever, to reimburse such LC Issuer on demand for (i) such Bank’s Pro Rata
Share of the amount of each payment made by such LC Issuer under each Facility
LC issued by it to the extent such amount is not reimbursed by the Company
pursuant to Section 3.6 below, plus (ii) interest on the foregoing amount to be
reimbursed by such Bank, for each day from the date of such LC Issuer’s demand
for such reimbursement (or, if such demand is made after 12:00 noon (New York
City time) on such date, from the next succeeding Business Day) to the date on
which such Bank pays the amount to be reimbursed by it, at a rate of interest
per annum equal to the Federal Funds Effective Rate for the first three days
and, thereafter, at a rate of interest equal to the rate applicable to Floating
Rate Advances.

 

3.6                               Reimbursement by Company.  The Company shall
be irrevocably and unconditionally obligated to reimburse the applicable LC
Issuer on the applicable LC Payment Date for any amounts to be paid by such LC
Issuer upon any drawing under any Facility LC issued by it, without presentment,
demand, protest or other formalities of any kind; provided that neither the
Company nor any Bank shall hereby be precluded from asserting any claim for
direct (but not consequential) damages suffered by the Company or such Bank to
the extent, but only to the extent, caused by (i) the willful misconduct or
gross negligence of such LC Issuer in determining whether a request presented
under any Facility LC issued by it complied with the terms of such Facility LC
or (ii) such LC Issuer’s failure to pay under any Facility LC issued by it after
the presentation to it of a request strictly complying with the terms and
conditions of such Facility LC.  All such amounts paid by the applicable LC
Issuer and remaining unpaid by the Company shall bear interest, payable on
demand, for each day until paid at a rate per annum equal to (x) the rate
applicable to Floating Rate Advances for such day if such day falls on or before
the applicable LC Payment Date and (y) the sum of 1.00% plus the rate applicable
to Floating Rate Advances for such day if such day falls after such LC Payment
Date.  The applicable LC Issuer will pay to each Bank ratably in accordance with
its Pro Rata Share all amounts received by such LC Issuer from the Company for
application in payment, in whole or in part, of the Reimbursement Obligation in
respect of any Facility LC issued by such LC Issuer, but only to the extent such
Bank has made payment to such LC Issuer in respect of such Facility LC pursuant
to Section 3.5.  Subject to the terms and conditions of this Agreement
(including the submission of a Borrowing Notice in compliance with Section 2.8
and the satisfaction of the applicable conditions precedent set forth in
Article XI), the Company may request an Advance hereunder for the purpose of
satisfying any Reimbursement Obligation.

 

3.7                               Obligations Absolute.  The Company’s
obligations under this Article III shall be

 

34

--------------------------------------------------------------------------------


 

absolute and unconditional under any and all circumstances and irrespective of
any setoff, counterclaim or defense to payment which the Company may have or
have had against any LC Issuer, any Bank or any beneficiary of a Facility LC. 
The Company further agrees with the LC Issuers and the Banks that the LC Issuers
and the Banks shall not be responsible for, and the Company’s Reimbursement
Obligation in respect of any Facility LC shall not be affected by, among other
things, the validity or genuineness of documents or of any endorsements thereon,
even if such documents should in fact prove to be in any or all respects
invalid, fraudulent or forged, or any dispute between or among the Company, any
of its Affiliates, the beneficiary of any Facility LC or any financing
institution or other party to whom any Facility LC may be transferred or any
claims or defenses whatsoever of the Company or of any of its Affiliates against
the beneficiary of any Facility LC or any such transferee.  Subject to the
proviso contained in the first sentence of Section 3.6, no LC Issuer shall be
liable for any error, omission, interruption or delay in transmission, dispatch
or delivery of any message or advice, however transmitted, in connection with
any Facility LC.  The Company agrees that any action taken or omitted by any LC
Issuer or any Bank under or in connection with a Facility LC and the related
drafts and documents, if done without gross negligence or willful misconduct,
shall be binding upon the Company and shall not put any LC Issuer or any Bank
under any liability to the Company.  Nothing in this Section 3.7 is intended to
limit the right of the Company to make a claim against any LC Issuer for damages
as contemplated by the proviso to the first sentence of Section 3.6.

 

3.8                               Actions of LC Issuers.  Each LC Issuer shall
be entitled to rely, and shall be fully protected in relying, upon any Facility
LC, draft, writing, resolution, notice, consent, certificate, affidavit, letter,
cablegram, telegram, telecopy, telex, teletype or electronic message, statement,
order or other document believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel, independent accountants and other experts selected
by such LC Issuer.  Each LC Issuer shall be fully justified in failing or
refusing to take any action under this Agreement unless it shall first have
received such advice or concurrence of the Majority Banks as it reasonably deems
appropriate or it shall first be indemnified to its reasonable satisfaction by
the Banks against any and all liability and expense which may be incurred by it
by reason of taking or continuing to take any such action.  Notwithstanding any
other provision of this Article III, each LC Issuer shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Majority Banks, and such request and any action
taken or failure to act pursuant thereto shall be binding upon the Banks and any
future holders of a participation in any Facility LC.

 

3.9                               Indemnification.  The Company hereby agrees to
indemnify and hold harmless each Bank, each LC Issuer and the Agent, and their
respective directors, officers, agents and employees from and against any and
all claims and damages, losses, liabilities, reasonable costs or expenses which
such Bank, such LC Issuer or the Agent may incur (or which may be claimed
against such Bank, such LC Issuer or the Agent by any Person whatsoever) by
reason of or in connection with the issuance, execution and delivery or transfer
of or payment or failure to pay under any Facility LC or any actual or proposed
use of any Facility LC, including any claims, damages, losses, liabilities,
costs or expenses which any LC Issuer may incur by reason of or in connection
with (i) the failure of any other Bank to fulfill or comply with its obligations
to such LC Issuer hereunder (but nothing herein contained shall affect any
rights the Company may have

 

35

--------------------------------------------------------------------------------


 

against any Defaulting Bank) or (ii) by reason of or on account of such LC
Issuer issuing any Facility LC which specifies that the term “Beneficiary”
included therein includes any successor by operation of law of the named
Beneficiary, but which Facility LC does not require that any drawing by any such
successor Beneficiary be accompanied by a copy of a legal document, satisfactory
to such LC Issuer, evidencing the appointment of such successor Beneficiary;
provided that the Company shall not be required to indemnify any Bank, any LC
Issuer or the Agent for any claims, damages, losses, liabilities, costs or
expenses to the extent, but only to the extent, caused by (x) the willful
misconduct or gross negligence of any LC Issuer in determining whether a request
presented under any Facility LC issued by it complied with the terms of such
Facility LC, as determined in a final, non-appealable judgment of a court of
competent jurisdiction or (y) any LC Issuer’s failure to pay under any Facility
LC issued by it after the presentation to it of a request strictly complying
with the terms and conditions of such Facility LC.  Nothing in this Section 3.9
is intended to limit the obligations of the Company under any other provision of
this Agreement.

 

3.10                        Banks’ Indemnification.  Each Bank shall, ratably in
accordance with its Pro Rata Share, indemnify each LC Issuer (in such LC
Issuer’s capacity as an LC Issuer), its Affiliates and their respective
directors, officers, agents and employees (to the extent not reimbursed by the
Company) against any cost, expense (including reasonable counsel fees and
disbursements), claim, demand, action, loss or liability (except such as result
from such indemnitees’ gross negligence or willful misconduct as determined in a
final, non-appealable judgment by a court of competent jurisdiction or such LC
Issuer’s failure to pay under any Facility LC issued by it after the
presentation to it of a request strictly complying with the terms and conditions
of the Facility LC) that such indemnitees may suffer or incur in connection with
this Article III or any action taken or omitted by such indemnitees hereunder
(in such LC Issuer’s capacity as an LC Issuer).

 

3.11                        Rights as a Bank.  In its capacity as a Bank, each
LC Issuer shall have the same rights and obligations as any other Bank.

 

3.12                        LC Issuer Agreements.  Unless otherwise requested by
the Agent, each LC Issuer shall report in writing to the Agent (i) promptly
following the end of each calendar month, the aggregate amount of Facility LCs
issued by it and outstanding at the end of such month, (ii) on or prior to each
Business Day on which such LC Issuer expects to issue, amend, renew or extend
any Facility LC, the date of such issuance, amendment, renewal or extension, and
the aggregate face amount of the Facility LC to be issued, amended, renewed or
extended by it and outstanding after giving effect to such issuance, amendment,
renewal or extension occurred (and whether the amount thereof changed), it being
understood that such LC Issuer shall not permit any issuance, renewal, extension
or amendment resulting in an increase in the amount of any Facility LC to occur
without first obtaining written confirmation from the Agent that it is then
permitted under this Agreement, (iii) on each Business Day on which such LC
Issuer makes any payment under any Facility LC, the date of such payment under
such Facility LC and the amount of such payment, (iv) on any Business Day on
which the Company fails to reimburse any payment under any Facility LC required
to be reimbursed to such LC Issuer on such day, the date of such failure and the
amount of such payment and (v) on any other Business Day, such other information
as the Agent shall reasonably request.

 

36

--------------------------------------------------------------------------------


 

ARTICLE IV
CHANGE IN CIRCUMSTANCES

 

4.1                               Yield Protection.

 

(a)                                 If any Change in Law,

 

(i)                                     subjects the Agent, any Bank, any LC
Issuer or any applicable Lending Installation to any tax, duty, charge,
withholding levy, imposts, deduction, assessment or fee on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto (other
than (A) Taxes, (B) Excluded Taxes, and (C) Other Taxes), or

 

(ii)                                  imposes or increases or deems applicable
any reserve, special deposit, liquidity or similar requirement (including any
compulsory loan requirement, insurance charge or other assessment) against
assets of, deposits with or for the account of, or credit extended by any Bank,
any LC Issuer or any applicable Lending Installation (including any reserve
costs under Regulation D with respect to Eurocurrency liabilities (as defined in
Regulation D)), or

 

(iii)                               imposes any other condition the result of
which is to increase the cost to any Bank, any LC Issuer or any applicable
Lending Installation of making, continuing, converting into, funding or
maintaining Credit Extensions (including any participations in Facility LCs), or
reduces any amount receivable by any Bank, any LC Issuer or any applicable
Lending Installation in connection with Credit Extensions (including any
participations in Facility LCs) or requires any Bank, any LC Issuer or any
applicable Lending Installation to make any payment calculated by reference to
its Outstanding Credit Exposure or interest received by it, by an amount deemed
material by such Bank or such LC Issuer, or

 

(iv)                              affects the amount of capital or liquidity
required or expected to be maintained by any Bank, any LC Issuer or any
applicable Lending Installation or any corporation controlling any Bank or any
LC Issuer and such Bank or such LC Issuer, as applicable, determines the amount
of capital or liquidity required is increased by or based upon the existence of
this Agreement or its obligation to make Credit Extensions (including any
participations in Facility LCs) hereunder or of commitments of this type,

 

then, upon presentation by the Agent, such Bank or such LC Issuer to the Company
of a certificate (as referred to in the immediately succeeding sentence of this
Section 4.1) setting forth the basis for such determination and the additional
amounts reasonably determined by the Agent, such Bank or such LC Issuer for the
period of up to ninety (90) days prior to the date on which such certificate is
delivered to the Company and the Agent, to be sufficient to compensate the
Agent, such Bank or such LC Issuer, as applicable, in light of such
circumstances, the Company shall within thirty (30) days of such delivery of
such certificate pay to the Agent for its own account or for the account of the
Agent, such Bank or such LC Issuer, as applicable, the specified amounts set
forth on such certificate.  The Agent, affected Bank or LC Issuer, as
applicable, shall

 

37

--------------------------------------------------------------------------------


 

deliver to the Company and the Agent a certificate setting forth the basis of
the claim and specifying in reasonable detail the calculation of such increased
expense, which certificate shall be prima facie evidence as to such increase and
such amounts.  The Agent, an affected Bank or LC Issuer, as applicable, may
deliver more than one certificate to the Company during the term of this
Agreement.  In making the determinations contemplated by the above-referenced
certificate, the Agent, any Bank and any LC Issuer may make such reasonable
estimates, assumptions, allocations and the like that the Agent, such Bank or
such LC Issuer, as applicable, in good faith determines to be appropriate, and
the Agent’s, such Bank’s or such LC Issuer’s selection thereof in accordance
with this Section 4.1 shall be conclusive and binding on the Company, absent
manifest error.

 

(b)                                 No Bank or LC Issuer shall be entitled to
demand compensation or be compensated hereunder to the extent that such
compensation relates to any period of time more than ninety (90) days prior to
the date upon which such Bank or such LC Issuer, as applicable, first notified
the Company of the occurrence of the event entitling such Bank or such LC
Issuer, as applicable, to such compensation (unless, and to the extent, that any
such compensation so demanded shall relate to the retroactive application of any
event so notified to the Company).

 

4.2                               Replacement of Banks.

 

(a)                                 If any Bank shall make a demand for payment
under Section 4.1, then within thirty (30) days after such demand, the Company
may, with the approval of the Agent and each LC Issuer which has issued a
Facility LC which is then outstanding or in respect of which there is any
unreimbursed Reimbursement Obligation (which approvals shall not be unreasonably
withheld) and provided that no Default or Event of Default shall then have
occurred and be continuing, demand, at the Company’s sole cost and expense, that
such Bank assign to one or more financial institutions designated by the Company
and approved by the Agent all (but not less than all) of such Bank’s Commitment
and Outstanding Credit Exposure within the period ending on the later of such
30th day and the last day of the longest of the then current Interest Periods or
maturity dates for such Outstanding Credit Exposure.  Any such assignment shall
be consummated on terms satisfactory to the assigning Bank; provided that such
Bank’s consent to such assignment shall not be unreasonably withheld.

 

(b)                                 If the Company shall elect to replace a Bank
pursuant to clause (a) above, the Company shall prepay the Outstanding Credit
Exposure of such Bank, and the financial institution or institutions selected by
the Company shall replace such Bank as a Bank hereunder pursuant to an
instrument satisfactory to the Company, the Agent and the Bank being replaced by
making Credit Extensions to the Company in the amount of the Outstanding Credit
Exposure of such assigning Bank and assuming all the same rights and
responsibilities hereunder as such assigning Bank and having the same Commitment
as such assigning Bank.

 

(c)                                  If any Bank becomes a Defaulting Bank, then
the Company may, at its sole expense and effort, upon notice to such Bank and
the Agent, require such Bank to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 12.1), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Bank, if such Bank
accepts such assignment); provided that (i) to the extent required pursuant to
Section 12.1(c), the Company

 

38

--------------------------------------------------------------------------------


 

shall have received the necessary consents from the Agent and the LC Issuer, if
any, and (ii) such Bank shall have received payment of an amount equal to its
Outstanding Credit Exposure, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder, from the assignee (to the extent of such
Outstanding Credit Exposure and accrued interest and fees) or the Company (in
the case of all other amounts).  A Bank shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Bank or otherwise, the circumstances entitling the Company to require such
assignment and delegation cease to apply.

 

4.3                               Availability of Eurodollar Rate Loans.

 

(a)                                 If:

 

(i)                                     any Bank determines that maintenance of
a Eurodollar Rate Loan at a suitable Lending Installation would violate any
applicable law, rule, regulation or directive, whether or not having the force
of law, or

 

(ii)                                  the Majority Banks determine that
(x) deposits of a type and maturity appropriate to match fund Eurodollar Rate
Loans are not available or (y) the Base Eurodollar Rate does not accurately
reflect the cost of making or maintaining a Eurodollar Rate Loan, or

 

(iii)                               prior to the commencement of any Interest
Period for a Eurodollar Advance the Agent determines (which determination shall
be conclusive and binding absent manifest error) that adequate and reasonable
means do not exist for ascertaining the Base Eurodollar Rate or the Eurodollar
Rate, as applicable, for such Interest Period,

 

then the Agent shall give notice thereof to the Company and the Banks by
telephone or telecopy as promptly as practicable thereafter and, until the Agent
notifies the Company and the Banks that the circumstances giving rise to such
notice no longer exist, (i) any Conversion/Continuation Notice that requests the
conversion of any Advance to, or continuation of any Advance as, a Eurodollar
Advance shall be ineffective and any such Eurodollar Advance shall be repaid on
the last day of the then current Interest Period applicable thereto and (ii) if
any Borrowing Notice requests a Eurodollar Advance, such Advance shall be made
as a Floating Rate Advance, and, in the case of clause (a), require any
outstanding Eurodollar Rate Loans to be converted to Floating Rate Loans on such
date as is required by the applicable law, rule, regulation or directive.

 

(b)                                 If at any time the Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a)(iii) above have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in clause (a)(iii) have not arisen but either (w) the supervisor for the
administrator of the Base Eurodollar Rate or the Eurodollar Rate has made a
public statement that the administrator of the Base

 

39

--------------------------------------------------------------------------------


 

Eurodollar Rate or the Eurodollar Rate is insolvent (and there is no successor
administrator that will continue publication of the Base Eurodollar Rate or the
Eurodollar Rate), (x) the administrator of the Base Eurodollar Rate or the
Eurodollar Rate has made a public statement identifying a specific date after
which the Base Eurodollar Rate or the Eurodollar Rate will permanently or
indefinitely cease to be published by it (and there is no successor
administrator that will continue publication of the Base Eurodollar Rate or the
Eurodollar Rate), (y) the supervisor for the administrator of the Base
Eurodollar Rate or the Eurodollar Rate has made a public statement identifying a
specific date after which the Base Eurodollar Rate or the Eurodollar Rate will
permanently or indefinitely cease to be published or (z) the supervisor for the
administrator of the Base Eurodollar Rate or the Eurodollar Rate, as applicable
or a Governmental Authority having jurisdiction over the Agent has made a public
statement identifying a specific date after which an applicable Base Eurodollar
Rate or Eurodollar Rate, may no longer be used for determining interest rates
for loans, then the Agent and the Company shall endeavor to establish an
alternate rate of interest to the Base Eurodollar Rate or the Eurodollar Rate
that gives due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans in the United States at such
time, and shall enter into an amendment to this Agreement to reflect such agreed
upon alternate rate of interest and such other related changes to this Agreement
as may be applicable (but for the avoidance of doubt, such related changes shall
not include a reduction of the Applicable Margin); provided that, if such
alternate rate of interest as so determined would be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.  Notwithstanding
anything to the contrary in Section 10.1, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Agent shall not have received, within five (5) Business Days of the
date notice of such alternate rate of interest is provided to the Banks, a
written notice from the Majority Banks stating that such Majority Banks object
to such amendment.  Until an alternate rate of interest shall be determined in
accordance with this clause (b) (but, in the case of the circumstances described
in clause (ii) of the first sentence of this Section 4.3(b), only to the extent
Base Eurodollar Rate or the Eurodollar Rate, as applicable, for such Interest
Period is not available or published at such time on a current basis), (x) any
Conversion/Continuation Notice that requests the conversion of an Advance to, or
continuation of any Advance as, a Eurodollar Advance shall be ineffective and
any such Eurodollar Advance shall be repaid or converted into a Floating Rate
Advance on the last day of the then current Interest Period applicable thereto,
and (y) if any Borrowing Notice requests a Eurodollar Advance, such Advance
shall be made as a Floating Rate Advance.

 

4.4                               Funding Indemnification.  If any payment of a
Eurodollar Rate Loan occurs on a date which is not the last day of an applicable
Interest Period, whether because of prepayment or otherwise (including as a
result of acceleration), or a Eurodollar Rate Loan is not made on the date
specified by the Company for any reason other than default by the Banks or a
Eurodollar Rate Loan is assigned on a date which is not the last day of an
applicable Interest Period as a result of a request by the Company under
Section 4.2, the Company will indemnify each Bank for any loss or cost (but not
lost profits) incurred by it resulting therefrom, including any loss or cost in
liquidating or employing deposits acquired to fund or maintain such Eurodollar
Rate Loan.

 

40

--------------------------------------------------------------------------------


 

4.5                               Taxes.

 

(a)                                 All payments by the Company to or for the
account of any Bank, any LC Issuer or the Agent hereunder or under any Bond or
Facility LC Application shall be made free and clear of and without deduction
for any and all Taxes unless such deduction is required by law.  If the Company
shall be required by law to deduct any Taxes from or in respect of any sum
payable hereunder to any Bank, any LC Issuer or the Agent, (i) the sum payable
shall be increased by the amount of such Taxes required to be withheld as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 4.5) such Bank, such LC
Issuer or the Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Company shall
make such deductions, (iii) the Company shall pay the full amount deducted to
the relevant authority in accordance with applicable law and (iv) the Company
shall furnish to the Agent the original copy of a receipt evidencing payment
thereof within thirty (30) days after such payment is made.

 

(b)                                 In addition, the Company hereby agrees to
pay any present or future stamp or documentary taxes and any other excise or
property taxes, charges or similar levies which arise from any payment made
hereunder or under any Bond or Facility LC Application or from the execution or
delivery of, or otherwise with respect to, this Agreement or any Bond or
Facility LC Application (“Other Taxes”).

 

(c)                                  The Company hereby agrees to indemnify the
Agent, each LC Issuer and each Bank for the full amount of Taxes or Other Taxes
(including any Taxes or Other Taxes imposed on amounts payable under this
Section 4.5) paid by the Agent, such LC Issuer or such Bank and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto.  Payments due under this indemnification shall be made within thirty
(30) days of the date the Agent, such LC Issuer or such Bank makes demand
therefor pursuant to Section 4.6.

 

(d)                                 Each Bank that is not incorporated under the
laws of the United States of America or a state thereof (each a “Non-U.S. Bank”)
agrees that it will, not more than ten (10) Business Days after the Closing
Date, or, if later, not more than ten (10) Business Days after becoming a Bank
hereunder, (i) deliver to each of the Company and the Agent two duly completed
copies of United States Internal Revenue Service Form W-8BEN, W-8BEN-E or
W-8ECI, or any other form or documentation prescribed by applicable law,
certifying in either case that such Bank is entitled to receive payments under
this Agreement without deduction or withholding of any United States federal
income taxes, and (ii) deliver to each of the Company and the Agent a United
States Internal Revenue Form W-8 or W-9, as the case may be, and certify that it
is entitled to an exemption from United States backup withholding tax.  Each
Non-U.S. Bank further undertakes to deliver to each of the Company and the Agent
(x) renewals or additional copies of such form (or any successor form) on or
before the date that such form expires or becomes obsolete, and (y) after the
occurrence of any event requiring a change in the most recent forms so delivered
by it, such additional forms or amendments thereto as may be reasonably
requested by the Company or the Agent.  All forms or amendments described in the
preceding sentence shall certify that such Bank is entitled to receive payments
under this Agreement without deduction or withholding of any United States
federal income taxes, unless an event (including any change in treaty, law or
regulation) has occurred prior to the date on which any such delivery would
otherwise be required which renders all such forms inapplicable or which would
prevent such Bank from duly completing and delivering any such form or amendment
with respect to it and such Bank advises the Company and the Agent that it is
not capable of

 

41

--------------------------------------------------------------------------------


 

receiving payments without any deduction or withholding of United States federal
income tax.

 

(e)                                  For any period during which a Non-U.S. Bank
has failed to provide the Company with an appropriate form pursuant to clause
(d), above (unless such failure is due to a change in treaty, law or regulation,
or any change in the interpretation or administration thereof by any
governmental authority, occurring subsequent to the date on which a form
originally was required to be provided), such Non-U.S. Bank shall not be
entitled to indemnification under this Section 4.5 with respect to Taxes imposed
by the United States; provided that, should a Non-U.S. Bank which is otherwise
exempt from or subject to a reduced rate of withholding tax become subject to
Taxes because of its failure to deliver a form required under clause (d) above,
the Company shall take such steps as such Non-U.S. Bank shall reasonably request
to assist such Non-U.S. Bank to recover such Taxes.

 

(f)                                   Any Bank that is entitled to an exemption
from or reduction of withholding tax with respect to payments under this
Agreement or any Bond pursuant to the law of any relevant jurisdiction or any
treaty shall deliver to the Company (with a copy to the Agent), at the time or
times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate.

 

(g)                                  If a payment made to a Bank under any
Credit Document would be subject to U.S. federal withholding tax imposed by
FATCA if such Bank were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Bank shall deliver to the Company and
the Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Company or the Agent such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Company or
the Agent as may be necessary for the Company and the Agent to comply with their
obligations under FATCA and to determine that such Bank has complied with such
Bank’s obligations under FATCA or to determine the amount to deduct and withhold
from such payment.  Solely for purposes of this clause (g), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement. 
Notwithstanding anything to the contrary herein, the completion, execution and
submission of such documentation shall not be required if in a Bank’s reasonable
judgment such completion, execution or submission would subject such Bank to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Bank.

 

(h)                                 Each Bank and each LC Issuer shall severally
indemnify the Agent for any taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any taxing authority
(but, in the case of any Taxes and Other Taxes, only to the extent that the
Company has not already indemnified the Agent for such Taxes and Other Taxes and
without limiting the obligation of the Company to do so) attributable to such
Bank or LC Issuer that are paid or payable by the Agent in connection with this
Agreement, any Bond or any Facility LC and any reasonable expenses arising
therefrom or with respect thereto, whether or not such amounts were correctly or
legally imposed or asserted by the relevant taxing authority.  The indemnity
under this Section 4.5(h) shall be paid within ten (10) days after the Agent
delivers to the applicable Bank or LC Issuer a certificate stating the amount so
paid or payable by the Agent.

 

42

--------------------------------------------------------------------------------


 

Such certificate shall be conclusive of the amount so paid or payable absent
manifest error.  The obligations of the Banks and LC Issuers under this clause
(h) shall survive the payment of the Obligations and termination of this
Agreement.

 

(i)                                     For purposes of determining withholding
taxes imposed under the FATCA, from and after the Closing Date, the Company and
the Agent shall treat (and the Banks hereby authorize the Agent to treat) this
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

4.6                               Bank Certificates, Survival of Indemnity.  To
the extent reasonably possible, each Bank shall designate an alternate Lending
Installation with respect to Eurodollar Rate Loans to reduce any liability of
the Company to such Bank under Section 4.1 or to avoid the unavailability of
Eurodollar Rate Loans under Section 4.3, so long as such designation is not
disadvantageous to such Bank.  A certificate of such Bank as to the amount due
under Section 4.1, 4.4 or 4.5 shall be final, conclusive and binding on the
Company in the absence of manifest error.  Determination of amounts payable
under such Sections in connection with a Eurodollar Rate Loan shall be
calculated as though each Bank funded each Eurodollar Rate Loan through the
purchase of a deposit of the type and maturity corresponding to the deposit used
as a reference in determining the Base Eurodollar Rate applicable to such Loan
whether in fact that is the case or not.  Unless otherwise provided herein, the
amount specified in any certificate shall be payable on demand after receipt by
the Company of such certificate.  The obligations of the Company under
Sections 4.1, 4.4 and 4.5 shall survive payment of the Obligations and
termination of this Agreement; provided that no Bank shall be entitled to
compensation to the extent that such compensation relates to any period of time
more than ninety (90) days after the termination of this Agreement.

 

4.7                               Defaulting Banks.

 

Notwithstanding any provision of this Agreement to the contrary, if any Bank
becomes a Defaulting Bank, then the following provisions shall apply for so long
as such Bank is a Defaulting Bank:

 

(a)                                 Commitment Fees shall cease to accrue on the
unfunded portion of the Commitment of such Defaulting Bank pursuant to
Section 2.5(a);

 

(b)                                 Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Bank
(whether voluntary or mandatory, at maturity, pursuant to Section 9.2 or
otherwise) or received by the Agent from a Defaulting Bank pursuant to
Section 12.10 shall be applied at such time or times as may be determined by the
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Bank to the Agent hereunder; second, to the payment on a pro rata basis of any
amounts owing by such Defaulting Bank to the applicable LC Issuer hereunder;
third, to cash collateralize any portion of such Defaulting Bank’s Pro Rata
Share of the LC Obligations in accordance with this Section; fourth, unless a
Default or Event of Default exists, as the Company may request to fund any Loan
in respect of which such Defaulting Bank has failed to fund its portion thereof
as required by this Agreement, as determined by the Agent; fifth, to be held in
a deposit account and released pro rata in order to

 

43

--------------------------------------------------------------------------------


 

(x) satisfy such Defaulting Bank’s potential future funding obligations with
respect to Loans under this Agreement and (y) cash collateralize the future
portion of such Defaulting Bank’s Pro Rata Share of LC Obligations with respect
to future Facility LCs issued under this Agreement, in accordance with this
Section; sixth, to the payment of any amounts owing to the Banks or the LC
Issuers as a result of any judgment of a court of competent jurisdiction
obtained by any Bank or any LC Issuer against such Defaulting Bank as a result
of such Defaulting Bank’s breach of its obligations under this Agreement or
under any other Credit Document; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Company as a result
of any judgment of a court of competent jurisdiction obtained by the Company
against such Defaulting Bank as a result of such Defaulting Bank’s breach of its
obligations under this Agreement or under any other Credit Document; and eighth,
to such Defaulting Bank or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or disbursements of Facility LCs in respect of which such
Defaulting Bank has not fully funded its appropriate share, and (y) such Loans
were made or the related Facility LCs were issued at a time when the conditions
set forth in Section 11.2 were satisfied or waived, such payment shall be
applied solely to pay the Loans of, and disbursements of Facility LCs owed to,
all non-Defaulting Banks on a pro rata basis prior to being applied to the
payment of any Loans of, or disbursements of Facility LCs owed to, such
Defaulting Bank until such time as all Loans and funded and unfunded
participations in the Company’s obligations corresponding to such Defaulting
Bank’s Pro Rata Share of LC Obligations are held by the Banks pro rata in
accordance with the Commitments without giving effect to clause (d) below.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Bank that
are applied (or held) to pay amounts owed by a Defaulting Bank or to post cash
collateral pursuant to this Section shall be deemed paid to and redirected by
such Defaulting Bank, and each Bank irrevocably consents hereto;

 

(c)                                  the Commitment and Outstanding Credit
Exposure of such Defaulting Bank shall not be included in determining whether
the Majority Banks have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 10.1); provided, that,
except as otherwise provided in Section 10.1, this clause (c) shall not apply to
the vote of a Defaulting Bank in the case of an amendment, waiver or other
modification requiring the consent of such Bank or each Bank directly affected
thereby;

 

(d)                                 if any LC Obligations exist at the time a
Bank becomes a Defaulting Bank then:

 

(i)                                     so long as no Default or Event of
Default shall be continuing immediately before or after giving effect to such
reallocation, all or any part of such LC Obligation shall be reallocated among
the non-Defaulting Banks in accordance with their respective Pro Rata Share but
only to the extent that (x) the sum of all non-Defaulting Banks’ Outstanding
Credit Exposure does not exceed the total of all non-Defaulting Banks’
Commitments, (y) no Bank’s Outstanding Credit Exposure shall exceed its
Commitment and (z) the conditions set forth in Section 11.2 are satisfied at
such time;

 

(ii)                                  if the reallocation described in subclause
(i) above cannot, or can only partially, be effected, the Company shall within
one (1) Business Day following notice by the Agent, cash collateralize for the
benefit of the relevant LC Issuer such Defaulting Bank’s Pro Rata Share of the
LC Obligations (after giving effect to any partial

 

44

--------------------------------------------------------------------------------


 

reallocation pursuant to subclause (i) above) in accordance with the procedures
set forth in Section 9.2 for so long as such LC Obligation is outstanding;

 

(iii)                               if the Company cash collateralizes any
portion of such Defaulting Bank’s Pro Rata Share of the LC Obligations pursuant
this clause (d), the Company shall not be required to pay any fees to such
Defaulting Bank pursuant to Section 3.4 with respect to such Defaulting Bank’s
Pro Rata Share of the LC Obligations during the period such Defaulting Bank’s
Pro Rata Share of the LC Obligations is cash collateralized;

 

(iv)                              if the non-Defaulting Banks’ Pro Rata Share of
the LC Obligations is reallocated pursuant to this clause (d), then the fees
payable to the Banks pursuant to Section 2.5(a) and Section 3.4 shall be
adjusted in accordance with such non-Defaulting Banks’ Pro Rata Shares; or

 

(v)                                 if any Defaulting Bank’s Pro Rata Share of
the LC Obligations is neither reallocated nor cash collateralized pursuant to
this clause (d), then, without prejudice to any rights or remedies of any LC
Issuer or any Bank hereunder, all fees that otherwise would have been payable to
such Defaulting Bank (solely with respect to the portion of such Defaulting
Bank’s Commitment that was utilized by such LC Obligations) and LC Fees payable
under Section 3.4 with respect to such Defaulting Bank’s Pro Rata Share of the
LC Obligations shall be payable to the applicable LC Issuer until such
Defaulting Bank’s Pro Rata Share of the LC Obligation is cash collateralized
and/or reallocated; and

 

(e)                                  so long as any Bank is a Defaulting Bank,
no LC Issuer shall be required to issue or Modify any Facility LC, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Banks and/or cash collateral will be provided by the Company
in accordance with clause (d) above, and participating interests in any such
newly issued or Modified Facility LC shall be allocated among non-Defaulting
Banks in a manner consistent with clause(d)(i) above (and Defaulting Banks shall
not participate therein).

 

(f)                                   If (i) a Bankruptcy Event or Bail-In
Action with respect to a Parent of any Bank shall occur following the date
hereof and for so long as such event shall continue or (ii) any LC Issuer has a
good faith belief that any Bank has defaulted in fulfilling its obligations
under one or more other agreements in which such Bank commits to extend credit,
such LC Issuer shall not be required to issue, amend or increase any Facility
LC, unless such LC Issuer, as the case may be, shall have entered into
arrangements with the Company or such Bank, satisfactory to such LC Issuer, as
the case may be, to defease any risk to it in respect of such Bank hereunder.

 

(g)                                  In the event that the Agent, the Company,
and each LC Issuer each agrees that a Defaulting Bank has adequately remedied
all matters that caused such Bank to be a Defaulting Bank, then the Banks’ Pro
Rata Shares of the LC Obligations shall be readjusted to reflect the inclusion
of such Bank’s Commitment and on such date such Bank shall purchase at par such
of the Loans of the other Banks as the Agent shall determine may be necessary in
order for such Bank to hold such Loans in accordance with its Pro Rata Share of
the Aggregate Commitment; provided, that if the Company cash collateralized any
portion of such Defaulting Bank’s Pro Rata Share of the LC Obligations pursuant
to Section 4.7(d), such cash shall be returned to the Company.

 

45

--------------------------------------------------------------------------------


 

(h)                                 Subject to Section 12.18, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Bank arising from such party having become a
Defaulting Bank, including any claim of a non-Defaulting Bank as a result of
such non-Defaulting Bank’s increased exposure following such reallocation.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

The Company hereby represents and warrants that:

 

5.1                               Incorporation and Good Standing.  Each of the
Company and its Material Subsidiaries is duly incorporated, validly existing and
in good standing under the laws of its jurisdiction of organization.

 

5.2                               Corporate Power and Authority: No Conflicts. 
The execution, delivery and performance by the Company of the Credit Documents
are within the Company’s corporate powers, have been duly authorized by all
necessary corporate action and do not (i) violate the Company’s articles of
incorporation, bylaws or any applicable law, or (ii) breach or result in an
event of default under any indenture or material agreement, and do not result in
or require the creation of any Lien upon or with respect to any of its
properties (except the Lien of the Indenture securing the Bonds and any Lien in
favor of the Agent on the Facility LC Collateral Account or any funds therein).

 

5.3                               Governmental Approvals.  No authorization or
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body is required for the due execution, delivery and
performance by the Company of any Credit Document, except for the authorization
to issue, sell or guarantee secured and/or unsecured long-term debt granted by
the Federal Energy Regulatory Commission, which authorization has been obtained
and is in full force and effect.

 

5.4                               Legally Enforceable Agreements.  Each Credit
Document constitutes a legal, valid and binding obligation of the Company,
enforceable in accordance with its terms, subject to (a) the effect of
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (b) the
application of general principles of equity (regardless of whether considered in
a proceeding in equity or at law).

 

5.5                               Financial Statements.  (a) The audited balance
sheet of the Company and its Consolidated Subsidiaries as at December 31, 2017,
and the related statements of income and cash flows of the Company and its
Consolidated Subsidiaries for the fiscal year then ended, as set forth in the
Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2017
(copies of which have been furnished to each Bank), fairly present the financial
condition of the Company and its Consolidated Subsidiaries as at such date and
the results of operations of the Company and its Consolidated Subsidiaries for
the fiscal year ended on such date, all in accordance with GAAP.

 

46

--------------------------------------------------------------------------------


 

(b)                                 The unaudited balance sheet of the Company
and its Consolidated Subsidiaries as at March 31, 2018, and the related
statements of income and cash flows of the Company and its Consolidated
Subsidiaries for the three-month period then ended, as set forth in the
Company’s Quarterly Report on Form 10-Q for the fiscal quarter ended March 31,
2018 (copies of which have been furnished to each Bank), fairly present (subject
to year-end audit adjustments) the financial condition of the Company and its
Consolidated Subsidiaries as at such date and the results of operations of the
Company and its Consolidated Subsidiaries for the three-month period ended on
such date, all in accordance with GAAP.

 

(c)                                  Since December 31, 2017, there has been no
Material Adverse Change.

 

5.6                               Litigation.  Except (i) to the extent
described in the Company’s Annual Report on Form 10-K for the year ended
December 31, 2017 and Quarterly Report on Form 10-Q for the fiscal quarter ended
March 31, 2018, in each case as filed with the SEC, and (ii) such other similar
actions, suits and proceedings predicated on the occurrence of the same events
giving rise to any actions, suits and proceedings described in the reports
referred to in the foregoing clause (i) (all matters described in clauses
(i) and (ii) above, the “Disclosed Matters”), there is no pending or threatened
action, suit, investigation or proceeding against the Company or any of its
Consolidated Subsidiaries before any court, governmental agency or arbitrator,
which, if adversely determined, might reasonably be expected to result in a
Material Adverse Change.  As of the Closing Date, (a) there is no litigation
challenging the validity or the enforceability of any of the Credit Documents
and (b) there have been no adverse developments with respect to the Disclosed
Matters that have resulted, or could reasonably be expected to result, in a
Material Adverse Change.

 

5.7                               Margin Stock.  The Company is not engaged in
the business of extending credit for the purpose of buying or carrying margin
stock (within the meaning of Regulation U), and no proceeds of any Credit
Extension will be used to buy or carry any margin stock or to extend credit to
others for the purpose of buying or carrying any margin stock.

 

5.8                               ERISA.  No Plan Termination Event has occurred
or is reasonably expected to occur with respect to any Plan.  Neither the
Company nor any ERISA Affiliate is an employer under or has any liability with
respect to a Multiemployer Plan. None of the Company and its Subsidiaries is an
entity deemed to hold “plan assets” (within the meaning of the Plan Asset
Regulations), and neither the execution, delivery or performance of the
transactions contemplated hereby, including the making of any Loan and the
issuance of any Facility LCs hereunder, will give rise to a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code.

 

5.9                               Insurance.  All insurance required by
Section 6.2 is in full force and effect.

 

5.10                        Taxes.  The Company and its Subsidiaries have filed
all tax returns (Federal, state and local) required to be filed and paid all
taxes shown thereon to be due, including interest and penalties, or, to the
extent the Company or any of its Subsidiaries is contesting in good faith an
assertion of liability based on such returns, has provided adequate reserves for
payment thereof in accordance with GAAP.

 

47

--------------------------------------------------------------------------------


 

5.11                        Investment Company Act.  The Company is not an
investment company (within the meaning of the Investment Company Act of 1940, as
amended).

 

5.12                        Bonds.  The issuance to the Agent of Bonds pursuant
to the terms of this Agreement as evidence of the Obligations (i) does not
violate any provision of the Indenture or any other agreement or instrument, or
any law or regulation, or judicial or regulatory order, judgment or decree, to
which the Company or any of its Subsidiaries is a party or by which any of the
foregoing is bound and (ii) does provide the Banks, as beneficial holders of the
Bonds through the Agent, the benefit of the Lien of the Indenture equally and
ratably with the holders of other First Mortgage Bonds.

 

5.13                        Disclosure.

 

(a)                                 The Company has not withheld any fact from
the Agent or the Banks in regard to the occurrence of a Material Adverse Change;
and (x) all financial information delivered by the Company to the Agent and the
Banks on and after the date of this Agreement is true and correct in all
material respects as at the dates and for the periods indicated therein and
(y) the Baseline Sustainability Amount and Baseline Sustainability Percentage
disclosed by the Company to the Agent, the Sustainability Structuring Agent and
the Banks is true and correct as of the dates and for the periods indicated.

 

(b)                                 As of the Closing Date, the information
included in the Beneficial Ownership Certification provided on or prior to the
Closing Date, if required, to any Bank in connection with this Agreement is true
and correct in all respects.

 

5.14                        Anti-Corruption Laws and Sanctions.  The Company has
implemented and maintains in effect policies, procedures and/or practices
designed to ensure, in its reasonable judgment, compliance in all material
respects by the Company, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Company, its Subsidiaries and their respective officers and
employees and to the knowledge of the Company its directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects.  None of (a) the Company, any Subsidiary or to the knowledge of the
Company or such Subsidiary, any of their respective directors, officers or
employees, or (b) to the knowledge of the Company, any agent of the Company or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person. No Credit
Extension, use of proceeds or other transaction contemplated by this Agreement
will violate any Anti-Corruption Law or applicable Sanctions.

 

5.15                        Delivery of Documents.  Prior to the Closing Date,
the Company delivered, or caused to be delivered, true, accurate and complete
copies of the Bonds, the Supplemental Indentures and the Bond Delivery
Agreements, each as in effect as of the Closing Date.  On or prior to any
Increase Date, the Company delivered, or caused to be delivered, true, accurate
and complete copies of the Bonds, the Supplemental Indentures and the Bond
Delivery Agreements, each as in effect as of such Increase Date.

 

5.16                        EEA Financial Institution. The Company is not an EEA
Financial Institution.

 

48

--------------------------------------------------------------------------------


 

5.17                        Sustainability Percentage. The Company has provided
all information reasonably requested by the Agent and the Sustainability
Structuring Agent to support the Company’s calculation of the Sustainability
Amount, the Sustainability Percentage and Applicable Sustainability Adjustment.

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

So long as any Obligations shall remain unpaid, any Facility LC shall remain
outstanding or any Bank shall have any Commitment under this Agreement:

 

6.1                               Payment of Taxes, Etc.  The Company shall, and
shall cause each of its Subsidiaries to, pay and discharge, before the same
shall become delinquent, (a) all taxes, assessments and governmental charges or
levies imposed upon it or upon its property, and (b) all lawful claims which, if
unpaid, might by law become a Lien upon its property; provided that the Company
shall not be required to pay or discharge any such tax, assessment, charge or
claim (i) which is being contested by it in good faith and by proper procedures
or (ii) the non-payment of which will not result in a Material Adverse Change.

 

6.2                               Maintenance of Insurance.  The Company shall,
and shall cause each of its Material Subsidiaries to, maintain insurance in such
amounts and covering such risks with respect to its business and properties as
is usually carried by companies engaged in similar businesses and owning similar
properties, either with reputable insurance companies or, in whole or in part,
by establishing reserves or one or more insurance funds, either alone or with
other corporations or associations.

 

6.3                               Preservation of Corporate Existence, Etc. 
Except as provided in Section 7.3, the Company shall, and shall cause each of
its Material Subsidiaries to, (a) preserve and maintain its corporate existence,
rights and franchises, and (b) qualify and remain qualified as a foreign
corporation in each jurisdiction in which such qualification is necessary in
view of its business and operations or the ownership of its properties; provided
that the Company shall not be required to preserve any such right or franchise
under clause (a) above or to remain so qualified under clause (b) above unless
the failure to do so would reasonably be expected to result in a Material
Adverse Change.

 

6.4                               Compliance with Laws, Etc.  The Company shall,
and shall cause each of its Consolidated Subsidiaries to, comply with the
requirements of all applicable laws, rules, regulations and orders of any
governmental authority, the non-compliance of which would reasonably be expected
to result in a Material Adverse Change.  The Company will maintain in effect and
enforce policies, procedures and/or practices designed to ensure, in its
reasonable judgment, compliance in all material respects by the Company, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

 

6.5                               Visitation Rights.  The Company shall, and
shall cause each of its Material Subsidiaries to, at any reasonable time and
from time to time, permit the Agent, any of the Banks

 

49

--------------------------------------------------------------------------------


 

or any agents or representatives thereof to examine and make copies of and
abstracts from its records and books of account, visit its properties and
discuss its affairs, finances and accounts with any of its officers.

 

6.6                               Keeping of Books.  The Company shall, and
shall cause each of its Consolidated Subsidiaries to, keep adequate records and
books of account, in which full and correct entries shall be made of all of its
financial transactions and its assets and business so as to permit the Company
and its Consolidated Subsidiaries to present financial statements in accordance
with GAAP.

 

6.7                               Reporting Requirements.  The Company shall
furnish to the Agent, and the Sustainability Structuring Agent in the case of
clause (c) below, with sufficient copies for each of the Banks (and the Agent
shall thereafter promptly make available to the Banks):

 

(a)                                 as soon as practicable and in any event
within five (5) Business Days after becoming aware of the occurrence of any
Default or Event of Default, a statement of a Designated Officer as to the
nature thereof, and as soon as practicable and in any event within five
(5) Business Days thereafter, a statement of a Designated Officer as to the
action which the Company has taken, is taking or proposes to take with respect
thereto;

 

(b)                                 as soon as available and in any event within
sixty (60) days after the end of each of the first three quarters of each fiscal
year of the Company, a consolidated balance sheet of the Company and its
Consolidated Subsidiaries as at the end of such quarter, and the related
consolidated statements of income, cash flows and common stockholder’s equity of
the Company and its Consolidated Subsidiaries as at the end of and for the
period commencing at the end of the previous fiscal year and ending with the end
of such quarter, setting forth in each case in comparative form the
corresponding figures for the corresponding date or period of the preceding
fiscal year, or statements providing substantially similar information (which
requirement shall be deemed satisfied by the delivery of the Company’s quarterly
report on Form 10-Q for such quarter), all in reasonable detail and duly
certified (subject to the absence of footnotes and to year-end audit
adjustments) by a Designated Officer as having been prepared in accordance with
GAAP, together with (i) a certificate of a Designated Officer stating that such
officer has no knowledge (having made due inquiry with respect thereto) that a
Default or Event of Default has occurred and is continuing, or, if a Default or
Event of Default has occurred and is continuing, a statement as to the nature
thereof and the actions which the Company has taken, is taking or proposes to
take with respect thereto, and (ii) a certificate of a Designated Officer, in
substantially the form of Exhibit B hereto, setting forth the Company’s
computation of the financial ratio specified in Article VIII as of the end of
the immediately preceding fiscal quarter or year, as the case may be, of the
Company;

 

(c)                                  as soon as available and in any event
within one hundred twenty (120) days after the end of each fiscal year of the
Company, a copy of the Company’s Annual Report on Form 10-K (or any successor
form) for such year, including therein the consolidated balance sheet of the
Company and its Consolidated Subsidiaries as at the end of such year and the
consolidated statements of income, cash flows and common stockholder’s equity of
the Company and its Consolidated Subsidiaries as at the end of and for such
year, or statements providing substantially similar information, in each case
(i) certified by independent public accountants of

 

50

--------------------------------------------------------------------------------


 

recognized national standing selected by the Company and not objected to by the
Majority Banks (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Company and its Consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, and (ii) together with (a) a certificate of a
Designated Officer stating that such officer has no knowledge (having made due
inquiry with respect thereto) that a Default or Event of Default has occurred
and is continuing, or, if a Default or Event of Default has occurred and is
continuing, a statement as to the nature thereof and the actions which the
Company has taken, is taking or proposes to take with respect thereto and (b) a
certificate of a Designated Officer, in substantially the form of Exhibit B
hereto, setting forth (1) the Company’s computation of the financial ratio
specified in Article VIII as of the end of the immediately preceding fiscal year
of the Company and (2) (x) the Company’s calculation of the Sustainability
Percentage and Sustainability Amount for the preceding fiscal year and (y) all
other information reasonably requested by the Agent or the Sustainability
Structuring Agent necessary to support the reported Sustainability Amount and
the Sustainability Percentage; provided that, if (A) the Company is required to
restate its most recently filed annual report on Form 10-K (or any successor
form) and such restatement impacts either the Sustainability Amount or the
Sustainability Percentage, (B) upon agreement by the Company and the Banks that
the Sustainability Amount or the Sustainability Percentage as calculated by the
Company at the time of delivery of the certificate required to by this
Section 6.7(c) was inaccurate or (C) in the case of the Company or the Banks
otherwise becoming aware of any material inaccuracy in the Sustainability Amount
or the Sustainability Percentage as reported on the Company’s most recently
filed annual report on Form 10-K (or any successor form), and in such case, a
proper calculation of the Sustainability Amount or the Sustainability Percentage
would have resulted in an increase in the specified Applicable Margins for such
period, then in each such case the Company shall promptly provide written notice
to the Agent and the Sustainability Structuring Agent of such fact and, if
requested by the Agent or the Sustainability Structuring Agent, advise the Agent
and the Sustainability Structuring Agent of the correct Sustainability Amount
and Sustainability Percentage or provide a correction to the information
provided, including without limitation the delivery of a replacement certificate
calculating such correct Sustainability Amount and Sustainability Percentage;

 

(d)                                 promptly after the sending or filing
thereof, notice of all proxy statements which the Company sends to its
stockholders, copies of all regular, periodic and special reports (other than
those which relate solely to employee benefit plans) which the Company files
with the SEC and notice of the sending or filing of (and, upon the request of
the Agent or any Bank, a copy of) any final prospectus filed with the SEC;

 

(e)                                  as soon as possible and in any event
(i) within thirty (30) days after the Company or any ERISA Affiliate knows or
has reason to know that any Plan Termination Event described in clause (a) of
the definition of Plan Termination Event with respect to any Plan has occurred
and (ii) within ten (10) days after the Company or any ERISA Affiliate knows or
has reason to know that any other Plan Termination Event with respect to any
Plan has occurred and could reasonably be expected to result in a material
liability to the Company, a statement of the Chief Financial Officer of the
Company describing such Plan Termination Event and the action, if any, which the
Company or such ERISA Affiliate, as the case may be, proposes to take with
respect

 

51

--------------------------------------------------------------------------------


 

thereto;

 

(f)                                   promptly, and in any event within five
(5) Business Days, after becoming aware thereof, notice of any upgrading or
downgrading of the rating of the Secured Debt (or, if applicable, the Unsecured
Debt) by Moody’s or S&P;

 

(g)                                  as soon as possible and in any event within
five (5) Business Days after the occurrence of any default under any agreement
to which the Company or any of its Subsidiaries is a party, which default would
reasonably be expected to result in a Material Adverse Change, and which is
continuing on the date of such certificate, a certificate of the president or
chief financial officer of the Company setting forth the details of such default
and the action which the Company or any such Subsidiary proposes to take with
respect thereto; and

 

(h)                                 promptly after requested, (x) such other
information respecting the business, properties or financial condition of the
Company as the Agent or any Bank through the Agent may from time to time
reasonably request in writing and (y) information and documentation reasonably
requested by the Agent or any Bank for purposes of compliance with applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA Patriot Act and the Beneficial Ownership Regulation; and

 

(i)                                     promptly after becoming aware thereof,
notice of any change in the information provided in the Beneficial Ownership
Certification delivered to such Bank that would result in a change to the list
of beneficial owners identified in parts (c) or (d) of such certification.

 

Documents required to be delivered pursuant to Section 6.7(d) may be delivered
electronically and, if so delivered, shall be deemed to have been delivered on
the date (i) on which such materials are publicly available as posted on the
Electronic Data Gathering, Analysis and Retrieval system (EDGAR) or (ii) on
which such documents are posted on the Company’s behalf on an Internet or
intranet website, if any, to which each Bank and the Agent have access (whether
a commercial, third-party website or whether made available by the Agent);
provided that: (A) upon written request by the Agent (or any Bank through the
Agent) to the Company, the Company shall deliver paper copies of such documents
to the Agent or such Bank until a written request to cease delivering paper
copies is given by the Agent and each Bank (by telecopier or electronic mail) of
the posting of any such documents and provide to the Agent by electronic mail
electronic versions (i.e. soft copies) of such documents.  The Agent shall have
no obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Company with any such request by a Bank for delivery,
and each Bank shall be solely responsible for timely accessing posted documents
or requesting delivery of paper copies of such document to it and maintaining
its copies of such documents.

 

6.8                               Use of Proceeds.

 

(a)                                 The Company will use the proceeds of the
Credit Extensions for general corporate purposes, refinancing Debt and working
capital.  The Company will not, nor will it permit any Subsidiary to, use any of
the proceeds of the Credit Extensions to purchase or carry any “margin stock”
(as defined in Regulation U).

 

52

--------------------------------------------------------------------------------


 

(b)                                 The Company will not request any Credit
Extension, and the Company shall not directly or knowingly indirectly use, and
shall procure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not directly or knowingly indirectly use,
the proceeds of any Credit Extension (A) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (B) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, to
the extent such activities, businesses or transaction would be prohibited by
Sanctions, or (C) in any manner that would result in the violation of  any
Sanctions applicable to any party hereto.  Notwithstanding the foregoing, the
Company’s and its Subsidiaries’ provision of utility services in the ordinary
course of business in accordance with applicable law, including Anti-Corruption
Laws and applicable Sanctions, shall not constitute a violation of this Section.

 

6.9                               Maintenance of Properties, Etc.  The Company
shall, and shall cause each of its Material Subsidiaries to, maintain in all
material respects all of its respective owned and leased Property in good and
safe condition and repair to the same degree as other companies engaged in
similar businesses and owning similar properties, and not permit, commit or
suffer any waste or abandonment of any such Property, and from time to time make
or cause to be made all material repairs, renewals and replacements thereof,
including any capital improvements which may be required; provided that such
Property may be altered or renovated in the ordinary course of the Company’s or
its Subsidiaries’ business; and provided, further, that the foregoing shall not
restrict the sale of any asset of the Company or any Subsidiary to the extent
not prohibited by Section 7.2.

 

6.10                        Bonds.  The Company shall, until the date on which
the Commitments and Facility LCs have terminated and all Obligations have been
paid in full, cause the face amount of all Bonds to at all times be equal to or
greater than the greater of (a) the Aggregate Commitment and (b) the Aggregate
Outstanding Credit Exposure.

 

ARTICLE VII
NEGATIVE COVENANTS

 

So long as any Obligations shall remain unpaid, any Facility LC shall remain
outstanding or any Bank shall have any Commitment under this Agreement:

 

7.1                               Liens.  The Company shall not create, incur,
assume or suffer to exist any Lien upon or with respect to any of its
properties, now owned or hereafter acquired, except:

 

(a)                                 Liens created pursuant to the Indenture
securing the First Mortgage Bonds and any Lien in favor of the Agent on the
Facility LC Collateral Account or any funds therein;

 

(b)                                 Liens securing pollution control bonds, or
bonds issued to refund or refinance pollution control bonds (including Liens
securing obligations (contingent or otherwise) of the Company under letter of
credit agreements or other reimbursement or similar credit enhancement
agreements with respect to pollution control bonds); provided that the aggregate
face amount of

 

53

--------------------------------------------------------------------------------


 

any such bonds so issued shall not exceed the aggregate face amount of such
pollution control bonds, as the case may be, so refunded or refinanced;

 

(c)                                  Liens in (and only in) assets acquired to
secure Debt incurred to finance the acquisition of such assets;

 

(d)                                 statutory and common law banker’s Liens on
bank deposits;

 

(e)                                  Liens in respect of accounts receivable
sold, transferred or assigned by the Company;

 

(f)                                   Liens for taxes, assessments or other
governmental charges or levies not at the time delinquent or thereafter payable
without penalty or being contested in good faith by appropriate proceedings and
for which adequate reserves in accordance with GAAP shall have been set aside on
its books;

 

(g)                                  Liens of carriers, warehousemen, mechanics,
materialmen and landlords incurred in the ordinary course of business for sums
not overdue or being contested in good faith by appropriate proceedings and for
which adequate reserves shall have been set aside on its books;

 

(h)                                 Liens incurred in the ordinary course of
business in connection with workers’ compensation, unemployment insurance or
other forms of governmental insurance or benefits, or to secure performance of
tenders, statutory obligations, leases and contracts (other than for borrowed
money) entered into in the ordinary course of business or to secure obligations
on surety or appeal bonds;

 

(i)                                     judgment Liens in existence less than
thirty (30) days after the entry thereof or with respect to which execution has
been stayed or the payment of which is covered (subject to a customary
deductible) by insurance;

 

(j)                                    zoning restrictions, easements, licenses,
covenants, reservations, utility company rights, restrictions on the use of real
property or minor irregularities of title incident thereto which do not in the
aggregate materially detract from the value of the property or assets of the
Company or any Subsidiary or materially impair the operation of its business;

 

(k)                                 Liens arising in connection with the
financing of the Company’s fuel resources, including nuclear fuel;

 

(l)                                     Liens arising pursuant to M.C.L.
324.20138; provided that the aggregate amount of all obligations secured by such
Liens (excluding any such Liens of which the Company has no knowledge or which
are permitted by clause (f) above) shall not exceed $20,000,000;

 

(m)                             Liens arising in connection with Securitized
Bonds;

 

(n)                                 Liens on natural gas, oil and mineral, or on
stock in trade, material or supplies manufactured or acquired for the purpose of
sale and or resale in the usual course of business or consumable in the
operation of any of the properties of the Company; provided that such Liens
secure obligations not exceeding $500,000,000 in aggregate principal amount; and

 

54

--------------------------------------------------------------------------------


 

(o)                                 other Liens securing obligations in an
aggregate amount not in excess of $500,000,000.

 

In addition, the Company will not, and will not permit any Subsidiary to,
create, incur, assume or suffer to exist any Lien on the Equity Interests of any
Material Subsidiary other than Liens permitted to exist under clauses (f), (g),
(h) or (i) above.

 

7.2                               Sale of Assets.  The Company will not, and
will not permit any Material Subsidiary to, sell, lease, assign, transfer or
otherwise dispose of 25% or more of its assets calculated with reference to
total assets as reflected on the Company’s consolidated balance sheet as at
December 31, 2017, during the term of this Agreement.

 

7.3                               Mergers, Etc.  The Company will not, and will
not permit any Material Subsidiary to, merge with or into or consolidate with or
into any other Person, except that the Company or any Material Subsidiary may
merge with any other Person; provided that, in each case, immediately after
giving effect thereto, (a) no event shall occur and be continuing which
constitutes a Default or Event of Default, (b) if the Company is party thereto,
the Company is the surviving corporation, or, if the Company is not party
thereto, a Material Subsidiary is the surviving corporation, (c) neither the
Company nor any Material Subsidiary shall be liable with respect to any Debt or
allow its Property to be subject to any Lien which it could not become liable
with respect to or allow its Property to become subject to under this Agreement
on the date of such transaction and (d) the Company’s Net Worth shall be equal
to or greater than its Net Worth immediately prior to such merger.

 

7.4                               Compliance with ERISA.  The Company will not,
and will not permit any ERISA Affiliate to, permit to exist any occurrence of
any Reportable Event, or any other event or condition which presents a material
(in the reasonable opinion of the Majority Banks) risk of a termination by the
PBGC of any Plan, which termination will result in any material (in the
reasonable opinion of the Majority Banks) liability of the Company or such ERISA
Affiliate to the PBGC.

 

7.5                               Organizational Documents.  The Company will
not, and will not permit any Consolidated Subsidiary to, amend, modify or
otherwise change any of the terms or provisions in any of their respective
certificate of incorporation and by-laws (or comparable constitutive documents)
as in effect on the Closing Date to the extent that such change is reasonably
expected to result in a Material Adverse Change.

 

7.6                               Change in Nature of Business.  The Company
will not, and will not permit any Material Subsidiary to, make any material
change in the nature of its business as carried on as of the Closing Date.

 

7.7                               Transactions with Affiliates.  The Company
will not, and will not permit any Subsidiary to, enter into any transaction with
any of its Affiliates (other than the Company or any Subsidiary) unless such
transaction is on terms no less favorable to the Company or such Subsidiary than
if the transaction had been negotiated in good faith on an arm’s-length basis
with a non-Affiliate; provided that the foregoing shall not prohibit (a) the
payment by the Company or any Subsidiary of dividends or other distributions on,
or redemptions of, its capital stock, (b) the

 

55

--------------------------------------------------------------------------------


 

purchase, acquisition or retirement by the Company or any Subsidiary of the
Company’s capital stock or (c) intercompany loans and advances not otherwise
prohibited by this Agreement.

 

ARTICLE VIII
FINANCIAL COVENANT

 

So long as any of the Obligations shall remain unpaid, any Facility LC shall
remain outstanding or any Bank shall have any Commitment under this Agreement,
the Company shall at all times maintain a ratio of Total Consolidated Debt to
Total Consolidated Capitalization of not greater than 0.65 to 1.0.

 

ARTICLE IX
EVENTS OF DEFAULT

 

9.1                               Events of Default.  The occurrence of any of
the following events shall constitute an “Event of Default”:

 

(a)                                 the Company shall fail to pay (i) any
principal of any Advance when due and payable, or (ii) any Reimbursement
Obligation within one (1) Business Day after the same becomes due, or (iii) any
interest on any Advance or any fee or other Obligation payable hereunder within
five (5) Business Days after such interest or fee or other Obligation becomes
due and payable;

 

(b)                                 any representation or warranty made by or on
behalf of the Company in this Agreement or any other Credit Document or in any
certificate, document, report, financial or other written statement furnished at
any time pursuant to any Credit Document shall prove to have been incorrect in
any material respect on or as of the date made or deemed made;

 

(c)                                  (i) the Company or any of its Subsidiaries
shall fail to perform or observe any term, covenant or agreement contained in
Section 6.3(a) (solely with respect to the Company), Section 6.10, Article VII
or Article VIII; or (ii) the Company or any of its Subsidiaries shall fail to
comply with Section 6.8(b) and such failure under this clause (ii) shall
continue for five (5) Business Days after the occurrence of such breach; or
(iii) the Company shall fail to perform or observe any other term, covenant or
agreement on its part to be performed or observed in this Agreement or in any
other Credit Document and such failure under this clause (iii) shall continue
for thirty (30) consecutive days after the earlier of (x) a Designated Officer
obtaining knowledge of such breach and (y) written notice thereof by means of
facsimile, regular mail or written notice delivered in person (or telephonic
notice thereof confirmed in writing) having been given to the Company by the
Agent or the Majority Banks;

 

(d)                                 the Company or any Material Subsidiary
shall: (i) fail to pay any Debt (other than the payment obligations described in
clause (a) above) in excess of $75,000,000, or any interest or premium thereon,
when due (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise) and such failure shall continue after the applicable grace
period, if any, specified in the instrument or agreement relating to such Debt;
or (ii) fail to perform or observe any term, covenant or condition on its part
to be performed or observed under any agreement or instrument relating to any
such Debt, when required to be performed or observed, if the effect of such
failure to perform or observe is to accelerate, or to permit the

 

56

--------------------------------------------------------------------------------


 

acceleration of, the maturity of such Debt, unless the obligee under or holder
of such Debt shall have waived in writing such circumstance, or such
circumstance has been cured, so that such circumstance is no longer continuing;
or (iii) any such Debt shall be declared to be due and payable, or required to
be prepaid (other than by a regularly scheduled required prepayment), in each
case in accordance with the terms of such agreement or instrument, prior to the
stated maturity thereof; or (iv) generally not, or shall admit in writing its
inability to, pay its debts as such debts become due;

 

(e)                                  the Company or any Material Subsidiary:
(i) shall make an assignment for the benefit of creditors, or petition or apply
to any tribunal for the appointment of a custodian, receiver or trustee for it
or a substantial part of its assets; or (ii) shall commence any proceeding under
any bankruptcy, reorganization, arrangement, readjustment of debt, dissolution
or liquidation law or statute of any jurisdiction, whether now or hereafter in
effect; or (iii) shall have had any such petition or application filed or any
such proceeding shall have been commenced, against it, in which an adjudication
or appointment is made or order for relief is entered, or which petition,
application or proceeding remains undismissed for a period of sixty (60)
consecutive days or more; or (iv) by any act or omission shall indicate its
consent to, approval of or acquiescence in any such petition, application or
proceeding or order for relief or the appointment of a custodian, receiver or
trustee for all or any substantial part of its property; or (v) shall suffer any
such custodianship, receivership or trusteeship to continue undischarged for a
period of sixty (60) days or more; or (vi) shall take any corporate action to
authorize any of the actions set forth above in this clause (e);

 

(f)                                   one or more judgments, decrees or orders
for the payment of money in excess of $75,000,000 in the aggregate shall be
rendered against the Company or any Material Subsidiary and either
(i) enforcement proceedings shall have been commenced by any creditor upon any
such judgment or order or (ii) there shall be any period of more than thirty
(30) consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect;

 

(g)                                  any material provision of any Credit
Document, after execution hereof or delivery thereof under Article XI, shall for
any reason other than the express terms hereof or thereof cease to be valid and
binding on any party thereto; or the Company shall so assert in writing;

 

(h)                                 any Plan Termination Event with respect to a
Plan shall have occurred, and thirty (30) days after notice thereof shall have
been given to the Company by the Agent, (i) such Plan Termination Event (if
correctable) shall not have been corrected and (ii) the then present value of
such Plan’s vested benefits exceeds the then current value of the assets
accumulated in such Plan by more than the amount of $75,000,000 (or in the case
of a Plan Termination Event involving the withdrawal of a “substantial employer”
(as defined in Section 4001(A)(2) of ERISA), the withdrawing employer’s
proportionate share of such excess shall exceed such amount);

 

(i)                                     (i) any Bond shall cease to be in full
force and effect (other than in connection with the replacement thereof pursuant
to any increase of the Commitments in accordance with Section 2.16) or (ii) the
Company shall deny that it has any liability or obligation under any Bond or
purport to revoke, terminate, rescind or redeem any Bond (other than (x) in
accordance with the terms of the Bonds and the Indenture and (y) in connection
with the replacement thereof

 

57

--------------------------------------------------------------------------------


 

pursuant to any increase of the Commitments in accordance with Section 2.16); or

 

(j)                                    a Change in Control shall occur.

 

9.2                               Remedies.

 

(a)                                 If any Event of Default shall occur and be
continuing, the Agent shall upon the request, or may with the consent, of the
Majority Banks, by notice to the Company, (i) declare the Commitments and the
obligations and powers of the LC Issuers to issue Facility LCs to be terminated
or suspended, whereupon the same shall forthwith terminate, and/or (ii) declare
the Obligations to be forthwith due and payable, whereupon the Aggregate
Outstanding Credit Exposure and all other Obligations shall become and be
forthwith due and payable, and/or (iii) in addition to the continuing right to
demand payment of all amounts payable under this Agreement, make demand on the
Company to pay, and the Company will, forthwith upon such demand and without any
further notice or act, pay to the Agent the Collateral Shortfall Amount (as
defined below), which funds shall be deposited in the Facility LC Collateral
Account, in each case without presentment, demand, protest or further notice of
any kind, all of which are hereby expressly waived by the Company; provided that
in the case of an Event of Default referred to in Section 9.1(e), the
Commitments shall automatically terminate, the obligations and powers of the LC
Issuers to issue Facility LCs shall automatically terminate and the Obligations
shall automatically become due and payable without notice, presentment, demand,
protest or other formalities of any kind, all of which are hereby expressly
waived by the Company, and the Company will be and become thereby
unconditionally obligated, without any further notice, act or demand, to pay to
the Agent an amount in immediately available funds, which funds shall be held in
the Facility LC Collateral Account, equal to the difference of (x) the amount of
LC Obligations at such time, less (y) the amount on deposit in the Facility LC
Collateral Account at such time which is free and clear of all rights and claims
of third parties and has not been applied against the Obligations (such
difference, the “Collateral Shortfall Amount”).

 

(b)                                 If at any time while any Event of Default is
continuing, the Agent determines that the Collateral Shortfall Amount at such
time is greater than zero, the Agent may make demand on the Company to pay, and
the Company will, forthwith upon such demand and without any further notice or
act, pay to the Agent the Collateral Shortfall Amount, which funds shall be
deposited in the Facility LC Collateral Account.

 

(c)                                  The Agent may, at any time or from time to
time after funds are deposited in the Facility LC Collateral Account, apply such
funds to the payment of the Obligations and any other amounts as shall from time
to time have become due and payable by the Company to the Banks or the LC
Issuers under the Credit Documents.  The Company hereby pledges, assigns and
grants to the Agent, on behalf of and for the ratable benefit of the Banks and
the LC Issuers, a security interest in all of the Company’s right, title and
interest in and to all funds which may from time to time be on deposit in the
Facility LC Collateral Account to secure the prompt and complete payment and
performance of the Obligations.  The Agent will invest any funds on deposit from
time to time in the Facility LC Collateral Account in certificates of deposit of
JPMorgan Chase Bank, N.A. having a maturity not exceeding thirty (30) days.

 

(d)                                 At any time while any Event of Default is
continuing, neither the Company nor

 

58

--------------------------------------------------------------------------------


 

any Person claiming on behalf of or through the Company shall have any right to
withdraw any of the funds held in the Facility LC Collateral Account.  After all
of the Obligations have been indefeasibly paid in full, all Facility LCs have
expired or been terminated and the Aggregate Commitment has been terminated, any
funds remaining in the Facility LC Collateral Account shall be returned by the
Agent to the Company or paid to whomever may be legally entitled thereto at such
time.

 

ARTICLE X
WAIVERS, AMENDMENTS AND REMEDIES

 

10.1                        Amendments.  Subject to the provisions of this
Article X, the Majority Banks (or the Agent with the consent in writing of the
Majority Banks) and the Company may enter into written agreements supplemental
hereto for the purpose of adding or modifying any provisions to the Credit
Documents or changing in any manner the rights of the Banks or the Company
hereunder or waiving any Event of Default hereunder; provided that no such
supplemental agreement shall, without the consent of all of the Banks:

 

(a)                                 Extend the maturity of any Loan or reduce
the principal amount thereof, or extend the expiry date of any Facility LC to a
date after the scheduled Termination Date, or reduce the rate or extend the time
of payment of interest thereon or fees thereon or Reimbursement Obligations
related thereto.

 

(b)                                 Modify the percentage specified in the
definition of Majority Banks.

 

(c)                                  Extend the Termination Date or increase the
amount of the Commitment of any Bank hereunder (other than pursuant to
Section 2.16) or the commitment to issue Facility LCs, or permit the Company to
assign its rights under this Agreement.

 

(d)                                 Amend Section 3.1, Section 6.10, this
Section 10.1 or Section 12.11.

 

(e)                                  Make any change in an express right in this
Agreement of a single Bank to give its consent, make a request or give a notice.

 

(f)                                   Authorize the Agent to vote in favor of
the release of all or substantially all of the collateral securing the Bonds.

 

(g)                                  Release all or any substantial portion of
the Bonds (other than in connection with the replacement thereof pursuant to any
increase of the Commitments in accordance with Section 2.16).

 

(h)                                 Amend any provisions hereunder relating to
the pro rata treatment of the Banks.

 

No amendment of any provision of this Agreement relating to the Agent shall be
effective without the written consent of the Agent, and no amendment of any
provision relating to any LC Issuer shall be effective without the written
consent of such LC Issuer.  Notwithstanding the foregoing, no amendment to
Section 4.7 shall be effective unless the same shall be in writing and signed by
the Agent, the LC Issuer, if applicable, and the Majority Banks. 
Notwithstanding the foregoing, no consent with respect to any amendment, waiver
or other modification of this

 

59

--------------------------------------------------------------------------------


 

Agreement shall be required of any Defaulting Bank, except with respect to any
amendment, waiver or other modification referred to in clause (a) or (c) above
and then only in the event such Defaulting Bank shall be directly affected by
such amendment, waiver or other modification.

 

If, in connection with any proposed amendment, waiver or consent  requiring the
consent of “all of the Banks”, the consent of the Majority Banks is obtained,
but the consent of other necessary Banks is not obtained (any such Bank whose
consent is necessary but not obtained being referred to herein as a
“Non-Consenting Bank”), then the Company may elect to replace a Non-Consenting
Bank as a Bank party to this Agreement, provided that, concurrently with such
replacement, (i) another bank or other entity which consents to such proposed
amendment and which is reasonably satisfactory to the Company, LC Issuers and
the Agent shall agree, as of such date, to purchase for cash the Loans and other
Obligations due to the Non-Consenting Bank pursuant to an Assignment Agreement
and to become a Bank for all purposes under this Agreement and to assume all
obligations of the Non-Consenting Bank to be terminated as of such date and to
comply with the requirements of Section 12.1, and (ii) the Company shall pay to
such Non-Consenting Bank in same day funds on the day of such replacement
(1) the outstanding principal amount of its Outstanding Credit Exposure and all
interest, fees and other amounts then accrued but unpaid to such Non-Consenting
Bank by the Company hereunder to and including the date of termination,
including without limitation payments due to such Non-Consenting Bank under
Sections 4.1 and 4.5, and (2) an amount, if any, equal to the payment which
would have been due to such Bank on the day of such replacement under
Section 4.4 had the Loans of such Non-Consenting Bank been prepaid on such date
rather than sold to the replacement Bank.

 

If the Agent and the Company acting together identify any ambiguity, omission,
mistake, typographical error or other defect in any provision of this Agreement
or any other Credit Document, then the Agent and the Company shall be permitted
to amend, modify or supplement such provision to cure such ambiguity, omission,
mistake, typographical error or other defect, and such amendment shall become
effective without any further action or consent of any other party to this
Agreement.

 

10.2                        Preservation of Rights.  No delay or omission of the
Banks, the LC Issuers or the Agent to exercise any right under the Credit
Documents shall impair such right or be construed to be a waiver of any Default
or Event of Default or an acquiescence therein, and the making of a Credit
Extension notwithstanding the existence of a Default or Event of Default or the
inability of the Company to satisfy the conditions precedent to such Credit
Extension shall not constitute any waiver or acquiescence.  Any single or
partial exercise of any such right shall not preclude other or further exercise
thereof or the exercise of any other right, and no waiver, amendment or other
variation of the terms, conditions or provisions of the Credit Documents
whatsoever shall be valid unless in writing signed by the Banks required
pursuant to Section 10.1, and then only to the extent in such writing
specifically set forth.  All remedies contained in the Credit Documents or by
law afforded shall be cumulative and all shall be available to the Agent, the LC
Issuers and the Banks until the Obligations have been paid in full.

 

60

--------------------------------------------------------------------------------


 

ARTICLE XI
CONDITIONS PRECEDENT

 

11.1                        Effectiveness of this Agreement.  This Agreement
shall not become effective unless the Agent shall have received (or such
delivery shall have been waived in accordance with Section 10.1):

 

(a)                                 (i) Counterparts of this Agreement executed
by the Company, the LC Issuers and the Banks or (ii) written evidence
satisfactory to the Agent (which may include telecopy or electronic transmission
of a signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement.

 

(b)                                 Copies of the Restated Articles of
Incorporation of the Company, together with all amendments, certified by the
Secretary or an Assistant Secretary of the Company, and a certificate of good
standing, certified by the appropriate governmental officer in its jurisdiction
of incorporation.

 

(c)                                  Copies, certified by the Secretary or an
Assistant Secretary of the Company, of its by-laws and of its Board of
Directors’ resolutions (and resolutions of other bodies, if any are deemed
necessary by counsel for any Bank) authorizing the execution, delivery and
performance of the Credit Documents.

 

(d)                                 An incumbency certificate, executed by the
Secretary or an Assistant Secretary of the Company, which shall identify by name
and title and bear the original or facsimile signature of the officers of the
Company authorized to sign the Credit Documents and the officers or other
employees authorized to make borrowings hereunder, upon which certificate the
Banks shall be entitled to rely until informed of any change in writing by the
Company.

 

(e)                                  A certificate, signed by a Designated
Officer of the Company, stating that on the Closing Date (i) no Default or Event
of Default has occurred and is continuing and (ii) each representation or
warranty contained in Article V is true and correct.

 

(f)                                   A favorable opinion of (i) Melissa M.
Gleespen, Esq., Vice President, Chief Compliance Officer and Corporate Secretary
of the Company, as to such matters as provided in Exhibit A and (ii) Sidley
Austin LLP, counsel for the Agent, as to such matters as the Agent may
reasonably request.  Such opinions shall be addressed to the Agent, the LC
Issuers and the Banks and shall be satisfactory in form and substance to the
Agent.

 

(g)                                  Evidence, in form and substance
satisfactory to the Agent, that the Company has obtained all governmental
approvals, if any, necessary for it to enter into the Credit Documents.

 

(h)                                 Evidence satisfactory to it of the payment,
prior to or simultaneously with the initial Loans hereunder, of all accrued and
unpaid interest, fees and premiums, if any, on all loans and other extensions of
credit outstanding under the Existing Credit Agreement (other than contingent
indemnity obligations).

 

(i)                                     Receipt of the First Mortgage Bond
issued under the One Hundred Thirty-Second Supplement.

 

61

--------------------------------------------------------------------------------


 

(j)                                    Fully executed Bond Delivery Agreement,
dated as of June 5, 2018 between the Company and the Agent.

 

(k)                                 (i) Satisfactory audited consolidated
financial statements of the Company for the two most recent fiscal years ended
prior to the Closing Date as to which such financial statements are available,
(ii) satisfactory unaudited interim consolidated financial statements of the
Company for each quarterly period ended subsequent to the date of the latest
financial statements delivered pursuant to clause (i) of this paragraph as to
which such financial statements are available and (iii) satisfactory financial
statement projections through and including the Company’s 2022 fiscal year,
together with such information as the Agent and the Banks shall reasonably
request (including, without limitation, a detailed description of the
assumptions used in preparing such projections).

 

(l)                                     To the extent requested by any of the
Banks, (i) all documentation and other information required by bank regulatory
authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including the USA Patriot Act and (ii) to the extent the
Company qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, at least five (5) days prior to the Closing Date, such Bank shall
have received a Beneficial Ownership Certification in relation to the Company.

 

(m)                             All fees and other amounts due and payable on or
prior to the Closing Date, including, to the extent invoiced at least three
(3) Business Days prior to the Closing Date, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Company
hereunder.

 

(n)                                 Such other documents as any Bank or its
counsel may have reasonably requested.

 

11.2                        Each Credit Extension.  The Banks shall not be
required to make any Credit Extension if on the applicable Borrowing Date,
(i) any Default or Event of Default exists or would result from such Credit
Extension, (ii) any representation or warranty contained in Article V is not
true and correct as of such Borrowing Date, except Section 5.5(c) and the first
sentence of Section 5.6, (iii) after giving effect to such Credit Extension the
Aggregate Outstanding Credit Exposure would exceed the face amount of all Bonds
or (iv) all legal matters incident to the making of such Credit Extension are
not satisfactory to the Banks and their counsel.  Each Borrowing Notice and each
request for issuance of a Facility LC shall constitute a representation and
warranty by the Company that the conditions contained in clauses (i), (ii) and
(iii) above will be satisfied on the relevant Borrowing Date.  For the avoidance
of doubt, the conversion or continuation of an Advance shall not be considered
the making of a Credit Extension.

 

ARTICLE XII
GENERAL PROVISIONS

 

12.1                        Successors and Assigns.  (a) The terms and
provisions of the Credit Documents shall be binding upon and inure to the
benefit of the Company and the Banks and their respective successors and
assigns, except that the Company shall not have the right to assign its rights
or

 

62

--------------------------------------------------------------------------------


 

obligations under the Credit Documents.  Any Bank may sell participations in all
or a portion of its rights and obligations under this Agreement pursuant to
clause (b) below and any Bank may assign all or any part of its rights and
obligations under this Agreement pursuant to clause (c) below.

 

(b)                                 Any Bank may sell participations to one or
more banks or other entities (other than the Company and its Affiliates) (each a
“Participant”), other than an Ineligible Institution, in all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and its Outstanding Credit Exposure); provided that (i) such Bank’s
obligations under this Agreement (including its Commitment to the Company
hereunder) shall remain unchanged, (ii) such Bank shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Bank shall remain the holder of the Outstanding Credit Exposure of
such Bank for all purposes of this Agreement and (iv) the Company shall continue
to deal solely and directly with such Bank in connection with such Bank’s rights
and obligations under this Agreement.  Each Bank shall retain the sole right to
approve, without the consent of any Participant, any amendment, modification or
waiver of any provision of the Credit Documents other than any amendment,
modification or waiver with respect to any Loan or Commitment in which such
Participant has an interest which would require consent of all of the Banks
pursuant to the terms of Section 10.1 or of any other Credit Document.  The
Company agrees that each Participant shall be deemed to have the right of setoff
provided in Section 12.10 in respect of its participating interest in amounts
owing under the Credit Documents to the same extent as if the amount of its
participating interest were owing directly to it as a Bank under the Credit
Documents; provided that each Bank shall retain the right of setoff provided in
Section 12.10 with respect to the amount of participating interests sold to each
Participant.  The Banks agree to share with each Participant, and each
Participant, by exercising the right of setoff provided in Section 12.10, agrees
to share with each Bank, any amount received pursuant to the exercise of its
right of setoff, such amounts to be shared in accordance with Section 12.11 as
if each Participant were a Bank.  The Company further agrees that each
Participant shall be entitled to the benefits of Sections 4.1, 4.3, 4.4 and 4.5 
to the same extent as if it were a Bank and had acquired its interest by
assignment pursuant to Section 12.1(c); provided that (i) a Participant shall
not be entitled to receive any greater payment under Section 4.1, 4.3, 4.4 or
4.5 than the Bank that sold the participating interest to such Participant would
have received had it retained such interest for its own account, unless the sale
of such interest to such Participant is made with the prior written consent of
the Company, and (ii) any Participant not incorporated under the laws of the
United States of America or any State thereof agrees to comply with the
provisions of Section 4.5 to the same extent as if it were a Bank (it being
understood that the documentation required under Section 4.5 shall be delivered
to the participating Bank).  Each Bank that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Company, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
obligations under this Agreement (the “Participant Register”); provided that no
Bank shall have any obligation to disclose all or any portion of the Participant
Register to any Person (including the identity of any Participant or any
information relating to a Participant’s interest in the obligations under this
Agreement) except to the extent that such disclosure is necessary to establish
that such interest is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Bank shall treat each person whose
name is recorded in the Participant Register as the owner of such

 

63

--------------------------------------------------------------------------------


 

participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Agent (in its capacity as Agent)
shall have no responsibility for maintaining a Participant Register.

 

(c)                                  Any Bank may, in the ordinary course of its
business and in accordance with applicable law, at any time assign to one or
more financial institutions or other Persons (other than an Ineligible
Institution) all or any part of its rights and obligations under this Agreement;
provided that (i) (x) such Bank has received the prior written consent of each
LC Issuer and (y) unless such assignment is to another Bank, an Affiliate of
such assigning Bank, or any direct or indirect contractual counterparty in any
swap agreement relating to the Loans to the extent required in connection with
the settlement of such Bank’s obligations pursuant thereto, such Bank has
received the prior written consent of the Agent and the Company (so long as no
Event of Default exists), which consents of the Agent and the Company shall not
be unreasonably withheld, conditioned or delayed, provided that the Company
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Agent within ten (10) Business Days after
having received notice thereof, and (ii) the minimum principal amount of any
such assignment (other than assignments to a Federal Reserve Bank or central
bank, to another Bank, to an Affiliate of such assigning Bank or any direct or
indirect contractual counterparty in any swap agreement relating to the Loans to
the extent required in connection with the settlement of such Bank’s obligations
pursuant thereto) shall be $5,000,000 (or such lesser amount consented to by the
Agent and, so long as no Event of Default shall be continuing, the Company,
which consents shall not be unreasonably withheld or delayed); provided that
after giving effect to such assignment the assigning Bank shall have a
Commitment of not less than $5,000,000 (unless otherwise consented to by the
Agent and, so long as no Event of Default shall be continuing, the Company),
unless such assignment constitutes an assignment of all of the assigning Bank’s
Commitment, Loans and other rights and obligations hereunder to a single
assignee.  Notwithstanding the foregoing sentence, (x) any Bank may at any time,
without the consent of the Company, any LC Issuer or the Agent, pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Bank, including, without limitation, any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such assignment shall release the transferor Bank from its obligations hereunder
or substitute any such pledgee or assignee for such Bank as a party hereto; and
(y) no assignment by a Bank to any Affiliate of such Bank shall release such
Bank from its obligations hereunder unless (I) the Agent and, so long as no
Event of Default exists, the Company have approved such assignment or (II) the
creditworthiness of such Affiliate (as determined in accordance with customary
standards of the banking industry) is no less than that of the assigning Bank.

 

(d)                                 Any Bank may, in connection with any sale or
participation or proposed sale or participation pursuant to this Section 12.1,
disclose to the purchaser or participant or proposed purchaser or participant
any information relating to the Company furnished to such Bank by or on behalf
of the Company; provided that prior to any such disclosure of non-public
information, the purchaser or participant or proposed purchaser or participant
(which purchaser or participant is not an Affiliate of a Bank) shall agree to
preserve the confidentiality of any confidential information (except any such
disclosure as may be required by law or regulatory process) relating to the
Company received by it from such Bank.

 

(e)                                  Assignments under this Section 12.1 shall
be made pursuant to an agreement (an

 

64

--------------------------------------------------------------------------------


 

“Assignment Agreement”) substantially in the form of Exhibit C hereto or in such
other form as may be agreed to by the parties thereto and shall not be effective
until a $3,500 fee has been paid to the Agent by the assignee, which fee shall
cover the cost of processing such assignment; provided that such fee shall not
be incurred in the event of an assignment by any Bank of all or a portion of its
rights under this Agreement to (i) a Federal Reserve Bank, (ii) a Bank or an
Affiliate of the assigning Bank or (iii) any direct or indirect contractual
counterparty in any swap agreement relating to the Loans to the extent required
in connection with the settlement of such Bank’s obligations pursuant thereto. 
The Agent, acting for this purpose as a non-fiduciary agent of the Company,
shall maintain at one of its offices a copy of each Assignment Agreement
delivered to it and a register for the recordation of the names and addresses of
the Banks, and the Commitment of, and principal amount (and stated interest) of
the Loans, Bonds, and Facility LCs owing to, each Bank pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error and the Company, the Agent, the LC Issuers and
the Banks shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Bank hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Company, any LC Issuer, and any Bank at any
reasonable time and from time to time upon reasonable prior notice.

 

12.2                        Survival of Representations.  All representations
and warranties of the Company contained in this Agreement shall survive the
making of the Credit Extensions herein contemplated.

 

12.3                        Governmental Regulation.  Anything contained in this
Agreement to the contrary notwithstanding, no LC Issuer or Bank shall be
obligated to extend credit to the Company in violation of any limitation or
prohibition provided by any applicable statute or regulation.

 

12.4                        Taxes.  Any taxes (excluding income taxes) payable
or ruled payable by any Federal or State authority in respect of the execution
of the Credit Documents shall be paid by the Company, together with interest and
penalties, if any.

 

12.5                        Choice of Law.  THE CREDIT DOCUMENTS SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAW (INCLUDING
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF NEW YORK, BUT OTHERWISE WITHOUT
REGARD TO THE LAW OF CONFLICTS) OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO
FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.  THE COMPANY HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK, SITTING IN THE BOROUGH OF MANHATTAN (OR
IF SUCH COURT LACKS SUBJECT MATTER JURISDICTION, THE SUPREME COURT OF THE STATE
OF NEW  YORK SITTING IN THE BOROUGH OF MANHATTAN), AND ANY APPELLATE COURT
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY CREDIT
DOCUMENT AND THE COMPANY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF
ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH FEDERAL
(TO THE EXTENT PERMITTED BY LAW) OR NEW YORK STATE COURT.  EACH OF THE COMPANY,
THE AGENT, THE LC ISSUERS AND THE BANKS HEREBY WAIVES ANY RIGHT TO A JURY TRIAL
IN ANY ACTION OR

 

65

--------------------------------------------------------------------------------


 

ARISING HEREUNDER OR UNDER ANY CREDIT DOCUMENT.

 

12.6                        Headings.  Section headings in the Credit Documents
are for convenience of reference only, and shall not govern the interpretation
of any of the provisions of the Credit Documents.

 

12.7                        Entire Agreement.  The Credit Documents embody the
entire agreement and understanding between the Company, the LC Issuers, the
Agent and the Banks and supersede all prior agreements and understandings
between the Company, the LC Issuers, the Agent and the Banks relating to the
subject matter thereof.

 

12.8                        Expenses; Indemnification.  The Company shall
reimburse the Agent, the Sustainability Structuring Agent and each Arranger for
(a) any reasonable costs and out-of-pocket expenses (including reasonable
attorneys’ fees, time charges and expenses of counsel for the Agent) paid or
incurred by the Agent or such Arranger in connection with the preparation,
review, execution, delivery, syndication, distribution (including via the
internet), administration, amendment and modification of the Credit Documents
and (b) any reasonable costs and out-of-pocket expenses (including reasonable
attorneys’ fees, time charges and expenses of counsel) paid or incurred by the
Agent, the Sustainability Structuring Agent or such Arranger on its own behalf
or on behalf of any LC Issuer or any Bank and, on or after the date upon which
an Event of Default specified in Section 9.1(a) or 9.1(e) has occurred and is
continuing, each Bank, in connection with the collection and enforcement of the
Credit Documents.  The Company further agrees to indemnify the Agent, the
Sustainability Structuring Agent, each Arranger, each LC Issuer, each Bank and
their successors and permitted assigns and their respective Affiliates, and the
directors, officers, employees and agents of the foregoing (all of the
foregoing, the “Indemnified Persons”), against all losses, claims, damages,
penalties, judgments, liabilities and reasonable expenses (including all
reasonable expenses of litigation or preparation therefor whether or not an
Indemnified Person is a party thereto), regardless of whether such matter is
initiated by a third party or by the Company or any of its Affiliates or
equityholders, which any of them may pay or incur arising out of or relating to
this Agreement, the other Credit Documents, the transactions contemplated
hereby, the direct or indirect application or proposed application of the
proceeds of any Credit Extension hereunder, any actual or alleged presence or
release of any Hazardous Substance on or from any property owned or operated by
the Company or any Subsidiary or any Environmental Liability related in any way
to the Company or any Subsidiary; provided that the Company shall not be liable
to any Indemnified Person for any of the foregoing to the extent they are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have arisen from the gross negligence or willful misconduct of such
Indemnified Person.  Without limiting the foregoing, the Company shall pay any
civil penalty or fine assessed by OFAC against any Indemnified Person, and all
reasonable costs and expenses (including reasonable fees and expenses of counsel
to such Indemnified Person) incurred in connection with defense thereof, as a
result of any breach or inaccuracy of the representation made in Section 5.14. 
The obligations of the Company under this Section shall survive the termination
of this Agreement.

 

12.9                        Severability of Provisions.  Any provision in any
Credit Document that is held to be inoperative, unenforceable or invalid in any
jurisdiction shall, as to that jurisdiction, be inoperative, unenforceable or
invalid without affecting the remaining provisions in that

 

66

--------------------------------------------------------------------------------


 

jurisdiction or the operation, enforceability or validity of that provision in
any other jurisdiction, and to this end the provisions of all Credit Documents
are declared to be severable.

 

12.10                 Setoff.  In addition to, and without limitation of, any
rights of the Banks under applicable law, if the Company becomes insolvent,
however evidenced, or during the continuance of an Event of Default, any
indebtedness from any Bank or any of its Affiliates to the Company (including
all account balances, whether provisional or final and whether or not collected
or available) may be, upon prior notice to the Agent, offset and applied toward
the payment of the Obligations owing to such Bank or such Affiliate, whether or
not the Obligations, or any part hereof, shall then be due; provided that in the
event that any Defaulting Bank shall exercise any such right of setoff, (x) all
amounts so set off shall be paid over immediately to the Agent for further
application in accordance with Section 4.7(b) and, pending such payment, shall
be segregated by such Defaulting Bank from its other funds and deemed held in
trust for the benefit of the Agent, the LC Issuers and the Banks, and (y) the
Defaulting Bank shall provide promptly to the Agent a statement describing the
reasonable detail the indebtedness owing to such Defaulting Bank as to which it
exercised such right of setoff.  The Company agrees that any purchaser or
participant under Section 12.1 may, to the fullest extent permitted by law and
in accordance with this Agreement, exercise all its rights of payment with
respect to such purchase or participation as if it were the direct creditor of
the Company in the amount of such purchase or participation.

 

12.11                 Ratable Payments.  If any Bank, whether by setoff or
otherwise, has payment made to it upon its Outstanding Credit Exposure in a
greater proportion than that received by any other Bank, such Bank agrees,
promptly upon demand, to purchase a portion of the Aggregate Outstanding Credit
Exposure held by the other Banks so that after such purchase each Bank will hold
its Pro Rata Share of the Aggregate Outstanding Credit Exposure.  If any Bank,
whether in connection with setoff or amounts which might be subject to setoff or
otherwise, receives collateral or other protection for its Obligations or such
amounts which may be subject to setoff, such Bank agrees, promptly upon demand,
to take such action necessary such that all Banks share in the benefits of such
collateral ratably in proportion to their respective Pro Rata Share of the
Aggregate Outstanding Credit Exposure.  In case any such payment is disturbed by
legal process, or otherwise, appropriate further adjustments shall be made.

 

12.12                 Nonliability.  The relationship between the Company, on
the one hand, and the Banks, the Arrangers, the LC Issuers, the Sustainability
Structuring Agent and the Agent, on the other hand, shall be solely that of
borrower and lender.  None of the Agent, the Sustainability Structuring Agent,
any Arranger, any LC Issuer or any Bank shall have any fiduciary
responsibilities to the Company.  To the fullest extent permitted by law, the
Company hereby waives and releases any claims that it may have against each of
the Agent, the Sustainability Structuring Agent, the Arrangers, each LC Issuer
and each Bank with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.  None of the Agent, the Sustainability Structuring Agent, any Arranger,
any LC Issuer or any Bank undertakes any responsibility to the Company to review
or inform the Company of any matter in connection with any phase of the
Company’s business or operations.  The Company shall rely entirely upon its own
judgment with respect to its business, and any review, inspection, supervision
or information supplied to the Company by the Banks is for the protection of the
Banks and neither the Company nor any third party is entitled to rely thereon.

 

67

--------------------------------------------------------------------------------


 

The Company agrees that none of the Agent, the Sustainability Structuring Agent,
any Arranger, any LC Issuer or any Bank shall have liability to the Company
(whether sounding in tort, contract or otherwise) for losses suffered by the
Company in connection with, arising out of, or in any way related to, the
transactions contemplated and the relationship established by the Credit
Documents, or any act, omission or event occurring in connection therewith,
unless it is determined in a final non-appealable judgment by a court of
competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought.  None of the
Agent, the Sustainability Structuring Agent, any Arranger, any LC Issuer or any
Bank, or any of their respective directors, officers, employees or agents, shall
have any liability with respect to, and the Company hereby waives, releases and
agrees not to sue for, any special, indirect, consequential or punitive damages
suffered by the Company in connection with, arising out of, or in any way
related to the Credit Documents or the transactions contemplated thereby.

 

12.13                 Other Agents.  The Banks identified on the signature
pages of this Agreement or otherwise herein, or in any amendment hereof or other
document related hereto, as being a “Co-Syndication Agent”, a “Co-Documentation
Agent” or a “Sustainability Structuring Agent” (the “Other Agents”) shall have
no rights, powers, obligations, liabilities, responsibilities or duties under
this Agreement other than those applicable to all Banks as such.  Without
limiting the foregoing, the Other Agents shall not have or be deemed to have any
fiduciary relationship with any Bank.  Each Bank acknowledges that it has not
relied, and will not rely, on the Other Agents in deciding to enter into this
Agreement or in taking or refraining from taking any action hereunder or
pursuant hereto.  Nothing contained in this Agreement or otherwise shall be
construed to impose any obligation or duty on any Other Agent, other than those
applicable to all Banks as such.

 

12.14                 USA Patriot Act.  Each Bank hereby notifies the Company
that pursuant to requirements of the USA Patriot Act, such Bank is required to
obtain, verify and record information that identifies the Company, which
information includes the name and address of the Company and other information
that will allow such Bank to identify the Company in accordance with the USA
Patriot Act.

 

12.15                 Electronic Delivery.

 

(a)                                 The Company shall use its commercially
reasonable best efforts to transmit to the Agent all information, documents and
other materials that it is obligated to furnish to the Agent pursuant to this
Agreement and the other Credit Documents, including all notices, requests,
financial statements, financial and other reports, certificates and other
information materials, but excluding (i) any Borrowing Notice,
Conversion/Continuation Notice or notice of prepayment, (ii) any notice of a
Default or an Event of Default or (iii) any communication that is required to be
delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any Advance hereunder (all such non-excluded communications,
collectively, “Communications”), in an electronic/soft medium in a format
reasonably acceptable to the Agent to such e-mail address as designated by the
Agent from time to time.  In addition, the Company shall continue to provide
Communications to the Agent or any Bank in the manner specified in this
Agreement but only to the extent requested by the Agent or such Bank.  Each Bank
and the Company further agrees that the Agent may make Communications available
to the Banks by posting

 

68

--------------------------------------------------------------------------------


 

Communications on IntraLinks or a substantially similar Electronic System (the
“Platform”).  Subject to the conditions set forth in the proviso in the
immediately preceding sentence, nothing in this Section 12.15 shall prejudice
the right of the Agent to make Communications available to the Banks in any
other manner specified herein.

 

(b)                                 Each Bank agrees that an e-mail notice to it
(at the address provided pursuant to the next sentence and deemed delivered as
provided in clause (c) below) specifying that a Communication has been posted to
the Platform shall constitute effective delivery of such Communication to such
Bank for purposes of this Agreement.  Each Bank agrees (i) to notify the Agent
in writing (including by electronic communication) from time to time to ensure
that the Agent has on record an effective e-mail address for such Bank to which
the foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such e-mail address.

 

(c)                                  Each party hereto agrees that any
electronic Communication referred to in this Section 12.15 shall be deemed
delivered upon the posting of a record of such Communication as “sent” in the
e-mail system of the sending party or, in the case of any such Communication to
the Agent, upon the posting of a record of such Communication as “received” in
the e-mail system of the Agent, provided that if such Communication is not so
received by a Person during the normal business hours of such Person, such
Communication shall be deemed delivered at the opening of business on the next
business day for such Person.

 

(d)                                 Each party hereto acknowledges that the
distribution of material through an electronic medium is not necessarily secure
and there are confidentiality and other risks associated with such
distribution.  Any Electronic System used by the Agent is provided “as is” and
“as available.”  The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications.  No warranty of any kind, express, implied
or statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System.  In no event shall
the Agent or any of its Related Parties (collectively, the “Agent Parties”) have
any liability to the Company, any Bank, any LC Issuer or any other Person or
entity for damages of any kind, including, without limitation, direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Company’s or the
Agent’s transmission of Communications through an Electronic System, except to
the extent that such damages, losses or expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Agent Party.

 

12.16                 Confidentiality.  Each of the Agent, the LC Issuers and
the Banks agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority or self-regulatory body, (c) to the extent required
by applicable laws or by any subpoena or similar

 

69

--------------------------------------------------------------------------------


 

legal process, (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or any other Credit Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii)  any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Company and its obligations, (g) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Agent, any LC Issuer or any Bank on a
non-confidential basis from a source other than the Company, (h) on a
confidential basis to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers or other market
identifiers with respect to the credit facilities provided hereunder or (i) with
the written consent of the Company.  For the purposes of this Section,
“Information” means all information received from the Company relating to the
Company, its Subsidiaries or their business, other than any such information
that is available to the Agent, any LC Issuer or any Bank on a non-confidential
basis prior to disclosure by the Company; provided that, in the case of
information received from the Company after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

EACH BANK ACKNOWLEDGES THAT INFORMATION (AS DEFINED ABOVE) FURNISHED TO IT
PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE COMPANY AND  ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES,
AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

 

ALL INFORMATION (AS DEFINED ABOVE), INCLUDING REQUESTS FOR WAIVERS AND
AMENDMENTS, FURNISHED BY THE COMPANY OR THE AGENT PURSUANT TO, OR IN THE COURSE
OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY AND ITS RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH BANK REPRESENTS TO
THE COMPANY AND THE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE PROVIDED TO THE AGENT A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW.

 

12.17                 No Advisory or Fiduciary Responsibility. In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other

 

70

--------------------------------------------------------------------------------


 

modification hereof or of any other Credit Document), the Company acknowledges
and agrees that:  (i) none of the Arrangers, the LC Issuers, the Sustainability
Structuring Agent, the Agent or the Banks or their respective Affiliates are
subject to any fiduciary or other implied duties, (ii) the Company agrees that
the Arrangers, the LC Issuers, the Sustainability Structuring Agent, the Agent
and the Banks are acting under this Agreement and the Credit Documents as
independent contractors and that nothing in this Agreement or the Credit
Documents will be deemed to create an advisory, fiduciary or agency relationship
or other implied duty between the Arrangers, the Agent, the LC Issuers, the
Sustainability Structuring Agent and the Banks, on one hand, and the Company and
the Company’s respective equity holders or the Company and its respective
affiliates, on the other hand, (iii) none of the Arrangers, the LC Issuers, the
Sustainability Structuring Agent, the Agent or the Banks or their respective
Affiliates are advising the Company or any of its Affiliates as to any legal,
tax, investment, accounting or regulatory matters in any jurisdiction, (iii) the
Company has consulted with its own advisors concerning such matters and is
responsible for making its own independent investigation and appraisal of the
transactions contemplated hereby, and none of the Arrangers, the LC Issuers, the
Sustainability Structuring Agent, the Agent or the Banks or their respective
Affiliates have any responsibility or liability to the Company or any of its
affiliates with respect thereto and (iv) each of the Arrangers, the LC Issuers,
the Sustainability Structuring Agent, the Agent and the Banks and their
respective Affiliates may have economic interests that conflict with those of
the Company, its stockholders and/or its Affiliates.

 

12.18                 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Credit Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document may be subject to the Write-Down
and Conversion Powers of an EEA Resolution Authority and agrees and consents to,
and acknowledges and agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent entity, or a bridge institution that may be issued to it
or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Credit Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority.

 

71

--------------------------------------------------------------------------------


 

12.19                 Maximum Rate. Notwithstanding anything to the contrary
contained in any Credit Document, the interest paid or agreed to be paid under
the Credit Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Agent or any Bank shall
receive interest in an amount that exceeds the Maximum Rate, the excess interest
shall be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Company.

 

ARTICLE XIII
THE AGENT

 

13.1                        Appointment.  JPMorgan Chase Bank, N.A. is hereby
appointed Agent hereunder, and each of the Banks irrevocably authorizes the
Agent to act as the contractual representative on behalf of such Bank.  The
Agent agrees to act as such upon the express conditions contained in this
Article XIII.  The Agent shall not have a fiduciary relationship in respect of
any Bank by reason of this Agreement nor shall the have any implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing.

 

13.2                        Powers.  The Agent shall have and may exercise such
powers hereunder as are specifically delegated to the Agent by the terms hereof,
together with such powers as are reasonably incidental thereto.  The Agent shall
be deemed not to have knowledge of any Default or Event of Default unless and
until written notice thereof is given to the Agent by the Company or a Bank or
any implied duties to the Banks or any obligation to the Banks to take any
action hereunder (whether a Default or Event of Default has occurred and is
continuing), except any action specifically provided by this Agreement to be
taken by the Agent.

 

13.3                        General Immunity.  Neither the Agent nor any of its
directors, officers, agents or employees shall be liable to the Banks or any
Bank for any action taken or omitted to be taken by it or them hereunder or in
connection herewith except for its or their own gross negligence or willful
misconduct as determined in a final, non-appealable judgment by a court of
competent jurisdiction.

 

13.4                        No Responsibility for Recitals, Etc.  Neither the
Agent nor the Sustainability Structuring Agent shall be responsible to the Banks
for any recitals, reports, statements, warranties or representations herein or
in any Credit Document or be bound to ascertain or inquire as to the performance
or observance of any of the terms of this Agreement.

 

13.5                        Action on Instructions of Banks.  The Agent shall in
all cases be fully protected in acting, or in refraining from acting, hereunder
and under any other Credit Document in accordance with written instructions
signed by the Majority Banks (or all of the Banks if required by Section 10.1),
and such instructions and any action taken or failure to act pursuant thereto
shall be binding on all of the Banks.  The Banks hereby acknowledge that the
Agent shall be under no duty to take any discretionary action permitted to be
taken by it pursuant to the provisions of this Agreement or any other Credit
Document unless it shall be requested in writing to do so by the Majority
Banks.  The Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Credit Document unless it shall first be
indemnified to its satisfaction by the Banks pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.

 

72

--------------------------------------------------------------------------------


 

13.6                        Employment of Agents and Counsel.  The Agent may
execute any of its duties as Agent hereunder by or through employees, agents and
attorneys-in-fact and shall not be answerable to the Banks, except as to money
or securities received by it or its authorized agents, for the default or
misconduct of any such agents or attorneys-in-fact selected by it with
reasonable care.  The Agent shall be entitled to advice of counsel concerning
all matters pertaining to the agency hereby created and its duties hereunder.

 

13.7                        Reliance on Documents; Counsel.  The Agent and the
Sustainability Structuring Agent shall be entitled to rely upon any notice,
consent, certificate, affidavit, letter, telegram, statement, paper or document
believed by it to be genuine and correct and to have been signed or sent by the
proper person or persons, and, in respect to legal matters, upon the opinion of
counsel selected by the Agent or the Sustainability Structuring Agent, which
counsel may be employees of the Agent or the Sustainability Structuring Agent.

 

13.8                        Agent’s Reimbursement and Indemnification.  The
Banks agree to reimburse and indemnify the Agent (in the Agent’s capacity as
Agent) ratably in accordance with their respective Pro Rata Shares (i) for any
amounts not reimbursed by the Company for which the Agent (in the Agent’s
capacity as Agent) is entitled to reimbursement by the Company under the Credit
Documents, (ii) for any other expenses reasonably incurred by the Agent on
behalf of the Banks, in connection with the preparation, execution, delivery,
administration and enforcement of the Credit Documents, and for which the Agent
(in the Agent’s capacity as Agent) is not entitled to reimbursement by the
Company under the Credit Documents, and (iii) for any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, reasonable
expenses or disbursements of any kind and nature whatsoever which may be imposed
on, incurred by or asserted against the Agent in any way relating to or arising
out of this Agreement or any other document delivered in connection with this
Agreement or the transactions contemplated hereby or the enforcement of any of
the terms hereof or of any such other documents, and for which the Agent is not
entitled to reimbursement by the Company under the Credit Documents; provided
that no Bank shall be liable for any of the foregoing to the extent they arise
from the gross negligence or willful misconduct as determined in a final,
non-appealable judgment by a court of competent jurisdiction of the Agent.

 

13.9                        Rights as a Bank.  With respect to its Commitment
and any Credit Extension made by it, the Agent shall have the same rights and
powers hereunder as any Bank and may exercise the same as though it were not the
Agent, and the term “Bank” or “Banks” shall, unless the context otherwise
indicates, include JPMorgan Chase Bank, N.A. in its individual capacity.  The
Agent may accept deposits from, lend money to, and generally engage in any kind
of banking or trust business with the Company or any Subsidiary as if it were
not the Agent.

 

13.10                 Bank Credit Decision.  (a)  Each Bank acknowledges and
agrees that the extensions of credit made hereunder are commercial loans and
letters of credit and not investments in a business enterprise or securities. 
Each Bank further represents that it is engaged in making, acquiring or holding
commercial loans in the ordinary course of its business and  has, independently
and without reliance upon the Agent or any other Bank and based on the financial
statements prepared by the Company and such other documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement as a Bank, and to make, acquire or hold Loans hereunder. 
Each Bank also acknowledges that it will,

 

73

--------------------------------------------------------------------------------


 

independently and without reliance upon the Agent or any other Bank and based on
such documents and information (which may contain material, non-public
information within the meaning of the United States securities laws concerning
the Company and its Affiliates) as it shall from time to time deem appropriate,
continue to make its own credit decisions in taking or not taking action under
or based upon this Agreement, any related agreement or any document furnished
hereunder or thereunder and in deciding whether or to the extent to which it
will continue as a lender or assign or otherwise transfer its rights, interests
and obligations hereunder.

 

(b)                                 Without limiting clause (a) above, each Bank
acknowledges and agrees that neither such Bank nor any of its Affiliates,
participants or assignees may rely on the Agent to carry out such Bank’s or
other Person’s customer identification program, or other obligations required or
imposed under or pursuant to the USA Patriot Act or the regulations thereunder,
including the regulations contained in 31 C.F.R. 103.121 (as amended or
replaced, the “CIP Regulations”), or any other applicable law, rule, regulation
or order of any governmental authority, including any program involving any of
the following items relating to or in connection with the Company or any of its
Subsidiaries or Affiliates or agents, the Credit Documents or the transactions
contemplated hereby: (i) any identity verification procedure; (ii) any
recordkeeping; (iii) any comparison with a government list; (iv) any customer
notice or (v) any other procedure required under the CIP Regulations or such
other law, rule, regulation or order.

 

(c)                                  Within ten (10) days after the date of this
Agreement and at such other times as are required under the USA Patriot Act,
each Bank and each assignee and participant that is not incorporated under the
laws of the United States of America or a state thereof (and is not excepted
from the certification requirement contained in Section 313 of the USA Patriot
Act and the applicable regulations because it is both (i) an Affiliate of a
depository institution or foreign bank that maintains a physical presence in the
United States or foreign country and (ii) subject to supervision by a banking
authority regulating such affiliated depository institution or foreign bank)
shall deliver to the Agent a certification, or, if applicable, recertification,
certifying that such Bank is not a “shell” and certifying as to other matters as
required by Section 313 of the USA Patriot Act and the applicable regulations.

 

13.11                 Successor Agent.  Subject to the appointment and
acceptance of a successor Agent as provided in this paragraph, the Agent may
resign at any time by notifying the Banks, the LC Issuers and the Company.  Upon
any such resignation, the Majority Banks shall have the right, in consultation
with the Company, to appoint a successor.  If no successor shall have been so
appointed by the Majority Banks and shall have accepted such appointment within
thirty (30) days after the retiring Agent gives notice of its resignation, then
the retiring Agent may, on behalf of the Banks and the LC Issuers, appoint a
successor Agent which shall be a bank with an office in the United States, or an
Affiliate of any such bank.  Upon the acceptance of its appointment as Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations hereunder. 
The fees payable by the Company to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Company and such
successor.  After the Agent’s resignation hereunder, the provisions of this
Article and Section 12.8 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any

 

74

--------------------------------------------------------------------------------


 

actions taken or omitted to be taken by any of them while it was acting as
Agent.

 

13.12                 Additional ERISA Matters.

 

(a)                                 Each Bank (x) represents and warrants, as of
the date such Person became a Bank party hereto, to, and (y) covenants, from the
date such Person became a Bank party hereto to the date such Person ceases being
a Bank party hereto, for the benefit of, the Agent, each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Company, that at least one of the following is and will be true:

 

(i)                                     such Bank is not using “plan assets”
(within the meaning of the Plan Asset Regulations) of one or more Benefit Plans
in connection with the Loans, the Facility LCs or the Commitments

 

(ii)                                  the transaction exemption set forth in one
or more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Bank’s entrance into, participation in,
administration of and performance of the Loans, the Facility LCs, the
Commitments and this Agreement, and the conditions for exemptive relief
thereunder are and will continue to be satisfied in connection therewith,

 

(iii)                               (A) such Bank is an investment fund managed
by a “Qualified Professional Asset Manager” (within the meaning of Part VI of
PTE 84-14), (B) such Qualified Professional Asset Manager made the investment
decision on behalf of such Bank to enter into, participate in, administer and
perform the Loans, the Facility LCs, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Facility LCs, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Bank, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Bank’s entrance into, participation in,
administration of and performance of the Loans, the Facility LCs, the
Commitments and this Agreement, or

 

(iv)                              such other representation, warranty and
covenant as may be agreed in writing between the Agent, in its sole discretion,
and such Bank.

 

(b)                                 In addition, unless sub-clause (i) in the
immediately preceding clause (a) is true with respect to a Bank or such Bank has
not provided another representation, warranty and covenant as provided in
sub-clause (iv) in the immediately preceding clause (a), such Bank further
(x) represents and warrants, as of the date such Person became a Bank party
hereto, to, and (y) covenants, from the date such Person became a Bank party
hereto to the date such Person ceases being a Bank party hereto, for the benefit
of, the Agent, each Arranger and their

 

75

--------------------------------------------------------------------------------


 

respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Company, that:

 

(i)                                     none of the Agent, any Arranger or any
of their respective Affiliates is a fiduciary with respect to the assets of such
Bank (including in connection with the reservation or exercise of any rights by
the Agent under this Agreement, any Credit Document or any documents related to
hereto or thereto),

 

(ii)                                  the Person making the investment decision
on behalf of such Bank with respect to the entrance into, participation in,
administration of and performance of the Loans, the Facility LCs, the
Commitments and this Agreement is independent (within the meaning of 29 CFR §
2510.3-21, as amended from time to time) and is a bank, an insurance carrier, an
investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

(iii)                               the Person making the investment decision on
behalf of such Bank with respect to the entrance into, participation in,
administration of and performance of the Loans, the Facility LCs, the
Commitments and this Agreement is capable of evaluating investment risks
independently, both in general and with regard to particular transactions and
investment strategies (including in respect of the obligations),

 

(iv)                              the Person making the investment decision on
behalf of such Bank with respect to the entrance into, participation in,
administration of and performance of the Loans, the Facility LCs, the
Commitments and this Agreement is a fiduciary under ERISA or the Code, or both,
with respect to the Loans, the Facility LCs, the Commitments and this Agreement
and is responsible for exercising independent judgment in evaluating the
transactions hereunder, and

 

(v)                                 no fee or other compensation is being paid
directly to the Agent, any Arranger or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Facility LCs, the Commitments or this Agreement.

 

(c)                                  The Agent, the Sustainability Structuring
Agent and each Arranger hereby informs the Banks that each such Person is not
undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Facility LCs, the Commitments and
this Agreement, (ii) may recognize a gain if it extended the Loans, the Facility
LCs or the Commitments for an amount less than the amount being paid for an
interest in the Loans, the Facility LCs or the Commitments by such Bank or
(iii) may receive fees or other payments in connection with the transactions
contemplated hereby, the Credit Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,

 

76

--------------------------------------------------------------------------------


 

processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

 

ARTICLE XIV
NOTICES

 

14.1                        Giving Notice.  Except as otherwise permitted by
Section 2.13(e) with respect to borrowing notices, all notices, requests and
other communications to any party hereunder shall be in writing (including
electronic transmission, facsimile transmission or similar writing) and shall be
given to such party: (a) in the case of the Company or the Agent, at its address
or facsimile number set forth on the signature pages hereof, (b) in the case of
any Bank, at its address or facsimile number set forth in its Administrative
Questionnaire or (c) in the case of any party, at such other address or
facsimile number as such party may hereafter specify for such purpose by notice
to the Agent and the Company in accordance with the provisions of this
Section 14.1.  Each such notice, request or other communication shall be
effective (i) if given by facsimile transmission, when transmitted to the
facsimile number specified in this Section and confirmation of receipt is
received or (ii) if given by mail, 72 hours after such communication is
deposited in the mails with first class postage prepaid, addressed as aforesaid;
provided that notices to the Agent under Article II shall not be effective until
received.  Unless the Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website, including an Electronic System, shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.

 

14.2                        Change of Address.  The Company, the Agent, any LC
Issuer and any Bank may each change the address for service of notice upon it by
a notice in writing to the other parties hereto.

 

ARTICLE XV
COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, all of which when
taken together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart.  Except as provided in
Section 11.1, this Agreement shall be effective when it has been executed by the
Company, the Agent, the LC Issuers and the Banks and the Agent has received
counterparts of this Agreement executed by the Company, the LC Issuers and the
Banks or written evidence satisfactory to the Agent (which may include telecopy
or electronic transmission of a signed signature page of this Agreement) that
such party has signed a counterpart of this Agreement. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any  document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include

 

77

--------------------------------------------------------------------------------


 

Electronic Signatures, deliveries or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

78

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company, the Banks, the LC Issuers and the Agent have
executed this Agreement as of the date first above written.

 

 

CONSUMERS ENERGY COMPANY

 

 

 

By:

/s/ Srikanth Maddipati

 

 

Name:

Srikanth Maddipati

 

 

Title:

Vice President and Treasurer

 

 

Address:

 

One Energy Plaza

 

Jackson, MI 49201

 

Attention:Srikanth Maddipati

 

Facsimile No.: 517-788-1006

 

Confirmation (Phone) No: 517-788-0635

 

E-Mail Address: Sri.Maddipati@cmsenergy.com

 

Signature Page to

Fifth Amended and Restated Revolving Credit Agreement

Consumers Energy Company

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Agent, as an LC Issuer and as a Bank

 

 

 

By:

/s/ Nancy R. Barwig

 

 

Name: Nancy R. Barwig

 

 

Title: Credit Risk Director

 

 

 

Address:

 

 

 

Notices for Borrowing:

 

JPMorgan Chase Bank, N.A.

 

10 South Dearborn, Floor L2

 

Chicago, IL 60603

 

Attention:  Nida Mischke

 

Fax: 844-460-5663

 

Email: leonida.g.mischke@jpmorgan.com

 

 

 

For all Other Matters:

 

JPMorgan Chase Bank, N.A.

 

10 South Dearborn, Floor 9

 

Chicago, IL 60603

 

Attention:  Nancy Barwig

 

Fax: 312-732-1762

 

Email: nancy.r.barwig@jpmorgan.com

 

 

 

With a copy to:

 

JPMorgan Chase Bank, N.A.

 

10 South Dearborn, Floor L2

 

Chicago, IL 60603

 

Attention:  Diana Rukavina

 

Fax: 312-325-3238

 

Email: diana.rukavina@jpmorgan.com.

 

Signature Page to

Fifth Amended and Restated Revolving Credit Agreement

Consumers Energy Company

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as a Co-Syndication Agent, Sustainability Structuring Agent
and as a Bank

 

 

 

By:

/s/ Sydney G. Dennis

 

 

Name: Sydney G. Dennis

 

 

Title: Director

 

Signature Page to

Fifth Amended and Restated Revolving Credit Agreement

Consumers Energy Company

 

--------------------------------------------------------------------------------


 

 

MUFG UNION BANK, N.A., as an LC Issuer, as a Co-Syndication Agent and as a Bank

 

 

 

By:

/s/ Eric Otieno

 

 

Name: ERIC OTIENO

 

 

Title: VICE PRESIDENT

 

Signature Page to

Fifth Amended and Restated Revolving Credit Agreement

Consumers Energy Company

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as an LC Issuer, as a Co-Documentation Agent and as a
Bank

 

 

 

By:

/s/ Gregory J. Bosio

 

 

Name: Gregory J. Bosio

 

 

Title: Senior Vice President

 

Signature Page to

Fifth Amended and Restated Revolving Credit Agreement

Consumers Energy Company

 

--------------------------------------------------------------------------------


 

 

MIZUHO BANK, LTD., as a Co-Documentation Agent and as a Bank

 

 

 

By:

/s/ Donna DeMagistris

 

 

Name: Donna DeMagistris

 

 

Title: Authorized Signatory

 

Signature Page to

Fifth Amended and Restated Revolving Credit Agreement

Consumers Energy Company

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, as a Bank

 

 

 

 

 

By:

/s/ Francis DeLaney

 

 

Name: Francis DeLaney

 

 

Title: Managing Director

 

 

 

 

 

By:

/s/ Theodore Sheen

 

 

Name: Theodore Sheen

 

 

Title: Director

 

Signature Page to

Fifth Amended and Restated Revolving Credit Agreement

Consumers Energy Company

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as a Bank

 

 

 

 

 

By:

/s/ Lisa Law

 

 

Name: Lisa Law

 

 

Title: Vice President

 

Signature Page to

Fifth Amended and Restated Revolving Credit Agreement

Consumers Energy Company

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Bank

 

 

 

 

 

By:

/s/ Ming K. Chu

 

 

Name: Ming K. Chu

 

 

Title: Director

 

 

 

 

 

 

 

By:

/s/ Virginia Cosenza

 

 

Name: Virginia Cosenza

 

 

Title: Vice President

 

Signature Page to

Fifth Amended and Restated Revolving Credit Agreement

Consumers Energy Company

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, as a Bank

 

 

 

 

 

By:

/s/ Mike Gifford

 

 

Name: Mike Gifford

 

 

Title: Director

 

Signature Page to

Fifth Amended and Restated Revolving Credit Agreement

Consumers Energy Company

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a Bank

 

 

 

 

 

By:

/s/ Ryan Durkin

 

 

Name: Ryan Durkin

 

 

Title: Authorized Signatory

 

Signature Page to

Fifth Amended and Restated Revolving Credit Agreement

Consumers Energy Company

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION, as a Bank

 

 

 

 

 

By:

/s/ Lisa A. Ryder

 

 

Name: Lisa A. Ryder

 

 

Title: Senior Vice President

 

Signature Page to

Fifth Amended and Restated Revolving Credit Agreement

Consumers Energy Company

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY, as a Bank

 

 

 

 

 

By:

/s/ Wicks Barkhausen

 

 

Name: Wicks Barkhausen

 

 

Title: Vice President

 

Signature Page to

Fifth Amended and Restated Revolving Credit Agreement

Consumers Energy Company

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as a Bank

 

 

 

 

 

By:

/s/ Madeline Pleskovic

 

 

Name: Madeline Pleskovic

 

 

Title: Vice President

 

Signature Page to

Fifth Amended and Restated Revolving Credit Agreement

Consumers Energy Company

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as a Bank

 

 

 

 

 

By:

/s/ Rahul Shah

 

 

Name: Rahul Shah

 

 

Title: Authorized Signatory

 

Signature Page to

Fifth Amended and Restated Revolving Credit Agreement

Consumers Energy Company

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA, as a Bank

 

 

 

 

 

By:

/s/ David Dewar

 

 

Name: David Dewar

 

 

Title: Director

 

Signature Page to

Fifth Amended and Restated Revolving Credit Agreement

Consumers Energy Company

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION, as a Bank

 

 

 

 

 

By:

/s/ Katsuyuki Kubo

 

 

Name: Katsuyuki Kubo

 

 

Title: Managing Director

 

Signature Page to

Fifth Amended and Restated Revolving Credit Agreement

Consumers Energy Company

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as a Bank

 

 

 

 

 

By:

/s/ Baerbel Freudenthaler

 

 

Name: Baerbel Freudenthaler

 

 

Title: Managing Director

 

Signature Page to

Fifth Amended and Restated Revolving Credit Agreement

Consumers Energy Company

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Bank

 

 

 

 

 

By:

/s/ Sheila Shaffer

 

 

Name: Sheila Shaffer

 

 

Title: Director

 

Signature Page to

Fifth Amended and Restated Revolving Credit Agreement

Consumers Energy Company

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A., as a Bank

 

 

 

 

 

By:

/s/ Michael King

 

 

Name: Michael King

 

 

Title: Authorized Signatory

 

Signature Page to

Fifth Amended and Restated Revolving Credit Agreement

Consumers Energy Company

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a Bank

 

 

 

 

 

By:

/s/ Michael E. Temnick

 

 

Name: Michael E. Temnick

 

 

Title: Vice President

 

Signature Page to

Fifth Amended and Restated Revolving Credit Agreement

Consumers Energy Company

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK, as a Bank

 

 

 

 

 

By:

/s/ Thomas VanderMeulen

 

 

Name: Thomas VanderMeulen

 

 

Title: Vice President

 

Signature Page to

Fifth Amended and Restated Revolving Credit Agreement

Consumers Energy Company

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF OPINION FROM

 

MELISSA M. GLEESPEN, ESQ.

 

[Attached]

 

--------------------------------------------------------------------------------


 

June 5, 2018

 

To:          The Agent, the LC Issuers and the Banks

which are parties to the Agreement

referred to below

 

Ladies and Gentlemen:

 

I am Vice President, Corporate Secretary and Chief Compliance Officer for
Consumers Energy Company, a Michigan corporation (the “Company”).  As counsel
for the Company, I, or an attorney or attorneys under my general supervision,
have represented the Company in connection with its execution and delivery of a
Fifth Amended and Restated Revolving Credit Agreement among the Company,
JPMorgan Chase Bank, N.A., as Agent and as an LC Issuer, and the Banks and other
LC Issuers named therein, dated as of June 5, 2018 (the “Agreement”).  All
capitalized terms used in this opinion shall have the meanings attributed to
them in the Agreement.

 

I, or an attorney or attorneys under my general supervision, have examined the
Company’s Restated Articles of Incorporation, as amended, and Amended and
Restated Bylaws, resolutions of the Board of Directors of the Company, the
Credit Documents and such other documents and records as I have deemed necessary
in order to render this opinion.  Based upon the foregoing, it is my opinion
that:

 

1.                                      The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Michigan and has the corporate power and authority to execute, deliver and
perform its obligations under the Agreement.

 

2.                                      The execution and delivery of the Credit
Documents by the Company and the performance by the Company of the Obligations
have been duly authorized by all necessary corporate action and proceedings on
the part of the Company and will not:

 

(a)                                 contravene the Company’s Restated Articles
of Incorporation, as amended, or bylaws, as amended;

 

(b)                                 contravene any law or any contractual
restriction imposed by any indenture or any other agreement or instrument
evidencing or governing indebtedness for borrowed money of the Company
(including but not limited to the Company Indentures (as defined below)); or

 

(c)                                  result in or require the creation of any
Lien upon or with respect to any of the Company’s properties except the lien of
the Indenture securing the Bonds and any Lien in favor of the Agent on the
Facility LC Collateral Account or any funds therein.

 

A-1

--------------------------------------------------------------------------------


 

As used in this paragraph 2, “Company Indentures” means collectively, (i) the
Indenture dated as of January 1, 1996, as supplemented and amended from time to
time, between the Company (formerly known as Consumers Power Company) and The
Bank of New York Mellon (formerly known as The Bank of New York), as Trustee,
and (ii) the Indenture dated as of February 1, 1998, as supplemented and amended
from time to time, between the Company and The Bank of New York Mellon
(successor trustee to JPMorgan Chase Bank, N.A.), as Trustee.

 

3.                                      The Credit Documents have been duly
executed and delivered by the Company.

 

4.                                      To the best of my knowledge, there is no
pending or threatened action or proceeding against the Company or any of its
Consolidated Subsidiaries before any court, governmental agency or arbitrator
(except (i) to the extent described in the Company’s annual report on Form 10-K
for the year ended December 31, 2017 and quarterly reports on Form 10-Q and for
the quarter ended March 31, 2018, as filed with the SEC, and (ii) such other
similar actions, suits and proceedings predicated on the occurrence of the same
events giving rise to any actions, suits and proceedings described in the
reports filed with the SEC set forth in clause (i) of this paragraph 4) which
might reasonably be expected to materially adversely affect the financial
condition or results of operations of the Company and its Consolidated
Subsidiaries, taken as a whole, or that would materially adversely affect the
Company’s ability to perform its obligations under any Credit Document.  To the
best of my knowledge, there is no litigation challenging the validity or the
enforceability of any of the Credit Documents.

 

5.                                      No authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required for the due execution, delivery and performance by
the Company of any Credit Document, except for the authorization to issue, sell
or guarantee secured and/or unsecured long-term debt granted by the Federal
Energy Regulatory Commission in Docket No.  ES17-18-000 (hereinafter the “FERC
Order”).   The FERC Order is in full force and effect as of the date hereof.

 

6.                                      The Bonds executed in connection with
the Existing Credit Agreement and the Agreement (a) are in due and proper form,
(b) evidence and secure the Obligations owing under the Agreement and (c) are
valid and enforceable obligations of the Company in accordance with their terms,
secured by the lien of the Indenture on an equal and ratable basis with all
other bonds issued thereunder and otherwise entitled to the benefits provided by
the Indenture.

 

7.                                      The Indenture has been qualified under
the Trust Indenture Act of 1939, as amended, and the execution and delivery of
the Supplemental Indenture will not cause the Indenture to not be so qualified.

 

8.                                      The Company is not an “investment
company” or a company “controlled” by an “investment company” as such terms are
defined in the Investment Company Act of 1940, as amended.

 

9.                                      In a properly presented case, a Michigan
court or a federal court applying Michigan choice of law rules should give
effect to the choice of law provisions of the Agreement and should hold that the
Agreement is to be governed by the laws of the State of New York rather than the
laws of the State of Michigan, except in the case of those provisions set forth
in

 

A-2

--------------------------------------------------------------------------------


 

the Agreement the enforcement of which would contravene a fundamental policy of
the State of Michigan.  In the course of our review of the Agreement, nothing
has come to my attention to indicate that any of such provisions would do so. 
Notwithstanding the foregoing, even if a Michigan court or a federal court holds
that the Agreement is to be governed by the laws of the State of Michigan, the
Agreement constitutes a legal, valid and binding obligation of the Company,
enforceable under Michigan law (including usury provisions) against the Company
in accordance with its terms, subject to (a) the effect of applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (b) the application
of general principles of equity (regardless of whether considered in a
proceeding in equity or at law).

 

I am a member of the bar of the State of Michigan, and as such, have made no
investigation of, and give no opinion on, the laws of any state or country other
than those of the State of Michigan, and, to the extent pertinent, of the United
States of America.

 

This opinion may be relied upon, and is solely for the benefit of, the Agent,
the LC Issuers and the Banks and their participants and assignees under the
Agreement, and is not to be otherwise used, circulated, quoted, referred to or
relied upon for any purpose without my express written permission, except that a
copy of this opinion may be provided to any regulatory agency or governmental
authority having jurisdiction over the Agent, any LC Issuer or any Bank.

 

Sincerely,

 

 

Melissa M. Gleespen

Vice President, Corporate Secretary and Chief Compliance Officer

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF COMPLIANCE CERTIFICATE

 

I,                  ,                of Consumers Energy Company, a Michigan
corporation (the “Company”), DO HEREBY CERTIFY in connection with the Fifth
Amended and Restated Revolving Credit Agreement, dated as of June 5, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; the terms defined therein being used herein as so defined),
among the Company, various financial institutions and JPMorgan Chase Bank, N.A.,
as Agent and an LC Issuer, that:

 

Article VIII of the Credit Agreement provides that the Company shall:  “At all
times, maintain a ratio of Total Consolidated Debt to Total Consolidated
Capitalization of not greater than 0.65 to 1.0.”

 

The following calculations are made in accordance with the definitions of Total
Consolidated Debt and Total Consolidated Capitalization in the Credit Agreement
and are correct and accurate as of              ,    :

 

A.            Total Consolidated Debt

 

 

 

(a)           Indebtedness for borrowed money

 

$            

 

 

 

 

 

plus

 

(b)           Indebtedness for deferred purchase price of property/services

 

(+) $          

 

 

 

 

 

plus

 

(c)                                  Liabilities for accumulated funding
deficiencies (prior to the effectiveness of the applicable provisions of the
Pension Protection Act of 2006 with respect to a Plan) and liabilities for
failure to make a payment required to satisfy the minimum funding standard
within the meaning of Section 412 of the Code or Section 302 of ERISA (on and
after the effectiveness of the applicable provisions of the Pension Protection
Act of 2006 with respect to a Plan).

 

(+) $          

 

 

 

 

 

plus

 

(d)                                 Liabilities in connection with withdrawal
liability under ERISA to any Multiemployer Plan

 

(+) $          

 

 

 

 

 

plus

 

(e)           Obligations under acceptance facilities

 

(+) $          

 

 

 

 

 

plus

 

(f)            Obligations under Capital Leases

 

(+) $          

 

 

 

 

 

plus

 

(g)                                  Obligations under interest rate swap,
“cap”, “collar” or other hedging agreement

 

(+) $          

 

 

 

 

 

plus

 

(h)           Off-Balance Sheet Liabilities

 

(+) $          

 

B-1

--------------------------------------------------------------------------------


 

plus

 

(i)                                     non-contingent obligations in respect of
letters of credit and bankers’ acceptances

 

(+) $          

 

 

 

 

 

plus

 

(j)            Guaranties, endorsements and other contingent obligations

 

(+) $          

 

 

 

 

 

plus

 

(k)                                 elimination of reduction in Debt due to any
election under Section 25 of Accounting Standards Codification Subtopic 825-10
to “fair value” any Debt or liabilities of the Company or any Subsidiary

 

(+) $          

 

 

 

 

 

plus

 

(l)                                     elimination of reduction in Debt due to
application of Accounting Standards Codification Subtopic 470-20

 

(+) $          

 

 

 

 

 

minus

 

(m)          Principal amount of any Securitized Bonds

 

(-) $          

 

 

 

 

 

minus

 

(n)                                 Junior Subordinated Debt of the Company,
Hybrid Equity Securities and Hybrid Preferred Securities of the Company or owned
by any Hybrid Equity Securities Subsidiary or Hybrid Preferred Securities
Subsidiary

 

(-) $          

 

 

 

 

 

minus

 

(o)                                 Agreed upon percentage of Net Proceeds from
issuance of hybrid debt/equity securities (other than Junior Subordinated Debt,
Hybrid Equity Securities and Hybrid Preferred Securities)

 

(-) $          

 

 

 

 

 

minus

 

(p)                                 Liabilities on the Company’s balance sheet
resulting from the disposition of the Palisades Nuclear Plant

 

(-) $          

 

 

 

 

 

minus

 

(q)                                 Debt of Affiliates of the Company of the
type described in clause (v) of the definition of “Total Consolidated Debt”

 

(-) $          

 

 

 

 

 

minus

 

(r)                                    Debt of the Company and its Affiliates
that is re-categorized as such from certain lease obligations pursuant to
Section 15 of Accounting Standards Codification Subtopic 840-10

 

(-) $          

 

 

 

 

 

 

 

Total

 

$            

 

 

 

 

 

B.

 

Total Consolidated Capitalization:

 

 

 

 

 

 

 

 

 

(a)           Total Consolidated Debt

 

$            

 

 

 

 

 

plus

 

(b)           The sum of Items A(n), A(o) and A(q) above(1)

 

(+) $          

 

--------------------------------------------------------------------------------

(1)  In the case of securities of the type described in A(o), only to the extent
such securities have been deemed to be equity pursuant to Financial Accounting
Standards Board Statement No. 150.

 

B-2

--------------------------------------------------------------------------------


 

plus

 

(c)           Equity of common stockholders

 

(+) $          

 

 

 

 

 

plus

 

(d)           Equity of preference stockholders

 

(+) $          

 

 

 

 

 

plus

 

(e)           Equity of preferred stockholders

 

(+) $          

 

 

 

 

 

 

 

Total

 

$             

 

 

 

 

 

C.

 

Debt to Capital Ratio
(total of A divided by total of B)

 

      to 1.00

 

 

 

 

 

D.

 

Applicable Sustainability Adjustment(2):

 

 

 

 

 

 

 

 

1.

Baseline Sustainability Amount

 

3,299 Gwh

 

 

 

 

 

 

2.

Sustainability Amount (comprised of Renewable Energy):

 

 

 

 

 

 

 

 

 

(a) wind generation

 

       Gwh

 

 

 

 

 

 

 

(b) solar generation

 

       Gwh

 

 

 

 

 

 

 

(c) hydroelectric generation (excluding pumped storage)

 

       Gwh

 

 

 

 

 

 

 

(d) biomass generation

 

       Gwh

 

 

 

 

 

 

 

(e) other Renewable Energy generation

 

 

 

 

 

 

 

 

 

(to the extent approved by the Majority Banks)

 

       Gwh

 

 

 

 

 

 

 

(f) purchased wind generation

 

       Gwh

 

 

 

 

 

 

 

(g) purchased other Renewable Energy generation (as reported on Form 10-K)

 

       Gwh

 

 

 

 

 

 

 

(h) Sustainability Amount: sum of 2(a) through 2(e) 

 

=        Gwh

 

 

 

 

 

 

 

(i) Sustainability Amount divided by Baseline Sustainability Amount

 

       %

 

 

 

 

 

 

3.

Other Non-Renewable Energy Generation

 

 

 

 

 

 

 

 

 

(a) coal steam generation

 

       Gwh

 

 

 

 

 

 

 

(b) oil/gas steam generation

 

       Gwh

 

 

 

 

 

 

 

(c) hydroelectric generation (to the extent not constituting Renewable

 

       Gwh

 

--------------------------------------------------------------------------------

(2)  For the avoidance of doubt, all reported figures shall be consistent with
those reported on the Company’s most recently filed annual report on Form 10-K
(or any successor form) (or, subject to the satisfaction of the requirements set
forth in Section 6.7(c), any amendment thereto).

 

B-3

--------------------------------------------------------------------------------


 

 

 

Energy)

 

 

 

 

 

 

 

 

 

(d) gas combined cycle

 

       Gwh

 

 

 

 

 

 

 

(e) gas/oil combustion turbine

 

       Gwh

 

 

 

 

 

 

 

(f) coal generation

 

       Gwh

 

 

 

 

 

 

 

(g) gas generation

 

       Gwh

 

 

 

 

 

 

 

(h) other gas generation

 

       Gwh

 

 

 

 

 

 

 

(i) nuclear generation

 

       Gwh

 

 

 

 

 

 

 

(j) sum of 3(a) through 3(i) = Non-Renewable Owned/Purchased Generation

 

       Gwh

 

 

 

 

 

 

 

(k) Sustainability Amount (2(f)) plus Non-Renewable Energy (3(j)) = Total
Owned/Purchased Generation

 

       Gwh

 

 

 

 

 

 

4.

Baseline Sustainability Percentage

 

9.23%

 

 

 

 

 

 

5.

Sustainability Percentage (total of Sustainability Amount (2(f)) divided by
Total Owned/Purchased Generation (3(k))

 

         %

 

 

 

 

 

Sustainability Percentage Greater than, Equal to, or Less than Baseline
Sustainability Percentage

 

 

 

6. Applicable Sustainability Adjustment

 

Calculation

 

Applicable Margin adjustment

 

Applicable Sustainability
Adjustment(3)

Sustainability Percentage > Baseline Sustainability Percentage AND:

 

 

 

 

Sustainability Amount > 105% of Baseline Sustainability Amount

 

reduced by 0.025%

 

o

Sustainability Amount > 110% of Baseline Sustainability Amount

 

reduced by 0.05%

 

o

Sustainability Percentage < Baseline Sustainability Percentage AND

 

 

 

 

 

--------------------------------------------------------------------------------

(3)  Check applicable adjustment. For the avoidance of doubt, only one selection
shall be made.

 

B-4

--------------------------------------------------------------------------------


 

Sustainability Amount < 95% of Baseline Sustainability Amount

 

increased by 0.025%

 

¨

Sustainability Amount < 90% of Baseline Sustainability Amount

 

increased by 0.05%

 

¨

No Applicable Adjustment

 

 

 

¨

 

IN WITNESS WHEREOF, I have signed this Certificate this     day of          ,
   .

 

 

 

 

Name:

 

 

 

Title:

 

B-5

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Fifth Amended and Restated Revolving Credit
Agreement identified below (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee.  The Terms and Conditions set forth in Annex 1
attached hereto are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below, the interest in and to all of the Assignor’s rights
and obligations in its capacity as a Bank under the Credit Agreement and any
other documents or instruments delivered pursuant thereto that represents the
amount and percentage interest identified below of all of the Assignor’s
outstanding rights and obligations under the respective facilities identified
below (including any letters of credit and guaranties included in such
facilities and, to the extent permitted to be assigned under applicable law, all
claims (including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity), suits, causes of action and
any other right of the Assignor against any Person whether known or unknown
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed
thereby) (the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.             Assignor:

 

2.                                      Assignee:              
                                                                                               
[and is an Affiliate of Assignor]

 

3.             Borrower:              Consumers Energy Company

 

4.             Agent:                    JPMorgan Chase Bank, N.A., as the Agent
under the Credit Agreement.

 

5.                                      Credit Agreement:               Fifth
Amended and Restated Revolving Credit Agreement, dated as of June 5, 2018, among
Consumers Energy Company, the Banks party thereto, and JPMorgan Chase Bank,
N.A., as Agent and an LC Issuer.

 

6.             Assigned Interest:

 

C-1

--------------------------------------------------------------------------------


 

Facility Assigned

 

Aggregate Amount of
Commitment/Outstanding
Credit Exposure for all
Banks(1)

 

Amount of
Commitment/Outstanding
Credit Exposure
Assigned(1)

 

Percentage Assigned of
Commitment/Outstanding
Credit Exposure(2)

 

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

7.             Trade Date:         
                                                                                          
(3)

 

Effective Date:             , 20   [TO BE INSERTED BY AGENT AND WHICH SHALL BE
THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE AGENT.]

 

--------------------------------------------------------------------------------

(1)         Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

 

(2)         Set forth, to at least 9 decimals, as a percentage of the
Commitment/Outstanding Credit Exposure of all Banks thereunder.

 

(3)         Insert if satisfaction of minimum amounts is to be determined as of
the Trade Date.

 

C-2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Consented to and](4) Accepted:

 

 

 

JPMORGAN CHASE BANK, N.A., as Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Consented to:](5)

 

 

 

[NAME OF RELEVANT PARTY]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(4)         To be added only if the consent of the Agent is required by the
terms of the Credit Agreement.

 

(5)         To be added only if the consent of the Company and/or other parties
(e.g., the LC Issuers) is required by the terms of the Credit Agreement.

 

C-3

--------------------------------------------------------------------------------


 

ANNEX 1
TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1          Assignor.  The Assignor represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby.  Neither the Assignor nor any of its officers, directors,
employees, agents or attorneys shall be responsible for (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Credit Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency, perfection, priority, collectibility,
or value of the Credit Documents or any collateral thereunder, (iii) the
financial condition of the Company, any of its Subsidiaries or Affiliates or any
other Person obligated in respect of any Credit Document, (iv) the performance
or observance by the Company, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Credit Document,
(v) inspecting any of the property, books or records of the Company, or any
guarantor, or (vi) any mistake, error of judgment, or action taken or omitted to
be taken in connection with the Credit Extensions or the Credit Documents.

 

1.2.         Assignee.  The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Bank under the Credit Agreement, (ii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Bank thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Bank thereunder, (iii) agrees that its payment
instructions and notice instructions are as set forth in Schedule 1 to this
Assignment and Assumption, (iv) confirms that none of the funds, monies, assets
or other consideration being used to make the purchase and assumption hereunder
are “plan assets” as defined under ERISA and that its rights, benefits and
interests in and under the Credit Documents will not be “plan assets” under
ERISA, (v) agrees to indemnify and hold the Assignor harmless against all
losses, costs and expenses (including reasonable attorneys’ fees) and
liabilities incurred by the Assignor in connection with or arising in any manner
from the Assignee’s non-performance of the obligations assumed under this
Assignment and Assumption, (vi) it has received a copy of  the Credit Agreement,
together with copies of financial statements and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Agent or any other Bank, and
(vii) attached as Schedule 2 to this Assignment and Assumption is any
documentation required to be delivered by the Assignee with respect to its tax
status pursuant to the terms of the Credit Agreement, duly completed and
executed by the Assignee; (b) appoints and authorizes the Agent to take such
action as agent on its behalf and to exercise such powers under the Credit
Documents as are delegated to the Agent by the terms thereof, together with such
powers as are reasonably incidental thereto; and (c) agrees that (i) it will,
independently and without reliance

 

--------------------------------------------------------------------------------


 

on the Agent, the Assignor or any other Bank, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Documents are required to be performed by it as a
Bank.

 

2.             Payments.  The Assignee shall pay the Assignor, on the Effective
Date, the amount agreed to by the Assignor and the Assignee.  From and after the
Effective Date, the Agent shall make all payments in respect of the Assigned
Interest (including payments of principal, interest, Reimbursement Obligations,
fees and other amounts) to the Assignor for amounts which have accrued to but
excluding the Effective Date and to the Assignee for amounts which have accrued
from and after the Effective Date.

 

3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

TO

 

TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION AGREEMENT

 

Administrative Questionnaire

 

On File with Agent

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

TO

 

TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION AGREEMENT

 

US and Non-US Tax Information Reporting Requirements

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

TERMS OF SUBORDINATION

 

[JUNIOR SUBORDINATED DEBT]

 

ARTICLE       
SUBORDINATION

 

Section     .1.  Applicability of Article; Securities Subordinated to Senior
Indebtedness.

 

(a)                                 This Article        shall apply only to the
Securities of any series which, pursuant to Section    , are expressly made
subject to this Article.  Such Securities are referred to in this Article     
as “Subordinated Securities.”

 

(b)                                 The Issuer covenants and agrees, and each
Holder of Subordinated Securities by his acceptance thereof likewise covenants
and agrees, that the indebtedness represented by the Subordinated Securities and
the payment of the principal and interest, if any, on the Subordinated
Securities is subordinated and subject in right, to the extent and in the manner
provided in this Article, to the prior payment in full of all Senior
Indebtedness.

 

“Senior Indebtedness” means the principal of and premium, if any, and interest
on the following, whether outstanding on the date hereof or thereafter incurred,
created or assumed: (i) indebtedness of the Issuer for money borrowed by the
Issuer (including purchase money obligations) or evidenced by debentures (other
than the Subordinated Securities), notes, bankers’ acceptances or other
corporate debt securities, or similar instruments issued by the Issuer; (ii) all
capital lease obligations of the Issuer; (iii) all obligations of the Issuer
issued or assumed as the deferred purchase price of property, all conditional
sale obligations of the Issuer and all obligations of the Issuer under any title
retention agreement (but excluding trade accounts payable arising in the
ordinary course of business); (iv) obligations with respect to letters of
credit; (v) all indebtedness of others of the type referred to in the preceding
clauses (i) through (iv) assumed by or guaranteed in any manner by the Issuer or
in effect guaranteed by the Issuer; (vi) all obligations of the type referred to
in clauses (i) through (v) above of other persons secured by any lien on any
property or asset of the Issuer (whether or not such obligation is assumed by
the Issuer), except for (1) any such indebtedness that is by its terms
subordinated to or pari passu with the Subordinated Securities, as the case may
be, including all other debt securities and guaranties in respect of those debt
securities, issued to any other trusts, partnerships or other entities
affiliated with the Issuer which act as a financing vehicle of the Issuer in
connection with the issuance of preferred securities by such entity or other
securities which rank pari passu with, or junior to, the Preferred Securities,
and (2) any indebtedness between or among the Issuer and its affiliates; and/or
(vii) renewals, extensions or refundings of any of the indebtedness referred to
in the preceding clauses unless, in the case of any particular indebtedness,
renewal, extension or refunding, under the express provisions of the instrument
creating or evidencing the same or the assumption or guarantee of the same, or
pursuant to which the same is outstanding, such indebtedness or such renewal,
extension or refunding thereof is not superior in right of payment to the
Subordinated Securities.

 

D-1

--------------------------------------------------------------------------------


 

This Article shall constitute a continuing obligation to all Persons who, in
reliance upon such provisions become holders of, or continue to hold, Senior
Indebtedness, and such provisions are made for the benefit of the holders of
Senior Indebtedness, and such holders are made obligees hereunder and they
and/or each of them may enforce such provisions.

 

Section   .2.  Issuer Not to Make Payments with Respect to Subordinated
Securities in Certain Circumstances.

 

(a)                                 Upon the maturity of any Senior Indebtedness
by lapse of time, acceleration or otherwise, all principal thereof and premium
and interest thereon shall first be paid in full, or such payment duly provided
for in cash in a manner satisfactory to the holders of such Senior Indebtedness,
before any payment is made on account of the principal of, or interest on,
Subordinated Securities or to acquire any Subordinated Securities or on account
of any sinking fund provisions of any Subordinated Securities (except payments
made in capital stock of the Issuer or in warrants, rights or options to
purchase or acquire capital stock of the Issuer, sinking fund payments made in
Subordinated Securities acquired by the Issuer before the maturity of such
Senior Indebtedness, and payments made through the exchange of other debt
obligations of the Issuer for such Subordinated Securities in accordance with
the terms of such Subordinated Securities, provided that such debt obligations
are subordinated to Senior Indebtedness at least to the extent that the
Subordinated Securities for which they are exchanged are so subordinated
pursuant to this Article     ).

 

(b)                                 Upon the happening and during the
continuation of any default in payment of the principal of, or interest on, any
Senior Indebtedness when the same becomes due and payable or in the event any
judicial proceeding shall be pending with respect to any such default, then,
unless and until such default shall have been cured or waived or shall have
ceased to exist, no payment shall be made by the Issuer with respect to the
principal of, or interest on, Subordinated Securities or to acquire any
Subordinated Securities or on account of any sinking fund provisions of
Subordinated Securities (except payments made in capital stock of the Issuer or
in warrants, rights, or options to purchase or acquire capital stock of the
Issuer, sinking fund payments made in Subordinated Securities acquired by the
Issuer before such default and notice thereof, and payments made through the
exchange of other debt obligations of the Issuer for such Subordinated
Securities in accordance with the terms of such Subordinated Securities,
provided that such debt obligations are subordinated to Senior Indebtedness at
least to the extent that the Subordinated Securities for which they are
exchanged are so subordinated pursuant to this Article     ).

 

(c)                                  In the event that, notwithstanding the
provisions of this Section    .2, the Issuer shall make any payment to the
Trustee on account of the principal of or interest on Subordinated Securities,
or on account of any sinking fund provisions of such Subordinated Securities,
after the maturity of any Senior Indebtedness as described in
Section    .2(a) above or after the happening of a default in payment of the
principal of or interest on any Senior Indebtedness as described in
Section    .2(b) above, then, unless and until all Senior Indebtedness which
shall have matured, and all premium and interest thereon, shall have been paid
in full (or the declaration of acceleration thereof shall have been rescinded or
annulled), or such default shall have been cured or waived or shall have ceased
to exist, such payment (subject to the provisions of Sections    .6 and    .7)
shall be held by the Trustee, in trust for the benefit of, and shall be

 

D-2

--------------------------------------------------------------------------------


 

paid forthwith over and delivered to, the holders of such Senior Indebtedness
(pro rata as to each of such holders on the basis of the respective amounts of
Senior Indebtedness held by them) or their representative or the trustee under
the indenture or other agreement (if any) pursuant to which such Senior
Indebtedness may have been issued, as their respective interests may appear, for
application to the payment of all such Senior Indebtedness remaining unpaid to
the extent necessary to pay the same in full in accordance with its terms, after
giving effect to any concurrent payment or distribution to or for the holders of
Senior Indebtedness.  The Issuer shall give prompt written notice to the Trustee
of any default in the payment of principal of or interest on any Senior
Indebtedness.

 

Section   .3.  Subordinated Securities Subordinated to Prior Payment of All
Senior Indebtedness on Dissolution, Liquidation or Reorganization of Issuer. 
Upon any distribution of assets of the Issuer in any dissolution, winding up,
liquidation or reorganization of the Issuer (whether voluntary or involuntary,
in bankruptcy, insolvency or receivership proceedings or upon an assignment for
the benefit of creditors or otherwise):

 

(a)                                 the holders of all Senior Indebtedness shall
first be entitled to receive payments in full of the principal thereof and
premium and interest due thereon, or provision shall be made for such payment,
before the Holders of Subordinated Securities are entitled to receive any
payment on account of the principal of or interest on such Subordinated
Securities;

 

(b)                                 any payment or distribution of assets of the
Issuer of any kind or character, whether in cash, property or securities (other
than securities of the Issuer as reorganized or readjusted or securities of the
Issuer or any other corporation provided for by a plan of reorganization or
readjustment the payment of which is subordinate, at least to the extent
provided in this Article      with respect to Subordinated Securities, to the
payment in full without diminution or modification by such plan of all Senior
Indebtedness), to which the Holders of Subordinated Securities or the Trustee on
behalf of the Holders of Subordinated Securities would be entitled except for
the provisions of this Article      shall be paid or delivered by the
liquidating trustee or agent or other person making such payment or distribution
directly to the holders of Senior Indebtedness or their representative, or to
the trustee under any indenture under which Senior Indebtedness may have been
issued (pro rata as to each such holder, representative or trustee on the basis
of the respective amounts of unpaid Senior Indebtedness held or represented by
each), to the extent necessary to make payment in full of all Senior
Indebtedness remaining unpaid, after giving effect to any concurrent payment or
distribution or provision thereof to the holders of such Senior Indebtedness;
and

 

(c)                                  in the event that notwithstanding the
foregoing provisions of this Section    .3, any payment or distribution of
assets of the Issuer of any kind or character, whether in cash, property or
securities (other than securities of the Issuer as reorganized or readjusted or
securities of the Issuer or any other corporation provided for by a plan of
reorganization or readjustment the payment of which is subordinate, at least to
the extent provided in this Article      with respect to Subordinated
Securities, to the payment in full without diminution or modification by such
plan of all Senior Indebtedness), shall be received by the Trustee or the
Holders of the Subordinated Securities on account of principal of or interest on
the Subordinated Securities before all Senior Indebtedness is paid in full, or
effective provision made for its payment, such payment or distribution (subject
to the provisions of Section    .6 and    .7) shall be received

 

D-3

--------------------------------------------------------------------------------


 

and held in trust for and shall be paid over to the holders of the Senior
Indebtedness remaining unpaid or unprovided for or their representative, or to
the trustee under any indenture under which such Senior Indebtedness may have
been issued (pro rata as provided in clause (b) above), for application to the
payment of such Senior Indebtedness until all such Senior Indebtedness shall
have been paid in full, after giving effect to any concurrent payment or
distribution or provision therefor to the holders of such Senior Indebtedness.

 

The Issuer shall give prompt written notice to the Trustee of any dissolution,
winding up, liquidation or reorganization of the Issuer.

 

The consolidation of the Issuer with, or the merger of the Issuer into, another
corporation or the liquidation or dissolution of the Issuer following the
conveyance or transfer of its property as an entirety, or substantially as an
entirety, to another corporation upon the terms and conditions provided for in
Article      hereof shall not be deemed a dissolution, winding up, liquidation
or reorganization for the purposes of this Section    .3 if such other
corporation shall, as a part of such consolidation, merger, conveyance or
transfer, comply with the conditions stated such in Article     .

 

Section   .4.  Holders of Subordinated Securities to be Subrogated to Right of
Holders of Senior Indebtedness.  Subject to the payment in full of all Senior
Indebtedness, the Holders of Subordinated Securities shall be subrogated to the
rights of the holders of Senior Indebtedness to receive payments or
distributions of assets of the Issuer applicable to the Senior Indebtedness
until all amounts owing on Subordinated Securities shall be paid in full, and
for the purposes of such subrogation no payments or distributions to the holders
of the Senior Indebtedness by or on behalf of the Issuer or by or on behalf of
the Holders of Subordinated Securities by virtue of this Article      which
otherwise would have been made to the Holders of Subordinated Securities shall,
as between the Issuer, its creditors other than holders of Senior Indebtedness
and the Holders of Subordinated Securities, be deemed to be payment by the
Issuer to or on account of the Senior Indebtedness, it being understood that the
provisions of this Article      are and are intended solely for the purpose of
defining the relative rights of the Holders of the Subordinated Securities, on
the one hand, and the holders of the Senior Indebtedness, on the other hand.

 

Section   .5.  Obligation of the Issuer Unconditional.  Nothing contained in
this Article      or elsewhere in this Indenture or in any Subordinated Security
is intended to or shall impair, as among the Issuer, its creditors other than
holders of Senior Indebtedness and the Holders of Subordinated Securities, the
obligation of the Issuer, which is absolute and unconditional, to pay to the
Holders of Subordinated Securities the principal of, and interest on,
Subordinated Securities as and when the same shall become due and payable in
accordance with their terms, or is intended to or shall affect the relative
rights of the Holders of Subordinated Securities and creditors of the Issuer
other than the holders of the Senior Indebtedness, nor shall anything herein or
therein prevent the Trustee or the Holder of any Subordinated Security from
exercising all remedies otherwise permitted by applicable law upon default under
this Indenture, subject to the rights, if any, under this Article      of the
holders of Senior Indebtedness in respect of cash, property or securities of the
Issuer received upon the exercise of any such remedy.  Upon any payment or
distribution of assets of the Issuer referred to in this Article     , the
Trustee and Holders of Subordinated Securities shall be entitled to rely upon
any order or decree made by any court of competent jurisdiction in which such
dissolution, winding up,

 

D-4

--------------------------------------------------------------------------------


 

liquidation or reorganization proceedings are pending, or, subject to the
provisions of Section     and    , a certificate of the receiver, trustee in
bankruptcy, liquidating trustee or agent or other Person making such payment or
distribution to the Trustee or the Holders of Subordinated Securities, for the
purposes of ascertaining the Persons entitled to participate in such
distribution, the holders of the Senior Indebtedness and other indebtedness of
the Issuer, the amount thereof or payable thereon, the amount or amounts paid or
distributed thereon and all other facts pertinent thereto or to this
Article     .

 

Nothing contained in this Article      or elsewhere in this Indenture or in any
Subordinated Security is intended to or shall affect the obligation of the
Issuer to make, or prevent the Issuer from making, at any time except during the
pendency of any dissolution, winding up, liquidation or reorganization
proceeding, and, except as provided in subsections (a) and (b) of Section    .2,
payments at any time of the principal of, or interest on, Subordinated
Securities.

 

Section   .6.  Trustee Entitled to Assume Payments Not Prohibited in Absence of
Notice.  The Issuer shall give prompt written notice to the Trustee of any fact
known to the Issuer which would prohibit the making of any payment or
distribution to or by the Trustee in respect of the Subordinated Securities. 
Notwithstanding the provisions of this Article      or any provision of this
Indenture, the Trustee shall not at any time be charged with knowledge of the
existence of any facts which would prohibit the making of any payment or
distribution to or by the Trustee, unless at least two Business Days prior to
the making of any such payment, the Trustee shall have received written notice
thereof from the Issuer or from one or more holders of Senior Indebtedness or
from any representative thereof or from any trustee therefor, together with
proof satisfactory to the Trustee of such holding of Senior Indebtedness or of
the authority of such representative or trustee; and, prior to the receipt of
any such written notice, the Trustee, subject to the provisions of Sections    
and    , shall be entitled to assume conclusively that no such facts exist.  The
Trustee shall be entitled to rely on the delivery to it of a written notice by a
Person representing himself to be a holder of Senior Indebtedness (or a
representative or trustee on behalf of the holder) to establish that such notice
has been given by a holder of Senior Indebtedness (or a representative of or
trustee on behalf of any such holder).  In the event that the Trustee
determines, in good faith, that further evidence is required with respect to the
right of any Person as a holder of Senior Indebtedness to participate in any
payments or distribution pursuant of this Article     , the Trustee may request
such Person to furnish evidence to the reasonable satisfaction of the Trustee as
to the amount of Senior Indebtedness held by such Person, as to the extent to
which such Person is entitled to participate in such payment or distribution,
and as to other facts pertinent to the rights of such Person under this
Article     , and if such evidence is not furnished, the Trustee may defer any
payment to such Person pending judicial determination as to the right of such
Person to receive such payment.  The Trustee, however, shall not be deemed to
owe any fiduciary duty to the holders of Senior Indebtedness and nothing in this
Article      shall apply to claims of, or payments to, the Trustee under or
pursuant to Section    .

 

Section   .7.  Application by Trustee of Monies or Government Obligations
Deposited with It.  Money or Government Obligations deposited in trust with the
Trustee pursuant to and in accordance with Section      shall be for the sole
benefit of Securityholders and, to the extent allocated for the payment of
Subordinated Securities, shall not be subject to the subordination

 

D-5

--------------------------------------------------------------------------------


 

provisions of this Article     , if the same are deposited in trust prior to the
happening of any event specified in Section    .2.  Otherwise, any deposit of
monies or Government Obligations by the Issuer with the Trustee or any paying
agent (whether or not in trust) for the payment of the principal of, or interest
on, any Subordinated Securities shall be subject to the provisions of
Section    .1,    .2 and    .3 except that, if prior to the date on which by the
terms of this Indenture any such monies may become payable for any purposes
(including, without limitation, the payment of the principal of, or the
interest, if any, on any Subordinated Security) the Trustee shall not have
received with respect to such monies the notice provided for in Section    .6,
then the Trustee or the paying agent shall have full power and authority to
receive such monies and Government Obligations and to apply the same to the
purpose for which they were received, and shall not be affected by any notice to
the contrary which may be received by it on or after such date.  This
Section    .7 shall be construed solely for the benefit of the Trustee and
paying agent and, as to the first sentence hereof, the Securityholders, and
shall not otherwise effect the rights of holders of Senior Indebtedness.

 

Section   .8.  Subordination Rights Not Impaired by Acts or Omissions of Issuer
or Holders of Senior Indebtedness.  No rights of any present or future holders
of any Senior Indebtedness to enforce subordination as provided herein shall at
any time in any way be prejudiced or impaired by any act or failure to act on
the part of the Issuer or by any act or failure to act, in good faith, by any
such holders or by any noncompliance by the Issuer with the terms of this
Indenture, regardless of any knowledge thereof which any such holder may have or
be otherwise charged with.

 

Without in any way limiting the generality of the foregoing paragraph, the
holders of Senior Indebtedness of the Issuer may, at any time and from time to
time, without the consent of or notice to the Trustee or the Holders of the
Subordinated Securities, without incurring responsibility to the Holders of the
Subordinated Securities and without impairing or releasing the subordination
provided in this Article      or the obligations hereunder of the Holders of the
Subordinated Securities to the holders of such Senior Indebtedness, do any one
or more of the following: (i) change the manner, place or terms of payment or
extend the time of payment of, or renew or alter, such Senior Indebtedness, or
otherwise amend or supplement in any manner such Senior Indebtedness or any
instrument evidencing the same or any agreement under which such Senior
Indebtedness is outstanding; (ii) sell, exchange, release or otherwise deal with
any property pledged, mortgaged or otherwise securing such Senior Indebtedness;
(iii) release any Person liable in any manner for the collection for such Senior
Indebtedness; and (iv) exercise or refrain from exercising any rights against
the Issuer, as the case may be, and any other Person.

 

Section   .9.  Securityholders Authorize Trustee to Effectuate Subordination of
Securities.  Each Holder of Subordinated Securities by his acceptance thereof
authorizes and expressly directs the Trustee on his behalf to take such action
as may be necessary or appropriate to effectuate the subordination provided in
this Article      and appoints the Trustee his attorney-in-fact for such
purpose, including in the event of any dissolution, winding up, liquidation or
reorganization of the Issuer (whether in bankruptcy, insolvency or receivership
proceedings or upon an assignment for the benefit of creditors or otherwise) the
immediate filing of a claim for the unpaid balance of his Subordinated
Securities in the form required in said proceedings and causing said claim to be
approved.  If the Trustee does not file a proper claim or proof of debt in the
form required in such proceeding prior to 30 days before the expiration of the

 

D-6

--------------------------------------------------------------------------------


 

time to file such claim or claims, then the holders of Senior Indebtedness have
the right to file and are hereby authorized to file an appropriate claim for and
on behalf of the Holders of said Subordinated Securities.

 

Section   .10.  Right of Trustee to Hold Senior Indebtedness.  The Trustee in
its individual capacity shall be entitled to all of the rights set forth in this
Article      in respect of any Senior Indebtedness at any time held by it to the
same extent as any other holder of Senior Indebtedness, and nothing in this
Indenture shall be construed to deprive the Trustee of any of its rights as such
holder.

 

With respect to the holders of Senior Indebtedness of the Issuer, the Trustee
undertakes to perform or to observe only such of its covenants and obligations
as are specifically set forth in this Article     , and no implied covenants or
obligations with respect to the holders of such Senior Indebtedness shall be
read into this Indenture against the Trustee.  The Trustee shall not be deemed
to owe any fiduciary duty to the holders of such Senior Indebtedness and,
subject to the provisions of Sections    .2 and    .3, the Trustee shall not be
liable to any holder of such Senior Indebtedness if it shall pay over or deliver
to Holders of Subordinated Securities, the Issuer or any other Person money or
assets to which any holder of such Senior Indebtedness shall be entitled by
virtue of this Article      or otherwise.

 

Section   .11.  Article      Not to Prevent Events of Defaults.  The failure to
make a payment on account of principal or interest by reason of any provision in
this Article      shall not be construed as preventing the occurrence of an
Event of Default under Section     .

 

D-7

--------------------------------------------------------------------------------


 

EXHIBIT E

 

INTENTIONALLY OMITTED

 

E-1

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF INCREASING BANK SUPPLEMENT

 

INCREASING BANK SUPPLEMENT, dated           , 20    (this “Supplement”), by and
among each of the signatories hereto, to the Fifth Amended and Restated
Revolving Credit Agreement, dated as of June 5, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Consumers Energy Company, a Michigan corporation (the “Company”), the
Banks party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Agent”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to Section 2.16 of the Credit Agreement, the Company has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Commitment under the Credit Agreement by
requesting one or more Banks to increase the amount of its Commitment;

 

WHEREAS, the Company has given notice to the Agent of its intention to increase
the Aggregate Commitment pursuant to such Section 2.16; and

 

WHEREAS, pursuant to Section 2.16 of the Credit Agreement, the undersigned
Increasing Bank now desires to increase the amount of its Commitment under the
Credit Agreement by executing and delivering to the Company and the Agent this
Supplement;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.                                      The undersigned Increasing Bank agrees,
subject to the terms and conditions of the Credit Agreement, that on the date of
this Supplement it shall have its Commitment increased by $[          ], thereby
making the aggregate amount of its total Commitments equal to $[          ].

 

2.                                      The Company hereby represents and
warrants that no Default or Event of Default has occurred and is continuing on
and as of the date hereof.

 

3.                                      Terms defined in the Credit Agreement
shall have their defined meanings when used herein.

 

4.                                      This Supplement shall be governed by,
and construed in accordance with, the laws of the State of New York.

 

5.                                      This Supplement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same document.

 

F-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

[INSERT NAME OF INCREASING BANK]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Accepted and agreed to as of the date first written above:

 

CONSUMERS ENERGY COMPANY

 

By:

 

 

Name:

 

Title:

 

 

F-2

--------------------------------------------------------------------------------


 

Acknowledged as of the date first written above:

 

 

 

JPMORGAN CHASE BANK, N.A.

 

as Agent and as an LC Issuer

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

BANK OF AMERICA, N.A.

 

as an LC Issuer

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

MUFG UNION BANK, N.A.

 

as an LC Issuer

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

[[OTHER LC ISSUER],

 

as an LC Issuer

 

 

 

By:

 

 

Name:

 

Title:]

 

 

F-3

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF AUGMENTING BANK SUPPLEMENT

 

AUGMENTING BANK SUPPLEMENT, dated           , 20    (this “Supplement”), by and
among each of the signatories hereto, to the Fifth Amended and Restated
Revolving Credit Agreement, dated as of June 5, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Consumers Energy Company, a Michigan corporation (the “Company”), the
Banks party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Agent”).

 

W I T N E S S E T H

 

WHEREAS, the Credit Agreement provides in Section 2.16 thereof that any bank,
financial institution or other entity may extend Commitments under the Credit
Agreement subject to the approval of the Company, the Agent and each LC Issuer,
by executing and delivering to the Company and the Agent a supplement to the
Credit Agreement in substantially the form of this Supplement; and

 

WHEREAS, the undersigned Augmenting Bank was not an original party to the Credit
Agreement but now desires to become a party thereto;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.             The undersigned Augmenting Bank agrees to be bound by the
provisions of the Credit Agreement and agrees that it shall, on the date of this
Supplement, become a Bank for all purposes of the Credit Agreement to the same
extent as if originally a party thereto, with a Commitment of $[          ].

 

2.             The undersigned Augmenting Bank (a) represents and warrants that
it is legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.7 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Agent or any other Bank and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement or any other instrument
or document furnished pursuant hereto or thereto; (d) appoints and authorizes
the Agent to take such action as agent on its behalf and to exercise such powers
and discretion under the Credit Agreement or any other instrument or document
furnished pursuant hereto or thereto as are delegated to the Agent by the terms
thereof, together with such powers as are incidental thereto; and (e) agrees
that it will be bound by the provisions of the Credit Agreement and will perform
in accordance with its terms all the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Bank.

 

3.             The undersigned’s address for notices for the purposes of the
Credit Agreement is as follows:

 

G-1

--------------------------------------------------------------------------------


 

[              ]

 

4.             The Company hereby represents and warrants that no Default or
Event of Default has occurred and is continuing on and as of the date hereof.

 

5.             Terms defined in the Credit Agreement shall have their defined
meanings when used herein.

 

6.             This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

7.             This Supplement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

[remainder of this page intentionally left blank]

 

G-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

[INSERT NAME OF AUGMENTING BANK]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Accepted and agreed to as of the date first written above:

 

CONSUMERS ENERGY COMPANY

 

By:

 

 

Name:

 

Title:

 

 

G-3

--------------------------------------------------------------------------------


 

Acknowledged as of the date first written above:

 

 

 

JPMORGAN CHASE BANK, N.A.

 

as Agent and as an LC Issuer

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

BANK OF AMERICA, N.A.

 

as an LC Issuer

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

MUFG UNION BANK, N.A.

 

as an LC Issuer

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

[[OTHER LC ISSUER],

 

as an LC Issuer

 

 

 

By:

 

 

Name:

 

Title:]

 

 

G-4

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

PRICING SCHEDULE

 

The Applicable Margin shall be determined pursuant to the table below.

 

 

 

Pricing Level I

 

Pricing Level II

 

Pricing Level III

 

Pricing Level IV

 

Pricing Level V

 

Commitment Fee Rate

 

0.050

%

0.060

%

0.075

%

0.100

%

0.125

%

Applicable Margin for Eurodollar Rate Loans

 

0.625

%

0.750

%

0.875

%

1.000

%

1.125

%

Applicable Margin for Floating Rate Loans

 

0.000

%

0.000

%

0.000

%

0.000

%

0.125

%

 

For purposes of the foregoing:

 

Changes in the Applicable Margin and the Commitment Fee Rate resulting from a
change in the Pricing Level shall become effective on the effective date of any
change in the Senior Debt Rating from S&P or Moody’s. Changes in the Applicable
Margin resulting from a change in the Applicable Sustainability Adjustment then
in effect shall be effective five (5) business days after the Agent has received
the applicable annual compliance certificate (it being understood and agreed
that each change in the Sustainability Adjustment shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change). In the event
of a split in the Senior Debt Rating from S&P and Moody’s that would otherwise
result in the application of more than one Pricing Level (had the provisions
regarding the applicability of other Pricing Levels contained in the definitions
thereof not been given effect), then the Applicable Margin and the Commitment
Fee Rate shall be determined as follows:  (x) if the split in the Senior Debt
Rating is one Pricing Level, then the higher Senior Debt Rating will be the
applicable Pricing Level, (y) if the split in the Senior Debt Rating is two
Pricing Levels, the midpoint between the two will be the applicable Pricing
Level, and (z) if the split in the Senior Debt Rating is more than two Pricing
Levels, the Pricing Level will be the Pricing Level immediately below the higher
Pricing Level.  If either (but not both) Moody’s or S&P shall cease to be in the
business of rating corporate debt obligations, the Pricing Levels shall be
determined on the basis of the Senior Debt Ratings provided by the other rating
agency.  If at any time both the Secured Debt and the Unsecured Debt of the
Company is unrated by Moody’s and S&P, the Pricing Level will be Pricing Level
V; provided that if the reason that there is no such Senior Debt Rating results
from Moody’s and S&P ceasing to issue debt ratings generally, then the Company
and the Agent may select a Substitute Rating Agency for purposes of the
foregoing Pricing Schedule (and all references in the Credit Agreement to
Moody’s and S&P, as applicable, shall refer to such Substitute Rating Agency),
and until a Substitute Rating Agency is so selected, the Pricing Level shall be
determined by reference to the Senior Debt Rating most recently in effect prior
to cessation.

 

“Pricing Level” means Pricing Level I, Pricing Level II, Pricing Level III,
Pricing Level

 

--------------------------------------------------------------------------------


 

IV or Pricing Level V, as the context may require.

 

“Pricing Level I” means any time when (i) no Event of Default has occurred and
is continuing and (ii) the Senior Debt Rating is AA or higher by S&P or Aa2 or
higher by Moody’s.

 

“Pricing Level II” means any time when (i) no Event of Default has occurred and
is continuing, (ii) the Senior Debt Rating is AA- or higher by S&P or Aa3 or
higher by Moody’s and (iii) Pricing Level I does not apply.

 

“Pricing Level III” means any time when (i) no Event of Default has occurred and
is continuing, (ii) the Senior Debt Rating is A+ or higher by S&P or A1 or
higher by Moody’s and (iii) none of Pricing Level I or Pricing Level II is
applicable.

 

“Pricing Level IV” means any time when (i) no Event of Default has occurred and
is continuing, (ii) the Senior Debt Rating is A or higher by S&P or A2 or higher
by Moody’s and (iii) none of Pricing Level I, Pricing Level II or Pricing Level
III is applicable.

 

“Pricing Level V” means any time when none of Pricing Levels I, II, III or IV is
applicable.

 

“Secured Debt” means senior, secured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement, including, for the avoidance of doubt, the First
Mortgage Bonds.

 

“Senior Debt Rating” means at any date, the credit rating identified by S&P or
Moody’s as the credit rating which (i) it has assigned to Secured Debt of the
Company or (ii) would assign to Secured Debt of the Company were the Company to
issue or have outstanding any Secured Debt on such date; provided that if the
Secured Debt of the Company is unrated by both of Moody’s and S&P, “Senior Debt
Rating” means the credit rating that is one level higher than the credit rating
identified by S&P or Moody’s as the credit rating which (i) it has assigned to
Unsecured Debt of the Company or (ii) would assign to Unsecured Debt of the
Company were the Company to issue any Unsecured Debt on such date.

 

“Substitute Rating Agency” means a nationally-recognized rating agency (other
than Moody’s and S&P).

 

“Unsecured Debt” means senior, unsecured, long-term indebtedness for borrowed
money of the Company that is not guaranteed by any other Person or subject to
any other credit enhancement.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

COMMITMENT SCHEDULE

 

BANK

 

COMMITMENT

 

JPMORGAN CHASE BANK, N.A.

 

$

49,400,000.00

 

BARCLAYS BANK PLC

 

$

49,400,000.00

 

MUFG UNION BANK, N.A.

 

$

49,400,000.00

 

MIZUHO BANK, LTD.

 

$

49,400,000.00

 

BANK OF AMERICA, N.A.

 

$

49,400,000.00

 

BNP PARIBAS

 

$

38,500,000.00

 

CITIBANK, N.A.

 

$

38,500,000.00

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

$

38,500,000.00

 

FIFTH THIRD BANK

 

$

38,500,000.00

 

GOLDMAN SACHS BANK USA

 

$

38,500,000.00

 

KEYBANK NATIONAL ASSOCIATION

 

$

38,500,000.00

 

THE NORTHERN TRUST COMPANY

 

$

38,500,000.00

 

PNC BANK, NATIONAL ASSOCIATION

 

$

38,500,000.00

 

ROYAL BANK OF CANADA

 

$

38,500,000.00

 

THE BANK OF NOVA SCOTIA

 

$

38,500,000.00

 

SUMITOMO MITSUI BANKING CORPORATION

 

$

38,500,000.00

 

SUNTRUST BANK

 

$

38,500,000.00

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

$

38,500,000.00

 

MORGAN STANLEY BANK, N.A.

 

$

38,500,000.00

 

U.S. BANK NATIONAL ASSOCIATION

 

$

32,000,000.00

 

COMERICA BANK

 

$

32,000,000.00

 

AGGREGATE COMMITMENT

 

$

850,000,000.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.1

 

EXISTING LCs

 

ENTITY /

 

L/C

 

Facility

 

 

 

EXPIRATION

 

AMOUNT

 

PROJECT

 

NUMBER

 

Issuer

 

BENEFICIARY

 

DATE

 

OUTSTANDING

 

 

 

 

 

 

 

 

 

 

 

 

 

Consumers Energy Company

 

CPCS-206214

 

JPMorgan

 

City of Novi

 

10/11/2018

 

$

100,000.00

 

Consumers Energy Company

 

CPCS-635113

 

JPMorgan

 

City of Sterling Heights, Michigan

 

05/19/2019

 

$

10,000.00

 

Consumers Energy Company

 

SLT332006/ CPCS-635108

 

JPMorgan

 

Michigan Dept. of Environmental

 

05/19/2019

 

$

500,000.00

 

Consumers Energy Company

 

SLT332007/ CPCS-635109

 

JPMorgan

 

Michigan Dept. of Environmental

 

05/19/2019

 

$

1,000,000.00

 

Consumers Energy Company

 

SLT332008/ CPCS-635110

 

JPMorgan

 

Michigan Dept. of Environmental

 

05/19/2019

 

$

1,000,000.00

 

Consumers Energy Company

 

SLT332009/ CPCS-635111

 

JPMorgan

 

Michigan Dept. of Environmental

 

05/19/2019

 

$

1,000,000.00

 

Consumers Energy Company

 

SLT332010/ CPCS-635112

 

JPMorgan

 

Michigan Dept. of Environmental

 

05/19/2019

 

$

1,000,000.00

 

Consumers Energy Company

 

CPCS-275535

 

JPMorgan

 

Supervisor of Mineral Wells — Michigan Dept. of Environmental Quality

 

12/21/2018

 

$

175,000.00

 

Consumers Energy Company

 

CPCS-260477

 

JPMorgan

 

City of Huntington Woods

 

03/26/2019

 

$

25,000.00

 

Consumers Energy Company

 

CPCS-637065

 

JPMorgan

 

Michigan Dept. of Environmental

 

05/13/2019

 

$

685,400.00

 

Consumers Energy Company

 

CPCS-637066

 

JPMorgan

 

Michigan Dept. of Environmental

 

05/13/2019

 

$

159,600.00

 

Consumers Energy Company

 

CPCS-637067

 

JPMorgan

 

Michigan Dept. of Environmental

 

05/13/2019

 

$

300,000.00

 

Consumers Energy Company

 

CSCS-750160

 

JPMorgan

 

City of Royal Oak

 

05/13/2019

 

$

100,000.00

 

Consumers Energy Company

 

TPIS-602115 SS328344M

 

Union Bank/MUFG

 

Midcontinent ISO, Inc.

 

12/17/2018

 

$

776,102.49

 

Total LCs

 

 

 

 

 

 

 

 

 

$

6,831,102.49

 

 

--------------------------------------------------------------------------------